Exhibit 10.1

 

U.S. $600,000,000

 

CREDIT AGREEMENT

 

Dated as of December 31, 2018

 

among

 

EQUITRANS MIDSTREAM CORPORATION,

as Borrower,

 

THE LENDERS PARTY HERETO,
and

 

GOLDMAN SACHS BANK USA,
as Administrative Agent,

 

PNC BANK, NATIONAL ASSOCIATION,

as Collateral Agent

 

GOLDMAN SACHS BANK USA,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS, INC., and

GUGGENHEIM SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

GOLDMAN SACHS BANK USA,
as Syndication Agent

 

GOLDMAN SACHS BANK USA,
as Documentation Agent

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

 

Article I

 

 

Definitions

 

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Terms Generally

35

Section 1.03.

Effectuation of Transfers

36

Section 1.04.

Divisions

36

Section 1.05.

Suspension Provisions

36

Section 1.06.

Limited Acquisition Determinations

36

 

 

 

 

Article II

 

 

The Credits

 

 

 

 

Section 2.01.

Commitments

37

Section 2.02.

Loans and Borrowings

37

Section 2.03.

Requests for Borrowings

37

Section 2.04.

Funding of Borrowings

38

Section 2.05.

Interest Elections

38

Section 2.06.

Termination of Commitments

40

Section 2.07.

Evidence of Debt

40

Section 2.08.

Repayment of Loans

40

Section 2.09.

Prepayment of Loans

41

Section 2.10.

Fees

42

Section 2.11.

Interest

43

Section 2.12.

Alternate Rate of Interest

43

Section 2.13.

Increased Costs

44

Section 2.14.

Break Funding Payments

45

Section 2.15.

Taxes

45

Section 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

49

Section 2.17.

Mitigation Obligations; Replacement of Lenders

50

Section 2.18.

Illegality

51

Section 2.19.

Increase in Commitments

51

Section 2.20.

Extension of Maturity Date

54

 

 

 

 

Article III

 

 

Representations and Warranties

 

 

 

 

Section 3.01.

Organization; Powers

56

Section 3.02.

Authorization; No Conflicts

56

Section 3.03.

Enforceability

56

Section 3.04.

Governmental Approvals

57

Section 3.05.

Financial Statements

57

Section 3.06.

No Material Adverse Effect

57

Section 3.07.

Title to Properties; Possession Under Leases

57

Section 3.08.

Litigation; Compliance with Laws

58

Section 3.09.

Federal Reserve Regulations

58

Section 3.10.

Investment Company Act

59

 

i

--------------------------------------------------------------------------------



 

Section 3.11.

Use of Proceeds

59

Section 3.12.

Tax Returns

59

Section 3.13.

No Material Misstatements

59

Section 3.14.

Employee Benefit Plans

59

Section 3.15.

Solvency

60

Section 3.16.

Labor Matters

60

Section 3.17.

Insurance

60

Section 3.18.

Status as Senior Debt; Perfection of Security Interests

60

Section 3.19.

Material Non-Public Information

61

 

 

 

 

Article IV

 

 

Conditions to the Loans

 

 

 

 

Section 4.01.

Loans

61

 

 

 

 

Article V

 

 

Affirmative Covenants

 

 

 

 

Section 5.01.

Existence; Businesses and Properties

64

Section 5.02.

Insurance

64

Section 5.03.

Taxes; Payment of Obligations

65

Section 5.04.

Financial Statements, Reports, Etc.

65

Section 5.05.

Litigation and Other Notices

66

Section 5.06.

Compliance with Laws

67

Section 5.07.

Maintaining Records; Access to Properties and Inspections

67

Section 5.08.

Use of Proceeds

67

Section 5.09.

Compliance with Environmental Laws

67

Section 5.10.

Further Assurances

67

Section 5.11.

Fiscal Year

67

Section 5.12.

Credit Ratings

68

Section 5.13.

Lender Meetings

68

Section 5.14.

Subsidiary Designation

68

Section 5.15.

Post-Closing Obligations

69

 

 

 

 

Article VI

 

 

Negative Covenants

 

 

 

 

Section 6.01.

Indebtedness

69

Section 6.02.

Liens

70

Section 6.03.

Sale and Lease-back Transactions

72

Section 6.04.

Investments, Loans and Advances

72

Section 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

74

Section 6.06.

Dividends and Distributions

76

Section 6.07.

Transactions with Affiliates

77

Section 6.08.

Limitation on Changes in Business

78

Section 6.09.

Limitation on Modifications of Organizational Documents; Limitation on
Prepayment of Subordinated Indebtedness; Limitations on Restricted Agreements

79

Section 6.10.

Financial Performance Covenant

81

Section 6.11.

Equity Interests in EQM and EQGP

81

 

ii

--------------------------------------------------------------------------------



 

Section 6.12.

Swap Agreement

81

Section 6.13.

Restricted/Unrestricted Subsidiaries

81

 

 

 

 

Article VII

 

 

Events of Default

 

 

 

 

Section 7.01.

Events of Default

82

Section 7.02.

The Borrower’s Right to Cure

85

 

 

 

 

Article VIII

 

 

The Agents

 

 

 

 

Section 8.01.

Appointment and Authority

85

Section 8.02.

Rights as a Lender

86

Section 8.03.

Exculpatory Provisions

86

Section 8.04.

Reliance by Agents

87

Section 8.05.

Delegation of Duties

87

Section 8.06.

Resignation of the Agents

87

Section 8.07.

Non-Reliance on the Agents and Other Lenders

88

Section 8.08.

No Other Duties, Etc.

88

Section 8.09.

Administrative Agent May File Proofs of Claim

89

Section 8.10.

Collateral and Guaranty Matters

89

Section 8.11.

Secured Cash Management Agreements and Secured Swap Agreements

89

Section 8.12.

Indemnification

90

Section 8.13.

Appointment of Supplemental Collateral Agents

90

Section 8.14.

Withholding

91

Section 8.15.

Enforcement

91

Section 8.16.

Certain ERISA Matters

92

 

 

 

 

Article IX

 

 

Miscellaneous

 

 

 

 

Section 9.01.

Notices

94

Section 9.02.

Survival of Agreement

95

Section 9.03.

Binding Effect

95

Section 9.04.

Successors and Assigns

95

Section 9.05.

Expenses; Indemnity

99

Section 9.06.

Right of Set-off

100

Section 9.07.

Applicable Law

100

Section 9.08.

Waivers; Amendment

101

Section 9.09.

Interest Rate Limitation

103

Section 9.10.

Entire Agreement

103

Section 9.11.

Waiver of Jury Trial

103

Section 9.12.

Severability

104

Section 9.13.

Counterparts

104

Section 9.14.

Headings

104

Section 9.15.

Jurisdiction; Consent to Service of Process

104

Section 9.16.

Confidentiality

104

Section 9.17.

Communications

105

 

iii

--------------------------------------------------------------------------------



 

Section 9.18.

Release of Liens and Guarantees

107

Section 9.19.

U.S.A. PATRIOT Act and Similar Legislation

107

Section 9.20.

Judgment

107

Section 9.21.

No Fiduciary Duty

108

Section 9.22.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

108

 

 

Exhibits and Schedules

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Collateral Agreement

Exhibit E

 

Form of Solvency Certificate

Exhibit F

 

Form of Term Note

Exhibit G-1-4

 

Form of Tax Certificate

Exhibit H

 

Form of Administrative Questionnaire

Exhibit I

 

Form of Intercreditor Agreement

 

Schedule 2.01

 

Commitments

Schedule 3.04

 

Governmental Approvals

Schedule 3.07(b)

 

Existing Real Property

Schedule 3.07(c)

 

Restricted Subsidiaries

Schedule 3.07(d)

 

Subscriptions

Schedule 3.08(a)

 

Litigation

Schedule 3.12

 

Tax Liabilities

Schedule 5.15

 

Post-Closing Obligations

Schedule 6.04

 

Investments

Schedule 6.05(k)

 

Specified Residual Assets

Schedule 6.07

 

Transactions with Affiliates

 

iv

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT dated as of December 31, 2018 (this “Agreement”), among
EQUITRANS MIDSTREAM CORPORATION, a corporation organized under the laws of
Pennsylvania (the “Borrower”), the LENDERS party hereto from time to time, and
GOLDMAN SACHS BANK USA, as administrative agent (in such capacity, together with
any successor administrative agent appointed pursuant to the provisions of
Article VIII, the “Administrative Agent”), and PNC BANK, NATIONAL ASSOCIATION,
as collateral agent (in such capacity, together with any successor collateral
agent appointed pursuant to the provisions of Article VIII, the “Collateral
Agent”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Unit Purchase Agreements dated November 29, 2018, and
attached to the Schedule 13E-3 filed with the SEC by the Borrower on
November 30, 2018 (collectively, the “Acquisition Agreements”), the Borrower
will acquire (the “Acquisition”) additional limited partner interests in EQGP
Holdings, LP, a limited partnership organized under the laws of Delaware
(“EQGP”);

 

WHEREAS, after the consummation of the Acquisition, the Borrower will purchase
(the “Limited Call Acquisition”) any and all remaining outstanding limited
partner interests in EQGP (other than limited partner interests owned by the
Borrower and its Affiliates, including those acquired in the Acquisition)
pursuant to the exercise of the limited call right provided for in
Section 15.1(a) of the Second Amended and Restated Agreement of Limited
Partnership of EQGP, dated as of October 12, 2018.

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Loans on the Closing Date in an aggregate U.S. Dollar amount for all such
Loans not in excess of U.S. $600,000,000;

 

WHEREAS, the proceeds of the Loans will be used (a) to fund the Acquisition, the
Limited Call Acquisition and the transactions related thereto, (b) to pay
transaction costs and expenses incurred in connection therewith and with the
other Transactions and (c) for other general corporate purposes permitted
hereunder;

 

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01.                          Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“Acquisition” shall have the meaning assigned to such term in the recitals.

 

“Acquisition Agreements” shall have the meaning assigned to such term in the
recitals.

 

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to the greater of

 

1

--------------------------------------------------------------------------------



 

(a) (x) the Eurodollar Rate for such Interest Period multiplied by (y) the
Statutory Reserves and (b) 0.00% per annum.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address as
set forth in Section 9.01, or such other address as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Agent Default Period” shall mean, with respect to any Agent, any time when such
Agent has, or has a direct or indirect parent company that has become, or has a
direct or indirect parent company that has become, the subject of a Bail-In
Action or a proceeding under any bankruptcy or insolvency laws, or has had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

 

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent and the Documentation Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“All-In Yield” shall mean, as to any Indebtedness, the yield, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurodollar Rate or Alternate Base Rate floor, or otherwise, in each case,
incurred or payable by the Borrower generally to all lenders of such
Indebtedness; provided, that original issue discount and upfront fees shall be
equated to interest rate assuming a four (4) year life to maturity (e.g. 100
basis points of original issue discount equals 25 basis points of interest rate
margin for a four year average life to maturity) for any Incremental Term
Facilities added to or increasing the Term Loan Facility; and, provided,
further, that “All-In Yield” shall not include any amendment fees, consent fees,
arrangement fees, structuring fees, commitment fees, underwriting fees,
placement fees, advisory fees, success fees, ticking fees, undrawn commitment
fees and other similar fees (regardless of whether any of the foregoing fees are
paid to, or shared with, in whole or in part any lender), any fees not paid or
payable in the primary syndication of such Indebtedness or fees not paid or
payable generally to all lenders ratably.

 

“Alternate Base Rate” shall mean the greatest of (i) the rate of interest per
annum as published by the Wall Street Journal from time to time the prime
commercial lending rate for U.S. Dollar loans in the United States for such day
(the “Prime Rate”), (ii) the Federal Funds Effective Rate plus 0.50% per

 

2

--------------------------------------------------------------------------------



 

annum and (iii) the Adjusted Eurodollar Rate as of such date for a one-month
Interest Period plus 1.00% per annum.  The Prime Rate is not necessarily the
lowest rate that the Administrative Agent is charging to any corporate
customer.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be
effective from and including the date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurodollar Rate, respectively.

 

“Anti-Corruption Laws” shall mean, all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any Restricted Subsidiary concerning
or relating to bribery or corruption, including the U.S. Foreign Corrupt
Practices Act of 1977.

 

“Applicable Margin” shall mean for any day with respect to (a) any Eurodollar
Loan, 4.50% per annum and (b) any ABR Loan, 3.50% per annum.

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

“Asset Coverage Ratio” shall mean, as of any date of determination, the ratio of
(a) (x) the value of the EQGP Units and EQM Units held by the Borrower on such
date (the value of such EQGP Units or EQM Units will be determined (i) if
quotations are available, based on the closing sale price of such EQGP Units or
EQM Units on the preceding Business Day, as appearing on any regularly published
reporting or quotation service and (ii) in any event, in such manner as
necessary to comply with the requirements of the Margin Regulations), plus
(y) the aggregate amount of cash and Permitted Investments held by the Borrower
on such date to (b) the aggregate amount of Loans outstanding on such date.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

 

“Available Basket Amount” shall mean, on any date of determination, an amount
equal to (a) the Cumulative Cash Flow Available for Restricted Payments Amount
on such date minus (b) any amounts thereof used to make Investments pursuant to
Section 6.04(a) after the Closing Date and on or prior to such date, minus
(c) the aggregate amount of dividends or distributions made pursuant to
Section 6.06(c)(i) after the Closing Date and on or prior to such date, minus
(d) the aggregate amount of payments made after the Closing Date and on or prior
to such date pursuant to Section 6.09(b)(A).

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

3

--------------------------------------------------------------------------------



 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA
or Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Bona Fide Debt Fund” shall mean any fund or investment vehicle that is
primarily engaged in the making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business and for which no personnel involved with the relevant competitor
(a) make investment decisions or (b) have access to non-public information
relating to Borrower or any person that forms part of the Borrower’s business
(including its subsidiaries).

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

 

“Borrower Power” shall mean, with respect to each applicable action, event or
circumstance of EQM or its Subsidiaries, such action, event or circumstance that
is within the actual power and authority of the Borrower and its Restricted
Subsidiaries (acting directly or indirectly (including through the other
Restricted Subsidiaries)) to cause EQM or such Subsidiary of EQM to take or do
such action, event or circumstance of a EQM or such Subsidiary of EQM, as
applicable, or to prevent EQM or such Subsidiary of EQM from taking, doing or
allowing to exist such action, event or circumstance of EQM or such Subsidiary
of EQM, as applicable, subject to any fiduciary or similar duties, in each case
as reasonably determined by the Borrower in good faith.

 

“Borrowing” shall mean a group of Loans of a single Type under the Term Loan
Facility and made on a single date to the Borrower and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

 

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which commercial banks are authorized to close under the laws of,
or are in fact closed in, the state where the Administrative Agent’s Office is
located, and, where used in the context of Eurodollar Loans, is also a day on
which U.S. Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Lease” shall mean any lease of any property by the Borrower or any of
its Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries; provided, that any lease
(whether existing now or in the future) that would have been accounted for as an
operating lease on a balance sheet of any Person prepared in conformity with
GAAP as in effect on December 31, 2017 shall be deemed not to be a Capital
Lease.

 

4

--------------------------------------------------------------------------------



 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any Capital Lease and, for purposes
hereof, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Cash Flow Available for Restricted Payments” shall mean, for each fiscal
quarter (commencing with the fiscal quarter ended March 31, 2019), the sum of
(a) the product of (i) Excess Cash Flow for such fiscal quarter multiplied by
(ii) 100 minus the Required Percentage for such fiscal quarter, (b) the Declined
Proceeds and (c) amounts in the foregoing amounts in the foregoing clauses
(a) and (b) that were undistributed in prior fiscal quarters.

 

“Cash Interest Expense” shall mean for any period, Interest Expense of the
Borrower and its Consolidated Subsidiaries for such period, less, for each of
clauses (a), (b), (c) and (e) below, to the extent included in the calculation
of such Interest Expense, the sum (without duplication) of (a) pay-in-kind
Interest Expense or other noncash Interest Expense (including as a result of the
effects of purchase accounting), (b) the amortization of any financing fees or
breakage costs paid by, or on behalf of, the Borrower or any of its Consolidated
Subsidiaries, including such fees paid in connection with the Transactions or
any amendments, waivers or other modifications of this Agreement, (c) the
amortization of debt discounts, if any, or fees in respect of Swap Agreements,
(d) cash interest income of the Borrower and its Consolidated Subsidiaries for
such period and (e) all nonrecurring cash Interest Expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations and financing fees; provided, that Cash Interest Expense shall
exclude, without duplication of any exclusion set forth in clause (a), (b), (c),
(d) or (e) above, annual agency fees paid to the Administrative Agent and/or the
Collateral Agent and one-time financing fees or breakage costs paid in
connection with the Transactions or any amendments, waivers or other
modifications of this Agreement.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse transfers of funds and other
cash management arrangements.

 

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Agent, or a Lead Arranger or an
Affiliate of a Lender, an Agent or a Lead Arranger, in its capacity as a party
to such Cash Management Agreement.

 

“Certain Funds Provision” shall mean the second to last paragraph of
Section 4.01.

 

A “Change in Control” shall be deemed to occur if:

 

(a)                                 EQM fails to own, directly or indirectly,
100% of the Equity Interests in Equitrans, L.P., a limited partnership organized
under the laws of the Commonwealth of Pennsylvania;

 

(b)                                 except in connection with a Permitted EQGP
Dropdown or a Permitted EQM Consolidation, the Borrower fails to Control,
directly or indirectly, EQGP or, upon consummation of a merger of EQGP, the
Person surviving such merger;

 

(c)                                  except in connection with a Permitted EQM
Consolidation involving a merger consolidation or other combination or
consolidation of interests of the Borrower, the Borrower fails to Control,
directly or indirectly, EQM or, upon consummation of a merger of EQM, the Person
surviving such merger;

 

5

--------------------------------------------------------------------------------



 

(d)                                 any “person” (as that term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 35% of the voting
power of the Equity Interests in the Borrower; or

 

(e)                                  there shall have occurred under any other
Material Indebtedness of Borrower or any Restricted Subsidiary thereof any
“change in control” or similar provision (as set forth in the indenture,
agreement or other instrument evidencing such Material Indebtedness) obligating
the Borrower or such Restricted Subsidiary to repurchase, redeem or repay all or
any part of the Indebtedness provided for therein.

 

“Change in Law” shall mean (a) the adoption of any treaty, law, rule or
regulation after the Closing Date, (b) any change in law, rule or regulation or
in the interpretation, implementation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law but if not having the force of
law, then being one with which the relevant party would customarily comply) of
any Governmental Authority made or issued after the Closing Date; provided, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean December 31, 2018, and “Closing” shall mean the making
of the initial Loans on the Closing Date hereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (except as otherwise provided herein).

 

“Collateral” shall mean all the “Collateral” as defined in any Security
Document, but shall in no event include any Excluded Asset.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement,
substantially in the form of Exhibit D, among the Borrower, the Guarantors and
the Collateral Agent, and any other guarantee and collateral agreement or
supplement that may be executed after the Closing Date in favor of, and in form
and substance acceptable to, the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)                                 on the Closing Date:

 

(i)                                     the Collateral Agent and the
Administrative Agent shall have received from (A) each Restricted Subsidiary
(other than any Excluded Subsidiary) and (B) the

 

6

--------------------------------------------------------------------------------



 

Borrower, a counterpart of the Collateral Agreement, duly executed and delivered
on behalf of each such Restricted Subsidiary and the Borrower, pursuant to which
(I) each such Restricted Subsidiary shall become a Guarantor and Guarantee the
Obligations of the Borrower and (II) the Borrower and each such Restricted
Subsidiary shall grant a Lien on its property constituting Collateral;

 

(ii)                                  the Collateral Agent shall have received,
to the extent required by the Collateral Agreement and subject to the Certain
Funds Provision, (A) a pledge of all the issued and outstanding Equity Interests
directly owned by each Loan Party including, without limitation, all of the
limited partner interests in EQM and EQGP and the general partner interests in
EQGP, in each case owned by each Loan Party, and (B) all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank
or shall have otherwise received a security interest over such Equity Interests
reasonably satisfactory to the Collateral Agent;

 

(iii)                               the Collateral Agent shall have received, to
the extent required by the Security Documents, and subject to the Certain Funds
Provision and Section 5.15, all documents and instruments, including UCC
financing statements, required by law or reasonably necessary and requested by
the Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens shall have been filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording; and

 

(b)                                 After the Closing Date, upon the formation
or acquisition of any new Restricted Subsidiary (other than any Excluded
Subsidiary), within sixty (60) days of such formation or acquisition (or such
longer period as the Administrative Agent may agree in its sole discretion):

 

(i)                                     the Collateral Agent and the
Administrative Agent shall have received from such Restricted Subsidiary (A) a
counterpart of the Collateral Agreement, or a joinder or supplement thereto,
duly executed and delivered on behalf of such Restricted Subsidiary, pursuant to
which such Restricted Subsidiary shall become a Guarantor and Guarantee the
Obligations of the Borrower grant a Lien on its property constituting
Collateral, and (B) to the extent customary and reasonably requested by the
Administrative Agent, documentation substantially similar to the type described
in Sections 4.01(b), (c), (m) and (o);

 

(ii)                                  the Collateral Agent shall have received,
to the extent required by the Collateral Agreement, (A) a pledge of all the
issued and outstanding Equity Interests directly owned by such Restricted
Subsidiary, including, without limitation, all of the limited partner interests
in EQM and EQGP and general partner interests in EQGP (with respect to EQGP,
only prior to consummation of a Permitted EQGP Dropdown), in each case owned by
such Restricted Subsidiary, and (B) all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank or shall have
otherwise received a security interest over such Equity Interests reasonably
satisfactory to the Collateral Agent and the Administrative Agent;

 

7

--------------------------------------------------------------------------------



 

(iii)                               the Collateral Agent shall have received, to
the extent required by the Security Documents and subject to Section 5.15:

 

(A)                               all documents and instruments, including UCC
financing statements, required by law or reasonably necessary and requested by
the Administrative Agent to be filed, registered or recorded to create the Liens
on the Collateral of such Restricted Subsidiary intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens shall have been filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or recording; and

 

(B)                               each Control Agreement required to be executed
and delivered by such Restricted Subsidiary at such time under the terms of the
Collateral Agreement.

 

(c)                                  After the Closing Date, each Loan Party
shall, to the extent required by the Security Documents and subject to
Section 5.15:

 

(i)                                     maintain (A) a pledge of all the issued
and outstanding Equity Interests directly owned by such Loan Party, including,
without limitation, all of the limited partner interests in EQM and EQGP and
general partner interests in EQGP (with respect to EQGP, only prior to
consummation of a Permitted EQGP Dropdown), in each case owned by such Loan
Party, and (B) all certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank or shall have otherwise received a
security interest over such Equity Interests reasonably satisfactory to the
Administrative Agent and Collateral Agent;

 

(ii)                                  provide all documents and instruments,
including UCC financing statements, required by law or reasonably necessary and
requested by the Administrative Agent to be filed, registered or recorded to
maintain the Liens on the Collateral created by such Security Documents that
were intended to be created thereby (in each case, including any supplements
thereto) and to maintain the perfection of, or to perfect, such Liens; and

 

(iii)                               execute and deliver each Control Agreement
required by such Loan Party at such time under the terms of the Collateral
Agreement.

 

provided, that, the Collateral and Guarantee Requirement shall be subject in all
respects to the Certain Funds Provision and Section 5.15, and shall not require
any action with respect to Excluded Assets.

 

“Commitments” shall mean, with respect to any Lender, the amount set forth on
Schedule 2.01 under the heading Commitment, together with any Incremental Term
Commitments.  The aggregate amount of the Commitments on the Closing Date is
U.S. $600,000,000.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in Section 9.17.

 

8

--------------------------------------------------------------------------------



 

“Confidential Information Memorandum” means the Confidential Information
Memorandum, dated December 3, 2018, with respect to the marketing and
syndication of the Loans made on the Closing Date.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, for any period, an amount equal to
(a) Consolidated Net Income for such period plus (b) to the extent deducted in
determining Consolidated Net Income for such period, the aggregate amount of
(i) taxes based on or measured by income, (ii) Consolidated Interest Charges,
(iii) transaction expenses and fees related to (A) the Transactions and any
Permitted EQGP Dropdown (including, without limitation, financing fees and
expenses) in an aggregate amount not to exceed $12.5 million, (B) any amendment
to, or termination of and satisfaction of the obligations under, any Revolving
Credit Facility on the Closing Date in an aggregate amount not to exceed $2.5
million, (C) the consummation, or anticipated consummation, of any Pro Forma
Transaction in an aggregate amount during any such period for all such
transactions not to exceed $2.5 million, and (iv) depreciation and amortization
expense plus (c) the amount of cash dividends and cash distributions actually
received during such period by the Borrower and its Consolidated Subsidiaries on
a consolidated basis from Unrestricted Subsidiaries and other unconsolidated
subsidiaries of the Borrower or other Persons plus (d) the amount collected
during the period from capital lease arrangements with Affiliates to the extent
not already recognized in Consolidated Net Income plus (e) non-cash long term
compensation expenses minus (f) to the extent included in determining
Consolidated Net Income for such period, other income and equity in earnings
from unconsolidated subsidiaries of the Borrower minus (g) any amounts
previously added to Consolidated EBITDA pursuant to clause (e) above during a
prior period to the extent they are paid in cash during the current period. 
Notwithstanding anything herein to the contrary, payments made in connection
with or pursuant to the Separation and Distribution Agreement dated November 12,
2018, by and among the Borrower, EQT Corporation and EQT Production Company
shall not be included in or deducted from Consolidated EBITDA (collectively, the
“Separation Payments”).  “Consolidated EBITDA” shall be calculated on a Pro
Forma Basis upon the consummation of any Pro Forma Transaction.

 

“Consolidated Interest Charges” shall mean, for any period determined on a
consolidated basis for the Borrower and its Consolidated Subsidiaries, all
interest expense (including, without limitation, interest expense attributable
to Capital Leases and all net payment obligations pursuant to interest rate Swap
Agreements) for such period, in accordance with GAAP.  “Consolidated Interest
Charges” shall be calculated on a Pro Forma Basis upon the consummation of any
Pro Forma Transaction

 

“Consolidated Net Income” shall mean, for any period, the net income of the
Borrower and its Consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, that Consolidated Net
Income shall not include (a) extraordinary gains or extraordinary losses,
(b) net gains and losses in respect of dispositions of assets other than in the
ordinary course of business, (c) gains or losses attributable to write-ups or
write-downs of assets, including hedging and derivative activities in the
ordinary course of business and (d) the cumulative effect of a change in
accounting principles, all as reported in the Borrower’s consolidated
statement(s) of operations for the relevant period(s) prepared in accordance
with GAAP.

 

“Consolidated Subsidiaries” shall mean, at any date, any Subsidiary or other
entity, the accounts of which would be consolidated with those of the Borrower
in its consolidated financial statements if such statements were prepared as of
such date.  Notwithstanding the above, it is understood and agreed that no
Unrestricted Subsidiary will be considered to be a Consolidated Subsidiary for
purposes of this Agreement whether or not it is required to be consolidated by
GAAP; provided, that for the purposes of

 

9

--------------------------------------------------------------------------------



 

Sections 5.04(a) and (b), “Consolidated Subsidiaries” shall include such
Unrestricted Subsidiary if and to the extent required to be consolidated by
GAAP; provided, further, that in such instances, the Borrower will provide such
financial information for such Unrestricted Subsidiary as the Administrative
Agent shall reasonably request to enable the Administrative Agent to verify what
adjustments were made by the Borrower to Consolidated EBITDA, Consolidated
Interest Charges, Consolidated Net Income and other consolidated amounts in
order to exclude such Unrestricted Subsidiary in calculating the Financial
Performance Covenant and the Leverage Ratio.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
and “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall mean, with respect to any deposit account or
securities account held by any Loan Party, a control agreement entered into by
such Loan Party, the Collateral Agent and the applicable financial institution
serving as the depositary in respect of such deposit account or securities
account, which shall be in form and substance reasonably satisfactory to the
Collateral Agent.

 

“Cumulative Cash Flow Available for Restricted Payments Amount” shall mean, at
any date, an amount, not less than zero, determined on a cumulative basis equal
to the amount of Cash Flow Available for Restricted Payment for all periods
ending after the Closing Date.

 

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

 

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

 

“Debt Service” shall mean, for any period, the sum of all scheduled Cash
Interest Expense payable and scheduled principal amortization payable, in each
case during such period in respect of the Indebtedness for borrowed money of the
Borrower and its Consolidated Subsidiaries. For the avoidance of doubt, Debt
Service shall not include (i) mandatory prepayments pursuant to the Loan
Documents and (ii) any bullet payment required to be paid on the Term Loan
Maturity Date or the Incremental Maturity Date, as applicable.

 

“Debt Service Coverage Ratio” shall mean, for any Test Period, the ratio of
(a) Consolidated EBITDA to (y) Debt Service, in each case determined on a Pro
Forma Basis for such Test Period.

 

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.09(d).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed to pay over to the
Administrative Agent or any other Lender any amount required to be paid by it
hereunder within two Business Days of the date when due, unless the subject of a
good faith dispute or subsequently cured, or (b) has, or has a direct or
indirect parent company that has, become the subject of a proceeding under any
bankruptcy or insolvency laws, has had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or become the subject of a
Bail-In Action; provided, that a Lender shall not become a Defaulting Lender
solely as the result of the acquisition or

 

10

--------------------------------------------------------------------------------



 

maintenance of an ownership interest in such Lender or its direct or indirect
parent company or the exercise of control over a Lender or its direct or
indirect parent company by a Governmental Authority or an instrumentality
thereof.

 

“Designated Non-Cash Consideration” shall have the meaning assigned to such term
in Section 6.05(c).

 

“Disqualified Institution” shall mean, on any date, (a) those competitors of the
Borrower or any of its Subsidiaries separately identified by the Borrower as a
“Disqualified Institution” by written notice to the Administrative Agent from
time to time, (b) those Persons identified by the Borrower to the Administrative
Agent in writing on or prior to November 28, 2018, or (c) any Affiliate of any
competitor described in clause (a) that is clearly identifiable on the basis of
such Affiliate’s name other than any Affiliate that is a Bona Fide Debt Fund;
provided, that no updates to the Disqualified Institution list shall be deemed
to retroactively disqualify any parties that have previously acquired an
assignment or participation in respect of the Loans from continuing to hold or
vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Disqualified Institutions (it being
understood that none of the Lead Arrangers or any of their respective Affiliates
shall be designated Disqualified Institutions). Any supplement to the list of
Disqualified Institution pursuant to clause (a) shall be made by the Borrower to
the Administrative Agent in writing (including by email) and such supplement
shall take effect the same Business Day such notice is received by the
Administrative Agent. The list of Disqualified Institutions shall be made
available to any Lead Arranger or Lender upon request to the Administrative
Agent, subject to customary confidentiality requirements.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interest into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition, (a) requires the payment of any dividends (other than dividends
payable solely in shares of Qualified Capital Stock), (b) matures or is
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Capital Stock), in each case in whole or in part and whether upon the occurrence
of any event, pursuant to a sinking fund obligation on a fixed date or otherwise
(including as the result of a failure to maintain or achieve any financial
performance standards) or (c) is or becomes convertible into or exchangeable
for, automatically or at the option of any holder thereof, any Indebtedness,
Equity Interests or other assets (other than Qualified Capital Stock), in the
case of each of clauses (a), (b) and (c), prior to the date that is 91 days
after the Final Maturity Date at the time of issuance of such Equity Interests
(other than (i) following payment in full of the Obligations or (ii) upon a
Change in Control; provided, that any payment required pursuant to this clause
(ii) is subject to the prior payment in full of the Obligations; provided,
however, that if any such Equity Interests is issued to any employee or to any
plan for the benefit of employees of the Borrower or its Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because it may be required to be repurchased by a Loan
Party in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s termination, death or disability).

 

“Dividend” shall have the meaning assigned to such term in Section 6.06.

 

“Documentation Agent” shall mean Goldman Sachs Bank USA.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity

 

11

--------------------------------------------------------------------------------



 

established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Substances, (c) exposure to any Hazardous
Substances, (d) the release or threatened release of any Hazardous Substances
into the environment or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“EQGP” shall have the meaning assigned to such term in the recitals.

 

“EQGP Dropdown Deadline” shall mean the date that is 90 days after the Closing
Date, or if such date is not a Business Day the next succeeding Business Day.

 

“EQGP GP” shall mean EQGP Services, LLC, a limited liability company organized
under the laws of Delaware, or other Subsidiary of the Borrower that becomes the
general partner of EQGP or any successor of the foregoing, in either case which
is the sole general partner of EQGP.

 

“EQGP Units” shall mean the limited partner units owned at any time by any
Borrower or Guarantor in EQGP; provided, that, (a) any such limited partner
units that are disposed of in accordance with this Agreement shall cease to be
“EQGP Units” for purposes of this Agreement from and after such disposition and
(b) all of the Equity Interests in EQGP shall cease to be “EQGP Units” for
purposes of this Agreement on the date that the Equity Interests of EQGP cease
to be publicly traded in the United States.

 

“EQGP Working Capital Facility” shall mean that certain working capital loan
agreement, dated as of November 13, 2018, between EQGP and the Borrower, as in
effect on the date hereof.

 

“EQM” shall mean EQM Midstream Partners, LP, a limited partnership organized
under the laws of Delaware.

 

“EQM Credit Agreement” shall mean that certain Third Amended and Restated Credit
Agreement, dated October 31, 2018, by and among (among others), EQM and Wells
Fargo Bank, National Association, as administrative agent.

 

12

--------------------------------------------------------------------------------



 

“EQM GP” shall mean EQM Midstream Services, LLC, a Delaware limited liability
company, or other Subsidiary of the Borrower that becomes the general partner of
EQM or any successor of the foregoing, in either case which is the sole general
partner of EQM.

 

“EQM Notes” shall mean EQM’s 4.75% senior notes due 2023, 4.00% senior notes due
2024, 4.125% senior notes due 2026, 5.50% senior notes due 2028 and 6.50% senior
notes due 2048, in each case, issued under the EQM Notes Indenture (for the
avoidance of doubt, including any exchange notes in respect thereof).

 

“EQM Notes Indenture” shall mean that certain Indenture, dated as of August 1,
2014, among EQM, as issuer, certain subsidiaries of EQM party thereto and The
Bank of New York Mellon Trust Company, N.A., as Trustee.

 

“EQM Units” shall mean the limited partner units owned at any time by any
Borrower or Guarantor in EQM.  Any such limited partner units that are disposed
of in accordance with this Agreement shall cease to be EQM Units for purposes of
this Agreement from and after such disposition.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest, any limited
liability company membership interest and any unlimited liability company
membership interests, but excluding all Indebtedness convertible into or
exchangeable for Equity Interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA); (d) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA in connection with
the termination of a Plan or Multiemployer Plan; (e) the receipt by the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan, or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, or the occurrence of any event or condition which could be reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (f) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (g) the incurrence
by the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary of the Borrower or any ERISA
Affiliate of any notice, indicating the incurrence of Withdrawal Liability or a
determination that a

 

13

--------------------------------------------------------------------------------



 

Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to the Borrower or a Subsidiary of the Borrower.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Loan to the Borrower bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate in accordance with the
provisions of Article II.

 

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan:

 

(a)                                 the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Reuters LIBOR 01 screen (or any successor thereto) that displays
the London interbank offered rate administered by ICE Benchmark Administration
Limited for deposits in U.S. Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period (the “Screen
Rate”), determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period (or, in the case of clause
(iii) of the definition of Alternate Base Rate, approximately 11:00 a.m. (London
time) on the date referenced in such clause (iii)); or

 

(b)                                 if the rate referenced in the preceding
subsection (a) does not appear on such page or service or such page or service
shall cease to be available, the rate per annum equal to the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service that displays the London interbank offered rate administered by ICE
Benchmark Administration Limited for deposits in U.S. Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period (or, in the case of clause
(iii) of the definition of Alternate Base Rate, approximately 11:00 a.m. (London
time) on the date referenced in such clause (iii)); or

 

(c)                                  if the rates referenced in the preceding
subsections (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the next 1/100th
of 1%) at which deposits in U.S. Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Borrowing being made, continued or converted and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch to
major banks in the offshore U.S. Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period (or, in the case of clause (iii) of the definition of Alternate
Base Rate, approximately 11:00 a.m. (London time) on the date referenced in such
clause (iii)).

 

Notwithstanding anything contained herein to the contrary, and without limiting
the provisions of Section 2.12, in the event that the Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto) that adequate and reasonable means do not exist for
determining the Screen Rate (including because the Screen Rate is not published
on a current basis or is otherwise unavailable), and that such circumstances are
unlikely to be temporary, or if the supervisor for the administrator of the
Screen Rate (or a Governmental Authority having jurisdiction over the

 

14

--------------------------------------------------------------------------------



 

Administrative Agent) has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to agree on an alternate method to ascertain the interest rate applicable to
Eurodollar Loans, which gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time.  Thereafter, the Administrative Agent shall give given
notice of such determination to the Borrower and each Lender (it being
understood that the Administrative Agent shall have no obligation to make such
determination with the Borrower) and the Administrative Agent and the Borrower
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 9.08, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this paragraph (but only to the
extent the Screen Rate for the applicable Interest Period is not available or
published at such time on a current basis), (x) no Loans may be made as, or
converted to, Eurodollar Loans, (y) any Borrowing Request or Interest Election
Request given by the Borrower with respect to Eurodollar Loans shall be deemed
to be rescinded by the Borrower and (z) any Eurodollar Loan then outstanding
shall remain outstanding until the earlier of prepayment, conversion at the
Borrower’s option or the expiration of the Interest Period applicable to such
Eurodollar Loan .

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the excess of
(a) Consolidated EBITDA for such Excess Cash Flow Period, minus, (b) the sum of
(i) the amount of any Taxes payable in cash by the Borrower and any Consolidated
Subsidiary during such Excess Cash Flow Period, (ii) Cash Interest Expense for
such Excess Cash Flow Period, (iii) regularly scheduled payments of principal in
respect of the Loans during such Excess Cash Flow Period, (iv) permanent
repayments of Indebtedness and any related prepayment premiums and make-whole
amounts made in cash by the Borrower or any Consolidated Subsidiary during such
Excess Cash Flow Period, but only to the extent that (A) the Indebtedness so
prepaid by its terms cannot be reborrowed or redrawn (unless accompanied by a
corresponding permanent commitment reduction), (B) such prepayments do not occur
in connection with a refinancing of all or any portion of such Indebtedness and
(C) such repayments are not duplicative of the reduction to the amount of Excess
Cash Flow prepayment required to be made with respect to such Excess Cash Flow
Period as set forth in Section 2.09(c)(ii), and (v) the positive difference (if
any) between any amounts paid in cash by the Borrower or any Consolidated
Subsidiary in respect of Secured Swap Obligations then due and owing and any
cash payments received by the Borrower any Consolidated Subsidiary in respect of
Swap Agreements, in each case, during such Excess Cash Flow Period.

 

“Excess Cash Flow Period” shall mean (a) the period beginning on January 1, 2019
and ending on March 31, 2019 and (b) each fiscal quarter of the Borrower
thereafter.

 

“Excess Cash Flow Prepayment” shall have the meaning assigned to such term in
Section 2.09(c).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” shall mean: (a) any deposit account exclusively used for
payroll, payroll taxes and other employee wage and benefit payments, (b) any
deposit accounts, trust accounts, escrow accounts or security deposits
established pursuant to statutory obligations or for the payment of taxes or
holding funds

 

15

--------------------------------------------------------------------------------



 

in trust for third parties in the ordinary course of business or in connection
with acquisitions, investments or dispositions permitted under this Agreement,
deposits in the ordinary course of business in connection with workers’
unemployment insurance and other types of social security, reserve accounts, and
escrow accounts established pursuant to contractual obligations to third parties
for casualty payments and insurance proceeds, (c) zero balance accounts and
(d) deposit accounts, securities accounts or commodities accounts in which the
aggregate average monthly balance on deposit (or, in the case of any securities
account, the total fair market value of all securities held in such account)
does not exceed $1.0 million individually and $5.0 million in the aggregate for
all accounts excluded pursuant to this clause (d).

 

“Excluded Assets” shall mean: (a) any lease, license, permit, governmental
authorization, contract, property right or agreement to which any Loan Party is
a party or any of such Loan Party’s rights or interests thereunder if and only
for so long as the grant of a Lien thereon shall (i) give any other Person party
to such lease, license, permit, governmental authorization, contract, property
rights or agreement the right to terminate its obligations thereunder,
(ii) constitute or result in the abandonment, invalidation or unenforceability
of any right, title or interest of any Loan Party therein or (iii) constitute or
result in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, permit, governmental authorization, contract, property
rights or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions)); provided, that such lease, license,
permit, governmental authorization, contract, property right or agreement shall
be an Excluded Asset only to the extent and for long as the consequences
specified above shall exist and shall cease to be an Excluded Asset and shall
become subject to the Liens granted under the Security Documents, immediately
and automatically, at such time as such consequences shall no longer exist;
(b) any Property and assets the pledge of which is prohibited by any legal
requirement of a Governmental Authority or would require governmental consent,
approval, license or authorization (except to the extent such requirement,
consent, approval, license or authorization is ineffective under applicable law
(including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC)) (but
only for so long as such prohibition or requirement is applicable); (c) any
Property owned by any Loan Party that is subject to a purchase money Lien or a
Capital Lease permitted (or, if not addressed therein, not prohibited) pursuant
to the Loan Documents if the contract or other agreement in which such Lien is
granted (or in the documentation providing for such Capital Lease) prohibits or
requires the consent of any Person other than any Loan Party as a condition to
the creation of any other Lien on such Property, but only, in each case, to the
extent, and for so long as, the Indebtedness secured by the applicable Lien or
the Capital Lease has not been repaid in full or the applicable prohibition (or
consent requirement) has not otherwise been removed or terminated; (d) any
leasehold interests or fee owned real property; (e) motor vehicles, aircraft,
rolling stock and vessels (as such terms are defined in the UCC) and any other
assets subject to certificates of title (other than to the extent that a
security interest in such property can be effected by the filing of a UCC-1
financing statement); (f) any “intent-to-use” application for registration of a
trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; (g) Excluded
Accounts, and funds or other property held or maintained therein; (h) any
Property located or titled in any non-U.S. jurisdiction (other than to the
extent that a security interest in such property can be effected by the filing
of a UCC-1 financing statement) and (i) those properties and assets as to which
the Administrative Agent shall determine in its reasonable discretion that the
costs or burden of obtaining such security interest are excessive in relation to
the value of the security to be afforded thereby. Notwithstanding the foregoing,
“Excluded Assets” shall not include proceeds, substitutions or replacements of
any Excluded Asset unless such proceeds, substitutions or replacements would
independently constitute Excluded Assets.

 

16

--------------------------------------------------------------------------------



 

“Excluded General Partners” shall mean EQM GP and EQGP GP.

 

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 but excluding any Replacement Term Loans.

 

“Excluded Subsidiaries” shall mean, collectively, (a) each Excluded General
Partner, (b) each Foreign Subsidiary and (c) each Restricted Subsidiary that is
not a Wholly Owned Subsidiary of the Borrower so long as such non-Wholly Owned
Subsidiary is not required to be an obligor in respect of any Revolving Credit
Facility.

 

“Excluded Swap Obligation” shall mean, with respect to any guarantor, (x) as it
relates to all or a portion of the guarantee of such guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof)  is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder (each of the foregoing, solely for purposes of the
definition of “Excluded Taxes,” a “recipient”), (a) Taxes imposed on or measured
by net income (however denominated), franchise Taxes, and branch profits Taxes,
in each case, (i) imposed as a result of such recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) any
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such recipient with respect to an applicable interest in a Loan or Commitment
or otherwise under a Loan Document pursuant to a law in effect on the date on
which such recipient acquires such interest in the Loan or Commitment or becomes
a party to any Loan Document (other than pursuant to an assignment request by
the Borrower under Section 2.17(b)), or designates a new lending office, except
to the extent that, pursuant to Section 2.15(a) or Section 2.15(c), amounts with
respect to such Taxes were payable either to such recipient’s assignor
immediately before such recipient became a party hereto or to such recipient
immediately before it changed its lending office, (c) any Taxes attributable to
such recipient’s failure to comply with Section 2.15(e), and (d) any withholding
Taxes imposed under FATCA.

 

“Existing Revolving Credit Agreement” shall mean that certain credit agreement,
dated as of October 31, 2018, by and among Borrower, each lender and letter of
credit issuer from time to time party thereto and PNC Bank, National
Association, as administrative agent, swing line lender and a letter of credit
issuer, as amended pursuant to the amendment referred to in Section 4.01(p) and
as further amended, restated, refinanced, renewed, refunded, restructured,
replaced, repaid, increased, extended or otherwise modified in whole or in part
from time to time.

 

17

--------------------------------------------------------------------------------



 

“Extended Maturity Date” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.20(a).

 

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.20(d).

 

“Extension Loan” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Extension Offer” shall have the meaning assigned to such term in
Section 2.20(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations and official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Employers Liability Act” shall mean the Federal Employers Liability Act
(45 U.S.C. § 51 et seq.), as amended from time to time, and any successor
statute.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate (rounded
upward, if necessary, to the next 1/100 of 1%) calculated by the Federal Reserve
Bank of New York based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time, and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
effective federal funds rate; provided, that if the Federal Funds Effective Rate
as so determined would be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“Fee Letter” shall mean (a) that certain Fee Letter dated November 28, 2018, by
and among the Borrower, Goldman Sachs Bank USA and Guggenheim Securities, LLC,
as amended by that certain Commitment Letter Joinder dated December 2, 2018, by
and among the Borrower, Goldman Sachs Bank USA, Guggenheim Securities, LLC, and
Barclays Bank PLC, and that certain Commitment Letter Joinder dated December 2,
2018, by and among the Borrower, Goldman Sachs Bank USA, Guggenheim Securities,
LLC, and Citigroup Global Markets, Inc., and as further amended, amended and
restated, supplemented or otherwise modified as of the date hereof, (b) that
certain Agent Fee Letter dated November 28, 2018, by and among the Borrower and
Goldman Sachs Bank USA as amended, amended and restated, supplemented or
otherwise modified as of the date hereof, and (c) that certain Fee Letter dated
December 31, 2018, by and among the Borrower and PNC Bank, National Association,
as amended, amended and restated, supplemented or otherwise modified as of the
date hereof.

 

“Fees” shall mean the fees payable under the Fee Letter or hereunder.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation.

 

“Final Maturity Date” shall mean at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Incremental Term Loan,
in each case as may be extended in accordance with this Agreement from time to
time.

 

18

--------------------------------------------------------------------------------



 

“Financial Officer” of any Person shall mean the Chief Executive Officer, Chief
Financial Officer, President, principal accounting officer, Treasurer, Assistant
Treasurer, Controller or officer with similar authority of any of the foregoing
of such Person.

 

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

 

“Fitch” shall mean Fitch Ratings Inc., and any successor thereto.

 

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” shall have the meaning assigned to such term in Section 1.02.

 

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign government, court or governmental agency, authority, instrumentality or
regulatory or legislative body.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor, to the extent of the lesser of
the amount of such Indebtedness secured by such Lien and the net book value of
the assets so secured; provided, however, that the term “Guarantee” shall not
include endorsements for collection or deposit, in either case in the ordinary
course of business, or customary and reasonable indemnity obligations in effect
on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement.

 

“Guarantors” shall mean any Restricted Subsidiary of the Borrower (other than
any Excluded Subsidiary) and that now or hereafter executes and delivers the
Collateral Agreement (or a joinder or supplement thereto); provided, that, in no
event shall (a) EQGP (at any time prior to the earlier of (i) the EQGP Dropdown
Deadline and (ii) the consummation of a Permitted EQGP Dropdown), (b) any
Excluded General Partner or (c) any other Public Subsidiary Parent be (or be
required to become) a Guarantor.

 

“Hazardous Substances” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

19

--------------------------------------------------------------------------------



 

“Immaterial Subsidiary” shall mean, (a) with respect to the Borrower, any
domestic Restricted Subsidiary of the Borrower for which, based on the most
recent financial statements delivered pursuant to Section 5.04, (i) its assets
and the assets of its consolidated Subsidiaries comprise 5% or less of the
assets of the Borrower and its Consolidated Subsidiaries, or (ii) its revenue
and the revenue of its consolidated Subsidiaries 5% or less of the revenue of
the Borrower and its Consolidated Subsidiaries, in each case determined on a
consolidated basis in accordance with GAAP as of the end of the most recent
fiscal year and (b) with respect to EQM, any domestic Subsidiary of EQM for
which (i) its assets and the assets of its consolidated Subsidiaries comprise 5%
or less of the assets of EQM and its consolidated Subsidiaries, or (ii) its
revenue and the revenue of its consolidated Subsidiaries 5% or less of the
revenue of EQM and its consolidated Subsidiaries, in each case determined on a
consolidated basis in accordance with GAAP as of the end of the most recent
fiscal year.

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.19(b).

 

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.19(c)(vii).

 

“Incremental Facility Request” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.19(b).

 

“Incremental Maturity Date” shall mean the maturity date of any Incremental Term
Facility.

 

“Incremental Term Commitments” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Term Facility” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Indebtedness” of any Person shall mean, without duplication, all of the
following, whether or not included as Indebtedness or liabilities in accordance
with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the amount available to be drawn under all
letters of credit (including standby and commercial) (other than letter of
credit obligations relating to indebtedness included in Indebtedness pursuant to
another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(d)                                 debt (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
debt arising under conditional sales or other title retention agreements),
whether or not such debt shall have been assumed by such Person or is limited in
recourse to the extent of the lesser of the amount of such debt and the net book
value of the assets so secured;

 

(e)                                  all Capital Lease Obligations of such
Person;

 

20

--------------------------------------------------------------------------------



 

(f)                                   to the extent required to be included on
the Borrower’s consolidated balance sheet as debt or liabilities in accordance
with GAAP, Synthetic Lease Obligations; and

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing to the extent of the lesser of the amount of such
Indebtedness.

 

For all purposes hereof, the Indebtedness of the Borrower shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which the Borrower
or any Restricted Subsidiary of the Borrower is a general partner or a joint
venturer (provided, however, for the avoidance of doubt, as used in this
sentence “joint venturer” shall not include a limited partner in a limited
partnership), unless such Indebtedness is expressly made non-recourse to the
Borrower or Restricted Subsidiary, as applicable.

 

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.13(a).

 

“Intercreditor Agreement” shall mean an intercreditor agreement substantially in
the form of Exhibit I among, among others, the Administrative Agent, the
Collateral Agent, one or more administrative agents and collateral agents or
representatives for the holders of Indebtedness issued or incurred pursuant to
Section 6.01(b) that is intended to be secured on a pari passu basis with the
Obligations.

 

“Interest Expense” shall mean for any period, the sum of (a) gross interest
expense of the Borrower and its Restricted Subsidiaries for such period,
including (i) the amortization of debt discounts, (ii) the amortization of all
fees (including fees with respect to Swap Agreements) payable in connection with
the incurrence of Indebtedness to the extent included in interest expense and
(iii) the portion of any payments or accruals with respect to Capital Lease
Obligations allocable to interest expense, and (b) capitalized interest of the
Borrower and its Restricted Subsidiaries. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower or any of its Restricted
Subsidiaries with respect to Swap Agreements.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, in substantially the form
of Exhibit C.

 

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 12 months, if at the time of the relevant
Borrowing, all Lenders agree to make interest periods of such length available),
as the Borrower may elect, or the date any Eurodollar Borrowing is converted to
an ABR Borrowing, in accordance with Section 2.05 or repaid or prepaid in
accordance with Section 2.08 or 2.09; provided, that, (a) if any Interest Period
for a Eurodollar Loan would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the

 

21

--------------------------------------------------------------------------------



 

last Business Day of the calendar month at the end of such Interest Period, and
(c) no Interest Period shall extend beyond the Term Loan Maturity Date, any
Extended Maturity Date or any Incremental Maturity Date, as applicable. 
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Investment Grade Rating” shall mean (a) a BBB- rating or higher from S&P, (b) a
Baa3 rating or higher from Moody’s or (c) a BBB- rating or higher from Fitch.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“LCT Election” shall have the meaning assigned to such term in Section 1.06.

 

“LCT Test Date” shall have the meaning assigned to such term in Section 1.06.

 

“Lead Arrangers” shall mean, Goldman Sachs Bank USA, Barclays Bank PLC,
Citigroup Global Markets, Inc. and Guggenheim Securities, LLC.

 

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any  registered assignee that becomes a “Lender” hereunder pursuant to
Section 9.04(b) with respect to the Loans,  that, in each case, is a party to
this Agreement.

 

“Lender Presentation” shall mean the lender presentation dated December 3, 2018
relating to Borrower and its Subsidiaries and the Transactions provided to the
Lenders.

 

“Leverage Ratio” shall mean, on any date, the ratio of (a) Net Debt as of such
date, determined in accordance with GAAP, to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Borrower most recently ended
as of such date and for which financial statements have been, or were required
to be, delivered pursuant to Section 5.04, in each case determined on a Pro
Forma Basis for such Test Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary of the
Borrower), any purchase option, call or similar right of a third party with
respect to such securities.

 

“Limited Call Acquisition” shall have the meaning assigned to such term in the
recitals.

 

“Limited Condition Acquisition” shall mean any Permitted Acquisition or any
other Investment permitted hereunder by the Borrower or one or more Restricted
Subsidiaries in each case, whose consummation is not conditioned on the
availability of, or on obtaining, third-party financing.

 

“Loan Documents” shall mean this Agreement, the Intercreditor Agreement, the
Security Documents and any promissory note issued under Section 2.07(d).

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

22

--------------------------------------------------------------------------------



 

“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01 or Section 2.19.

 

“Margin Regulations” shall mean Regulations T, U and X issued by the Board.

 

“Margin Stock” shall have the meaning assigned to such term in the Margin
Regulations.

 

“Material Adverse Effect” shall mean (a) on the Closing Date, the existence of
events, conditions and/or contingencies that have had a material adverse effect
on the business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, and (b) after the Closing Date, the existence of
events, conditions and/or contingencies that have had (i) a materially adverse
effect on the business, operations, Property or financial condition of the
Borrower and its Subsidiaries, taken as a whole, or (b) a material impairment of
the validity or enforceability of, or a material impairment of the material
rights, remedies or benefits available to the Lenders, the Administrative Agent
or the Collateral Agent, taken as a whole, under the Loan Documents.

 

“Material Indebtedness” shall mean (a) with respect to the Borrower and its
Restricted Subsidiaries, Indebtedness (other than Loans) of the Borrower or any
Restricted Subsidiary, in an aggregate principal amount exceeding U.S. $25.0
million and (b) with respect to a Public Subsidiary, Indebtedness of such Public
Subsidiary in an aggregate principal amount exceeding U.S. $25.0 million.

 

“Material Non-Public Information” shall mean, with respect to EQGP until the
consummation of a Permitted EQGP Dropdown, EQM and/or any limited partner
interests of EQGP or EQM, information regarding EQGP or EQM and their
Subsidiaries that is not generally available to investors, and as to which there
is a substantial likelihood that a reasonable shareholder would consider such
information to be important in deciding whether to buy, sell, hold and/or vote
such limited partner interests in EQGP or EQM, as applicable.

 

“Material Subsidiary” shall mean any Subsidiary of the Borrower or EQM that is
not an Immaterial Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“MFN Protection” shall have the meaning assigned to such term in
Section 2.19(c)(vi).

 

“Minimum Extension Conditions” shall have the meaning assigned to such term in
Section 2.20(c).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

 

“Net Debt” at any date shall mean Indebtedness for borrowed money of the
Borrower and its Consolidated Subsidiaries on such date minus unrestricted cash
and Permitted Investments and cash and Permitted Investments subject to a
Control Agreement in an aggregate amount not to exceed $50.0 million, to the
extent the same does not result from the exercise of a Cure Right.

 

“Net Proceeds” shall mean:

 

23

--------------------------------------------------------------------------------



 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any Guarantor (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets) to any Person of
any asset or assets of the Borrower or any Guarantor (other than those pursuant
to Section 6.05(a), (b), (d), (e), (f), (g), (h), (i), (j) or (k)) net of
(i) customary costs and expenses, and attorneys’ fees, accountants’ fees,
investment banking fees, sales commissions, transfer taxes, prepayment premiums
or penalties, required debt payments and required payments of other obligations
relating to the applicable asset (other than pursuant hereto) and any cash
reserve for adjustment in respect of the sale price of such asset established in
accordance with GAAP, including without limitation, pension and post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith and (ii) Taxes paid or payable or reasonably
expected to be payable as a result thereof; provided, that (x) no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such proceeds shall exceed U.S. $5.0 million and
(y) only the aggregate of such proceeds in excess of $20 million in any fiscal
year shall constitute Net Proceeds; and

 

(b)                                 100% of the cash proceeds received by the
Borrower or any Restricted Subsidiary from the incurrence, issuance or sale by
the Borrower or any Restricted Subsidiary of any Indebtedness (other than
Excluded Indebtedness), net of all Taxes and fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded, except for financial advisory fees customary in type and amount
paid to Affiliates that are not Loan Parties.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.17(c).

 

“Non-Extending Lender” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Obligations” shall mean all amounts owing to any of the Agents, any Lender or
any other Secured Party pursuant to the terms of this Agreement or any other
Loan Document, or to any Cash Management Bank or Specified Swap Counterparty
pursuant to the terms of any Secured Cash Management Agreement or Secured Swap
Agreement, or pursuant to the terms of any Guarantee thereof, including, without
limitation, with respect to any Loan, Secured Cash Management Agreement, Secured
Swap Agreement or other agreement, together with the due and punctual
performance of all other obligations of the Borrower and the other Loan Parties
under or pursuant to the terms of this Agreement, the other Loan Documents, any
Secured Cash Management Agreement, or any Secured Swap Agreement, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency laws naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding.

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

24

--------------------------------------------------------------------------------



 

“OID Amount” shall mean an original issue discount in an amount equal to 3.00%
of the aggregate principal amount of the Loans.

 

“Other Connection Taxes” shall mean, with respect to any Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder (each of the foregoing, solely for purposes of the
definition of “Other Connection Taxes,” a “recipient”), Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, court, recording,
filing, documentary, intangible or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, the Loan Documents, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17(b)).

 

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

 

“Payment in Full” shall mean, with respect to the Obligations, the time at which
all the Obligations are paid in full and Commitments are terminated, other than
(a) contingent indemnification or reimbursement obligations and (b) obligations
and liabilities under Secured Cash Management Agreements and Secured Swap
Agreements.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Collateral Agreement or any other form approved by the Administrative Agent.

 

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (i) acquisition of all or substantially
all of the Property of any Person, or of all or substantially all of any
business or division of any Person, (ii) acquisition of all or substantially all
of the Equity Interests of any Person, and otherwise causing such person to
become a Restricted Subsidiary or (iii) merger or consolidation or any
combination with any Person, in the case of each of clauses (i), (ii) and (iii),
if each of the following conditions is met, or if the Required Lenders have
otherwise consented in writing thereto:

 

(a)                                 no Default or Event of Default has occurred
and is continuing or would result therefrom;

 

(b)                                 as of the date the definitive agreement for
such acquisition is entered into, the Borrower shall be in compliance with all
covenants set forth in Section 6.10 as of the most recent Test Period (assuming,
for purposes of such compliance with Section 6.10 that such transaction had
occurred on the first day of such relevant Test Period);

 

(c)                                  the Person or business to be acquired shall
be, or shall be engaged in, a business of the type that the Borrower and its
Restricted Subsidiaries are permitted to be engaged in under Section 6.08 and
the Property acquired in connection with any such transaction shall be made

 

25

--------------------------------------------------------------------------------



 

subject to the Lien of the Security Documents in accordance with and to the
extent required by the Collateral and Guarantee Requirement and shall be free
and clear of any Liens;

 

(d)                                 if applicable, the board of directors of the
Person to be acquired shall not have indicated its opposition to the
consummation of such acquisition (or shall have publicly withdrawn any such
opposition);

 

(e)                                  all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable Requirements of Law;

 

(f)                                   with respect to any transaction involving
acquisition consideration of more than $50.0 million, the Borrower shall have
provided the Administrative Agent and the Lenders with (A) historical financial
statements for the last three fiscal years (or, if less, the number of years
since formation) of the Person or business to be acquired (audited if available
without undue cost or delay) and unaudited financial statements thereof for the
most recent interim period that is available, (B) reasonably detailed
projections for the succeeding five years (or, if sooner, through and including
the year in which the Final Maturity Date is scheduled to occur) pertaining to
the Person or business to be acquired and updated projections for the Borrower
after giving effect to such transaction, (C) a reasonably detailed description
of all material information relating thereto and copies of all then-current
drafts of material documentation pertaining to such transaction and (D) all such
other information and data relating to such transaction or the person or
business to be acquired as may be reasonably requested by the Administrative
Agent or any Lender; and

 

(g)                                  with respect to any transaction involving
acquisition consideration of more than $50.0 million, at least five Business
Days (or such shorter period as the Administrative Agent may agree) prior to the
proposed date of consummation of the transaction (or such shorter period as is
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall have delivered to the Administrative Agent and the Lenders an Officers’
Certificate certifying that such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance).

 

“Permitted EQGP Dropdown” shall mean any transaction (or series of related
transaction), including a merger, consolidation or other combination or
consolidation of interests, the result of which is EQGP becomes a direct or
indirect Subsidiary of EQM or merges into or with EQM so long as each of the
Specified Dropdown Conditions are satisfied substantially concurrently with the
consummation of such Permitted EQGP Dropdown.

 

“Permitted EQM Consolidation” shall mean any transaction (or series of related
transaction), including a merger, consolidation or other combination or
consolidation of interests, the result of which is the Borrower or any
Restricted Subsidiary that is a Wholly Owned Subsidiary of the Borrower is
merged, acquired by or consolidated into, or combined with, EQM, so long as,
(a) if the Borrower is so merged, acquired, consolidated or combined, the
surviving entity is (i) the Borrower or (ii) another Person organized or
existing under the laws of the United States of America, any State thereof or
the District of Columbia so long as (A) after giving effect to such transaction
on a Pro Forma Basis as if it had occurred on the first day of the test period
most recently ended, such Person is in compliance with Section 6.10 and the
Asset Coverage Ratio on the date of such proposed transaction is not less than
2.00 to 1.00, (B) the Administrative Agent shall have received, at least three
(3) Business Days prior to the consummation of the Permitted EQM Consolidation,
all documentation and other information required by regulatory authorities with
respect to such Person under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the U.S. PATRIOT
Act, in each case, as

 

26

--------------------------------------------------------------------------------



 

reasonably requested by the Administrative Agent, (C) to the extent such Person
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
each Lender requesting the same shall have received, at least three (3) Business
Days prior to the consummation of the Permitted EQM Consolidation, a Beneficial
Ownership Certification in the relation to such Person, (D) such Person
expressly assumes all the obligations of the Borrower under the Loan Documents,
pursuant to an assumption agreement reasonably acceptable to the Administrative
Agent, (E) any two of S&P, Moody’s and Fitch confirms that, immediately after
giving effect to such transaction, the surviving entity’s corporate rating (in
the case of S&P and Fitch) and corporate family rating (in the case of Moody’s)
will be equal to or higher than the Borrower’s equivalent ratings on the Closing
Date, in which event such Person will succeed to, and be substituted for, the
Borrower, and (F) at least five Business Days prior to the proposed date of
consummation of the transaction (or such shorter period as is acceptable to the
Administrative Agent in its sole discretion), the Borrower shall have delivered
to the Administrative Agent and the Lenders an Officers’ Certificate certifying
that such transaction complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance) and (b) if a Restricted Subsidiary is so merged, acquired,
consolidated into or combined with EQM, so long as the surviving entity is a
Guarantor and the Collateral and Guarantee Requirement shall have been satisfied
(without regard for the time periods set forth therein).

 

“Permitted Investments” shall mean, collectively, (a) marketable direct
obligations issued or unconditionally Guaranteed by the United States or any
agency thereof maturing within twelve (12) months from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred eighty (180)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit maturing no
more than one hundred eighty (180) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; provided, that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for any one such bank, (d) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder and (e) money
market investments, classified in accordance with GAAP as current assets, in
money market investment programs registered under the Investment Company Act of
1940 which are administered by reputable financial institutions having capital
of at least $500,000,000 or having portfolio assets of at least $5,000,000,000
and the portfolios of which are limited to investments of the character
described in the foregoing subdivisions (a) through (d).

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unused commitments with respect thereto and unpaid accrued
interest, breakage costs and premium thereon), (b) the average life to maturity
of such Permitted Refinancing Indebtedness is greater than or equal to that of
the Indebtedness being Refinanced, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable, taken as a whole, to the Lenders as those contained
in the documentation governing the Indebtedness being Refinanced, (d) no
Permitted Refinancing Indebtedness shall have additional obligors or Guarantees
than the Indebtedness being Refinanced unless such Persons are also Guarantors
and (e) if

 

27

--------------------------------------------------------------------------------



 

the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended was subject to an Intercreditor Agreement, the holders of such
modified, refinanced, refunded, renewed, replaced or extended Indebtedness (if
such Indebtedness is secured) or their representative on their behalf shall
become party to such Intercreditor Agreement.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership (general or limited), limited
liability company, individual or family trusts, or government or any agency or
political subdivision thereof.

 

“Plan” shall mean with respect to any Person resident in the United States, any
employee pension benefit plan subject to the provisions of Title IV of ERISA or
Section 412 or 430 of the Code or Section 302 of ERISA and in respect of which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate is (or if
such plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

 

“Pledged Collateral” means the Equity Interests constituting Collateral and
pledged pursuant to any Security Document.

 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

“Pro Forma Balance Sheet” shall have the meaning assigned to such term in
Section 4.01(f).

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or term, the calculation thereof after giving effect
on a pro forma basis to any proposed acquisition or series of related
acquisitions (each, a “Pro Forma Transaction”) with an aggregate consideration
(plus any assumed liabilities) exceeding U.S. $5.0 million, any proposed
disposition for an aggregate consideration (plus any assumed liabilities)
exceeding U.S. $5.0 million and any other change in such calculation required by
the applicable provision hereof, and otherwise on a basis in accordance with
GAAP as used in the preparation of the latest financial statements provided
pursuant to Section 5.04 and otherwise reasonably satisfactory to the
Administrative Agent.

 

“Pro Forma Income Statement” shall have the meaning assigned to such term in
Section 4.01(f).

 

“Pro Forma Transaction” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis”.

 

“Projections” shall mean the projections of the Borrower and its Subsidiaries
included in the Lender Presentation or Confidential Information Memorandum and
any other projections, financial estimates, budgets, forecasts and any other
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Administrative Agent by or on behalf
of the Borrower prior to the Closing Date.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

28

--------------------------------------------------------------------------------



 

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

 

“Public Subsidiary” shall mean, collectively, (a) EQM and (b) each direct and
indirect Subsidiary of EQM, in each case, for so long as the Equity Interests of
EQM are publicly traded in the United States.

 

“Public Subsidiary Parent” shall mean any Person which Controls EQM.

 

“Qualified Capital Stock” shall mean Equity Interests that is not Disqualified
Stock.

 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December, commencing with the first full fiscal quarter after the
Closing Date.

 

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any other Loan Party in and to any and all parcels of real property
leased by the Borrower or any other Loan Party together with all improvements
and appurtenant fixtures, easements, other property and rights incidental to the
lease or operation thereof.

 

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

 

“Rejection Notice” shall have the meaning assigned to such term in
Section 2.09(d).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees,
agents, trustees and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the environment.

 

“Relevant Debt” shall have the meaning assigned to such term in Section 6.13.

 

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period has been waived, with respect to a
Plan.

 

“Repricing Amendment” shall have the meaning given to such term in the
definition of “Repricing Transaction”.

 

“Repricing Transaction” shall mean (a) any transaction in which all or any
portion of the initial Loans made on the Closing Date are voluntarily prepaid or
mandatorily prepaid with the net proceeds of issuances, offerings or placement
of new Indebtedness, or refinanced substantially concurrently with the
incurrence of new Indebtedness, in each case that has an All-In Yield lower than
the All-In Yield in effect

 

29

--------------------------------------------------------------------------------



 

for the initial Loans made on the Closing Date so prepaid, (b) any amendment,
amendment and restatement or other modification of the Loan Documents that has
the effect of reducing the All-In Yield then in effect for Loans (collectively,
a “Repricing Amendment”) or (c) any transaction in which a Non-Consenting Lender
must assign its initial Loans made on the Closing Date as a result of its
failure to consent to a Repricing Amendment, in the case of each of clauses (a),
(b) and (c), other than in connection with (y) a Change in Control or (z) a
Transformative Acquisition.

 

“Required Lenders” shall mean, at any time, Lenders having Loans and Commitments
outstanding that, taken together, represent more than 50% of the sum of all
Loans and Commitments outstanding.  The Loans and Commitments of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

“Required Percentage” shall mean, with respect to any Excess Cash Flow Period
most recently ended for which financial statements have been, or were required
to be, delivered pursuant to Section 5.04, (i) 50%, if the Leverage Ratio at the
end of such Excess Cash Flow Period is greater than or equal to 2.75 to 1.00,
(ii) 25%, if the Leverage Ratio at the end of such Excess Cash Flow Period is
less than 2.75 to 1.00 but greater than or equal to 1.50 to 1.00 and (iii) 0%,
if the Leverage Ratio at the end of such Excess Cash Flow Period is less than
1.50 to 1.00

 

“Requirement of Law” shall mean, as to any Person, such Person’s organizational
documents, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

 

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

 

“Restricted Subsidiary” shall mean any Subsidiary other than an Unrestricted
Subsidiary.

 

“Revolving Credit Facility” shall mean a facility consisting of commitments for
revolving Indebtedness and other extensions of credit to be incurred from time
to time by the Borrower to be used for the general corporate purposes of the
Loan Parties; provided, that:

 

(a)                                 such revolving Indebtedness is incurred in
the form of revolving loans or letters of credit pursuant to the Existing
Revolving Credit Agreement or a credit agreement or other agreement (other than
this Agreement;

 

(b)                                 the aggregate principal amount of such
Indebtedness does not exceed the amount set forth in Section 6.01(b);

 

(c)                                  such Indebtedness shall rank pari passu or
junior with any remaining portion of the Term Loan Facility, and shall not be
secured by any Property other than the Collateral or guaranteed by any entity
that does not guarantee the Term Loan Facility;

 

(d)                                 other than the Existing Revolving Credit
Agreement, the final maturity date under any Revolving Credit Facility incurred
after the Closing Date shall not be earlier than the Final Maturity Date;

 

30

--------------------------------------------------------------------------------



 

(e)                                  the Revolving Credit Facility shall not
require any amortization payments or mandatory prepayments (other than to the
extent outstanding under such Revolving Credit Facility exceed the commitments
in respect thereof);

 

(f)                                   the terms and conditions of the Revolving
Credit Facility are, taken as a whole, customary for similar debt instruments in
light of then-prevailing market conditions (as reasonably determined by the
Borrower and the Administrative Agent); provided, that this clause (d) shall not
be applicable to any Revolving Credit Facility if the terms and conditions
thereof are substantially similar to the terms set forth in the Existing
Revolving Credit Agreement;

 

(g)                                  other than the Revolving Credit Facility
existing on the Closing Date, both immediately before and after giving effect to
the entry into such Revolving Credit Facility or the initial incurrence of such
Indebtedness, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Borrower would be in compliance with the Financial
Performance Covenant as of the most recently completed Test Period ending prior
to the incurrence of such Indebtedness for which the financial statements and
certificates required by Section 5.04 were required to be delivered, after
giving pro forma effect to the incurrence of such Indebtedness as if such
transactions had occurred as of the first day of such Test Period;

 

(h)                                 other than the Revolving Credit Facility
existing on the Closing Date, the Borrower shall have delivered a certificate of
a Financial Officer of the Borrower to the Administrative Agent at least five
Business Days (or such shorter period as the Administrative Agent may agree)
prior to the entry into such Revolving Credit Facility or the initial incurrence
of such Indebtedness, certifying and showing that the conditions set forth in
clause (e) of this definition in connection with the incurrence of such
Indebtedness have been satisfied (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Administrative Agent); and

 

(i)                                     (i) to the extent such Indebtedness is
intended to be secured on a pari passu basis with the Term Loan Facility, the
representative of such Indebtedness is a party to the Intercreditor Agreement
and (ii) to the extent such Indebtedness is intended to be secured on a junior
basis with the Term Loan Facility, the representative of such Indebtedness is a
party to an intercreditor agreement the terms of which shall be reasonably
satisfactory to the Administrative Agent and the Borrower.

 

“Rights Plan” shall mean the Rights Agreement dated as of November 13, 2018,
between the Borrower and American Stock Transfer & Trust Company, LLC, as in
effect on the Closing Date and as amended, restated, supplemented or otherwise
modified from time to time after the Closing Date to the extent such amendment,
restatement, supplement or other modification is either (i) not materially
adverse to the Lenders or (ii) approved by the Required Lenders.

 

“S&P” shall mean S&P Global Ratings, a business unit of Standard & Poor’s
Financial Services LLC, and any successor thereto.

 

“Sanction(s)” shall mean any economic sanctions administered or enforced by the
United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other sanctions authority relevant to the Borrower and its
Restricted Subsidiaries.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

31

--------------------------------------------------------------------------------



 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Parties” shall mean, collectively, the Agents, the Lenders, each
Specified Swap Counterparty party to a Secured Swap Agreement and any Cash
Management Bank party to a Secured Cash Management Agreement.

 

“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between the Borrower and any Specified Swap Counterparty.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Collateral Agreement and each of the Control
Agreements and other instruments and documents executed and delivered pursuant
to the foregoing or the Collateral and Guarantee Requirement.

 

“Separation Payments” shall have the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

 

“Specified Dropdown Conditions” shall mean, with respect to any Permitted EQGP
Dropdown and immediately after giving effect to such Permitted EQGP Dropdown,
each of the following conditions:

 

(a)                                 the Collateral and Guarantee Requirements
are satisfied;

 

(b)                                 no Change in Control has occurred;

 

(c)                                  the Borrower is in compliance with the
Financial Performance Covenant;

 

(d)                                 the Asset Coverage Ratio is greater than
2.00 to 1.00; and

 

(e)                                  the Borrower and EQGP shall be in
compliance with Section 6.13.

 

“Specified Representations” shall mean the representations and warranties set
forth in Sections 3.01(a), and (d), 3.02(a) and (b)(i)(B), 3.03, 3.09, 3.10,
3.15, Section 3.08(a) (other than the first and last sentence thereof) and
Section 3.19 (other than the first sentence thereof).

 

“Specified Swap Counterparty” shall mean any Person that, at the time it enters
into a Swap Agreement, is a Lender, an Agent or a Lead Arranger or an Affiliate
of a Lender, an Agent or a Lead Arranger, in its capacity as a party to such
Swap Agreement.

 

“Spin-Off” shall mean the distribution, on November 12, 2018, by EQT Corporation
of approximately 80.0% of the common Equity Interests of the Borrower to holders
of common Equity Interests of EQT Corporation.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in

 

32

--------------------------------------------------------------------------------



 

Regulation D).  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. 
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Restricted Subsidiaries that is
contractually subordinated in right and time of payment to the Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent (other
than intercompany Indebtedness incurred pursuant to Section 6.01(j)).  For the
avoidance of doubt, “Subordinated Indebtedness” does not include any
Indebtedness that is pari passu with the Obligations in right of payment and
only structurally subordinated to the Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.  For the avoidance of doubt, neither the income (except as
specifically permitted pursuant to clause (c) of the definition of Consolidated
EBITDA) nor the Indebtedness (unless such Indebtedness is recourse to the
Borrower or a Restricted Subsidiary, other than Indebtedness of the Borrower or
a Restricted Subsidiary solely resulting from a pledge of the Equity Interests
in an Unrestricted Subsidiary (other than EQM, EQGP or any of their respective
Subsidiaries) owned by the Borrower or such Restricted Subsidiary securing
indebtedness of such Unrestricted Subsidiary) of an Unrestricted Subsidiary
shall be included for purposes of calculating the Financial Performance Covenant
or the Leverage Ratio.

 

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.13(a).

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” shall mean, with respect to any guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” shall mean Goldman Sachs Bank USA.

 

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

33

--------------------------------------------------------------------------------



 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges),
assessments, fees or withholdings (including backup withholding) imposed by any
Governmental Authority and any and all additions to tax, interest and penalties
applicable thereto.

 

“Term Loan Facility” shall mean the Commitments and the Loans made hereunder.

 

“Term Loan Maturity Date” shall mean January 31, 2024 or if such date is not a
Business Day, the next succeeding Business Day, unless such Business Day is in
the next calendar month, in which case the next preceding Business Day).

 

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

 

“Transactions” shall mean, collectively, (a) the transactions to occur on, prior
to or substantially concurrently with the Closing Date pursuant to the Loan
Documents, including, the consummation of the Acquisition pursuant to the
Acquisition Agreements, the execution and delivery of the Loan Documents and the
initial borrowings hereunder and the execution and delivery of the amendment of
the Existing Revolving Credit Agreement referred to in Section 4.01(p), (b) the
consummation of the Limited Call Acquisition, (d), and (d) the payment of all
fees and expenses owing in connection with the foregoing.

 

“Transformative Acquisition” shall mean any acquisition or Investment by the
Borrower or any Restricted Subsidiary that either (a) is not permitted by the
terms of this Agreement immediately prior to the consummation of such
acquisition or Investment or (b) if permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or Investment, would
not provide the Borrower and its Restricted Subsidiaries with adequate
flexibility under this Agreement for the continuation and/or expansion of the
combined operations of the business following such consummation, as determined
by the Borrower in good faith.

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

 

“Unrestricted Subsidiary” shall mean (a) EQM, unless and until the Borrower
designates EQM as a Restricted Subsidiary in accordance with Section 5.14,
(b) each Public Subsidiary, (c) unless subsequently designated as a Restricted
Subsidiary pursuant to Section 5.14, any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary pursuant to Section 5.14, and (d) each
subsidiary of each of the foregoing; provided, that in no event shall (i) EQGP
(at any time prior to the consummation of a Permitted EQGP Dropdown; provided,
that upon consummation of a Permitted EQGP Dropdown, EQGP shall automatically,
pursuant to clause (b) above, become an Unrestricted Subsidiary without any
further action by the Borrower), (ii) EQGP GP or (iii) any other Public
Subsidiary Parent be an Unrestricted Subsidiary.

 

“U.S.” shall mean the United States of America.

 

“U.S. Dollars” or “U.S. $” shall mean the lawful currency of the United States
of America.

 

34

--------------------------------------------------------------------------------



 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.08(a).

 

“Weighted Average Life to Maturity” shall mean when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
all of the Equity Interests of which (other than, directors’ qualifying shares
or nominee or other similar shares required pursuant to applicable law) are
directly owned by such Person or any other Wholly Owned Subsidiary of such
Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02.                          Terms Generally.  The definitions set
forth or referred to in Section 1.01 shall apply equally to both the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.  References to a Person shall include its successors
and assigns to the extent otherwise permitted under this Agreement. Except as
otherwise expressly provided herein, (i) any reference in this Agreement to any
Loan Document or other agreement or contract shall mean such document as
amended, restated, supplemented or otherwise modified from time to time and
(ii) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall refer to such law or regulation as
amended, modified or supplemented from time to time.  Except as otherwise
expressly provided herein, all financial statements to be delivered pursuant to
this Agreement shall be prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied

 

35

--------------------------------------------------------------------------------



 

immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith;
provided further that, notwithstanding the foregoing, upon and following the
acquisition of any business or new Subsidiary by the Borrower in accordance with
this Agreement, in each case that would not constitute a “significant
subsidiary” for purposes of Regulation S-X, financial items and information with
respect to such newly-acquired business or Subsidiary that are required to be
included in determining any financial calculations and other financial ratios
contained herein for any period prior to such acquisition shall not be required
to be in accordance with GAAP so long as the Borrower is able to reasonably
estimate pro forma adjustments in respect of such acquisition for such prior
periods, and in each case such estimates are made in good faith and are
factually supportable.  With respect to the determination of any time period,
the word “from” means “from and including” and the word “to” means “to but
excluding”.

 

Section 1.03.                          Effectuation of Transfers.  Each of the
representations and warranties of the Borrower contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

 

Section 1.04.                          Divisions.  For all purposes under the
Loan Documents, in connection with any division or plan of division under the
law of the State of Delaware (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

 

Section 1.05.                          Suspension Provisions.  For all purposes
under the Loan Documents, if any covenant, prepayment or other obligation is
suspended pursuant to the terms of this Agreement, and any test, prepayment,
action or non-action would otherwise be required during the time period of such
suspension, the subsequent cessation of such suspension shall not result in any
retroactive requirement for such test, prepayment, action or non-action.

 

Section 1.06.                          Limited Acquisition Determinations. 
Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when (a) calculating any applicable ratio, the amount or availability of the
Available Basket Amount or any other basket based on Consolidated Net Income or
Consolidated EBITDA or total assets or determining other compliance with this
Agreement (other than (x) determining actual (versus pro forma) compliance with
the Financial Performance Covenant or (y) determining the ability to make a
restricted payment or a prepayment, repayment, acquisition, redemption or
similar payment on any indebtedness), in connection with incurrence of
Indebtedness, the creation of Liens, the making of any asset sale, the making of
an Investment or the designation of a Subsidiary as restricted or unrestricted,
(b) determining compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result
therefrom, (c) determining compliance with any provision of this Agreement which
requires compliance with any representations and warranties set forth herein or
(d) the satisfaction of all other conditions precedent to the incurrence of
Indebtedness, the creation of Liens, the making of any disposition, the making
of an Investment or the designation of a Subsidiary as restricted, in each case
in connection with a Limited Condition Acquisition, the date of determination of
such ratio or other provisions, determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom, determination of
compliance with any representations or warranties or the satisfaction of any
other conditions shall, at the option of the Borrower (the Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into or the related irrevocable

 

36

--------------------------------------------------------------------------------



 

notice of redemption is delivered (the “LCT Test Date”). If on a pro forma basis
after giving effect to such Limited Condition Acquisition  and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) such ratios and
other provisions are calculated as if such Limited Condition Acquisition or
other transactions had occurred at the beginning of the most recent Test Period
ending on or prior to the LCT Test Date for which financial statements of the
Borrower have been (or were required to have been) delivered pursuant to
Section 5.04(a) or Section 5.04(b), as applicable, the Borrower could have taken
such action on the relevant LCT Test Date in compliance with the applicable
ratios or other provisions, such provisions shall be deemed to have been
complied with. For the avoidance of doubt, (i) if any of such ratios or other
provisions are exceeded or breached as a result of fluctuations in such ratio
(including due to fluctuations in Consolidated EBITDA or other components of
such ratio) or other provisions at or prior to the consummation of the relevant
Limited Condition Acquisition, such ratios and other provisions will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (ii) such ratios and compliance with such conditions shall not be
tested at the time of consummation of such Limited Condition Acquisition.

 

ARTICLE II
THE CREDITS

 

Section 2.01.                          Commitments.  Subject to the terms and
conditions set forth herein, each Lender party hereto on the Closing Date agrees
to make Loans to the Borrower in the applicable amount set forth opposite its
name on Schedule 2.01 on the Closing Date in U.S. Dollars in an aggregate
principal amount that will not result in the aggregate amount of such Lender’s
Loans exceeding such Lender’s Commitment.  Amounts repaid or prepaid in respect
of Loans may not be reborrowed.  The Term Loan Facility shall be made available
as ABR Loans and Eurodollar Loans.

 

Section 2.02.                          Loans and Borrowings.  (a)  Each Loan to
the Borrower shall be made as part of a Borrowing consisting of Loans of the
same Type and in the same currency made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that the Commitments of the Lenders are several and not
joint and no Lender shall be responsible for any other Lender’s failure to make
Loans as required.

 

(b)                                 Each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.

 

(c)                                  Borrowings of more than one Type may be
outstanding at the same time; provided, that there shall not at any time be more
than a total of five (5) Interest Periods in respect of Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Term Loan Maturity Date, any Extended Maturity Date or any
Incremental Maturity Date, as applicable.

 

Section 2.03.                          Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone or electronic communication (i) in the case of a Borrowing consisting
of Eurodollar Loans, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of the proposed Borrowing or (ii) in the case
of a Borrowing consisting of ABR Loans, not later than 12:00 noon, New York City
time, on the date of the proposed Borrowing.

 

37

--------------------------------------------------------------------------------



 

Each such telephonic or electronically delivered Borrowing Request shall be
irrevocable and shall be confirmed promptly (but in any event on the same day)
by hand delivery, telecopy, or electronic communication to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(a)                                 the aggregate amount of the requested
Borrowing;

 

(b)                                 the date of such Borrowing, which shall be a
Business Day;

 

(c)                                  whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(d)                                 in the case of a Borrowing consisting of a
Eurodollar Loan, the initial Interest Period to be applicable thereto; and

 

(e)                                  the location and number of the Borrower’s
account to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.                          Funding of Borrowings.  (a) Each Lender
shall make each Loan to be made by it to the Borrower hereunder on the proposed
date thereof by wire transfer of immediately available funds, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
such account of the Borrower as is designated by the Borrower in the Borrowing
Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section 2.04 and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.05.                          Interest Elections.  (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect, to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing,

 

38

--------------------------------------------------------------------------------



 

may elect Interest Periods therefor, all as provided in this Section 2.05.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section 2.05, the Borrower shall notify the Administrative Agent of such
election by telephone or electronic communication by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic or electronically delivered
Interest Election Request shall be irrevocable and shall be confirmed promptly
(but in any event on the same day) by hand delivery or, telecopy or electronic
communication to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election.

 

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to one of its Eurodollar Borrowings prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Eurodollar Borrowing shall be continued as a Eurodollar Borrowing with the same
Interest Period as previously was applicable thereto; provide that, if such
continuation would result in a violation of Section 2.02(d), then such
Eurodollar Borrowing shall instead be deemed to have converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders (unless such Event of Default is an Event of Default under
Section 7.01(h) or (i), in which case no such request shall be required), so
notifies the Borrower, then, so long as an Event of Default is continuing,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar

 

39

--------------------------------------------------------------------------------



 

Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.06.                          Termination of Commitments.  The parties
hereto acknowledge that the Commitments will terminate on the making of the
Loans pursuant to Section 2.01.

 

Section 2.07.                          Evidence of Debt  (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraph (a) or (b) of this Section 2.07 shall be prima facie
evidence absent manifest error of the existence and amounts of the obligations
recorded therein; provided, that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

 

(d)                                 Any Lender may request that Loans made by it
to the Borrower be evidenced by a promissory note substantially in the form of
Exhibit F.  In such event, the Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns).  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including, to the extent requested by any assignee, after assignment pursuant
to Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or to such payee and its registered
assigns).

 

Section 2.08.                          Repayment of Loans.  (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan made to the
Borrower on such dates and in such amounts as provided in this Section 2.08.
Subject to adjustment pursuant to paragraph (c) of this Section 2.08, (i) the
Borrower shall repay on each Quarterly Payment Date an amount equal to in the
case of the Loans, U.S. $1,500,000; provided, in the event any Incremental Term
Loans are made, such Incremental Term Loans shall be repaid on each Quarterly
Payment Date occurring on or after the applicable Increased Amount Date in the
manner specified in the Incremental Amendment and (ii) the Borrower shall repay
(x) on the Term Loan Maturity Date all remaining amounts of the Loans then
outstanding, (y) on the Incremental Maturity Date all remaining amounts of the
Incremental Term Loans then outstanding and (z) on the Extended Maturity Date
all remaining amounts of the Extension Loans then outstanding.  All payments for
account of the Lenders in respect of this Section 2.08(a) shall be applied to
the Loans on a pro rata basis.

 

(b)                                 Prepayment of the Loans (i) pursuant to
Section 2.09(a), shall be applied as directed by the Borrower and (ii) pursuant
to 2.09(b) or 2.09(c), respectively, shall be applied in direct order of
maturity to all amortization payments in respect of the Loans and all such
payments shall be applied ratably among the Lenders (other than the Lenders that
reject such payment pursuant to Section 2.09(d)) and shall be applied on a pro
rata basis as among the Loans.

 

40

--------------------------------------------------------------------------------



 

(c)                                  Prior to any repayment of any Borrowing
under the Term Loan Facility hereunder, the Borrower shall select the Borrowing
or Borrowings under the Term Loan Facility to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) or electronic
communication of such selection not later than 2:00 p.m., New York City time,
(i) in the case of an ABR Borrowing, on the scheduled date of such repayment and
(ii) in the case of a Eurodollar Borrowing, three Business Days before the
scheduled date of such repayment.  Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing.

 

(e)                                  For the avoidance of doubt, the full amount
of the Loans (without taking into account any netting of the OID Amount
occurring on the Closing Date) shall be repaid in accordance with this
Section 2.08 and Section 2.09.

 

Section 2.09.                          Prepayment of Loans.  (a) The Borrower
shall have the right at any time and from time to time to prepay Loans in whole
or in part without premium or penalty (other than as provided in Section 2.14
and Section 2.09(e)), in an aggregate principal amount that is an integral
multiple of U.S. $1.0 million and not less than U.S. $1.0 million or, if less,
the amount outstanding, subject to prior notice provided in accordance with
Section 2.08(c).

 

(b)                                 The Borrower shall apply all Net Proceeds
promptly upon (and, in any event, with respect to Net Proceeds of the type
described in clause (a) of the definition thereof, within three Business Days of
and, with respect to Net Proceeds of the type described in clause (b) of the
definition thereof, within one Business Day of) receipt thereof by the Borrower
and/or any Restricted Subsidiary to prepay Loans made to the Borrower in
accordance with paragraph (c) of Section 2.08; provided, that the Borrower may
use a portion of such Net Proceeds to prepay or repurchase any other secured
Indebtedness in the form of term loans that ranks pari passu to the Liens
securing the Obligations and is otherwise subject to the terms of an
Intercreditor Agreement (to the extent a mandatory prepayment or offer to prepay
such Indebtedness is required under the applicable governing such Indebtedness),
in each case in an amount not to exceed the product of (x) the amount of such
Net Proceeds and (y) a fraction, the numerator of which is the outstanding
principal amount of such other secured Indebtedness and the denominator of which
is the aggregate outstanding principal amount of all Loans and all such other
secured Indebtedness.

 

(c)                                  Within ten (10) Business Days after
financial statements have been delivered (or were required to have been
delivered) pursuant to Section 5.04(a) or 5.04(b) (commencing with the fiscal
quarter ending March 31, 2019) and the related certificate has been delivered
pursuant to Section 5.04(c), the Borrower shall prepay the Loans in accordance
with paragraph (c) of Section 2.08 in an aggregate amount equal to (i) the
Required Percentage of Excess Cash Flow, less (ii) (A) any voluntary prepayments
of Loans during such Excess Cash Flow Period, and (B) any voluntary prepayment
permitted hereunder of long-term Indebtedness of the Borrower or any Restricted
Subsidiary (other than revolving loans or other revolving extensions of credit
unless the related revolving commitments are permanently reduced), in each case
of clause (A) and (B) with cash during such Excess Cash Flow Period to the
extent not financed using the proceeds of the incurrence of long-term
Indebtedness (such prepayment, the “Excess Cash Flow Prepayment”); provided,
that the Borrower may use a portion of such Excess Cash Flow Prepayment to
prepay or repurchase any other secured Indebtedness in the form of term loans
that ranks pari passu to the Liens securing the Obligations and is otherwise
subject to the terms of an Intercreditor Agreement (to the extent a mandatory
prepayment or offer to prepay such Indebtedness is required under the applicable
governing such Indebtedness), in each case in an amount not to exceed the
product of (x) the amount of such Net Proceeds and (y) a fraction, the numerator
of which is the outstanding principal amount of such other secured Indebtedness
and the denominator of which is the aggregate outstanding principal amount of
all Loans and all such other secured Indebtedness.  Notwithstanding anything to
the contrary in this Section 2.09(c), the requirement to make an Excess

 

41

--------------------------------------------------------------------------------



 

Cash Flow Prepayment shall be suspended during the continuance of either of the
following: (i) the Borrower obtaining and maintaining an Investment Grade Rating
from two of S&P, Moody’s and Fitch, in each case with a stable or better outlook
or (ii) the Term Loan Facility receiving and maintaining an Investment Grade
Rating from two of S&P, Moody’s and Fitch, in each case with a stable or better
outlook.

 

(d)                                 The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Loans required to be made by the
Borrower pursuant to paragraph (b) or (c) of this Section 2.09 (i) to the extent
such notice shall allow each Lender the option to reject such prepayment, at
least five (5) Business Days prior to the date of such prepayment or (ii) to the
extent such notice shall not allow the Lenders to reject such prepayment, at
least one (1) Business Day prior to the date of such prepayment.  Each such
notice shall specify the date of such prepayment, provide a reasonably detailed
calculation of the amount of such prepayment and specify whether a Lender has
the right to reject such mandatory prepayment. The Administrative Agent will
promptly notify each Lender of the contents of the Borrower’s prepayment notice
and of such Lender’s pro rata share of the prepayment.  If permitted by the
Borrower notice set forth above, each Lender may reject all or a portion of its
pro rata share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Loans required to be made pursuant to paragraph (b) or (c) of this
Section 2.09 by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York City
time) three (3) Business Days after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
prepayment of Loans to be rejected by such Lender. If a Lender fails to deliver
a Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Loans. Any Declined Proceeds shall be
retained by the Borrower and shall increase the Cash Flow Available for
Restricted Payments.

 

(e)                                  In the event that, prior to the date that
is twelve (12) months after the Closing Date, the Borrower undertakes a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, (x) in the case of
Repricing Transaction under clause (a) of the definition of a Repricing
Transaction, a prepayment premium of 1.00% of the aggregate principal amount of
the Loans voluntarily prepaid or refinanced, (y) in the case of a Repricing
Amendment, a fee equal to 1.00% of the aggregate principal amount of the
applicable Loans outstanding immediately prior to such amendment and (z) in the
case of a Repricing Transaction occurring under clause (c) of the definition of
Repricing Transaction, each Non-Consenting Lender being replaced shall be
entitled to receive a fee equal to 1.00% of the aggregate principal amount of
the Loans held by it as determined immediately prior to it being so replaced.

 

Section 2.10.                          Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent, for the account of the Administrative Agent, the
administrative fee set forth in the Fee Letter at the times specified therein.

 

(b)                                 The Borrower agrees to pay to the Collateral
Agent, for the account of the Collateral Agent, the fees set forth in the Fee
Letter at the times specified therein.

 

(c)                                  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders.  Once paid, none of the Fees shall be
refundable under any circumstances.

 

42

--------------------------------------------------------------------------------



 

Section 2.11.                          Interest.  (a) The Borrower shall pay
interest on the unpaid principal amount of each ABR Loan made to the Borrower at
the Alternate Base Rate plus the Applicable Margin.

 

(b)                                 The Borrower shall pay interest on the
unpaid principal amount of each Eurodollar Loan made to the Borrower at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Eurodollar
Loan plus the Applicable Margin.

 

(c)                                  (i) Automatically, after the occurrence and
during the continuance of an Event of Default described in Section 7.01(b),
Section 7.01(c), Section 7.01(h) or Section 7.01(i) (after giving effect to any
applicable cure periods) and (ii) after notice to the Borrower from the
Administrative Agent acting at the direction of the Required Lenders, after the
occurrence and during the continuance of any other Event of Default, if any
principal of or interest on any Loan or any Fees or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, the Borrower shall pay interest on such overdue
amount, after as well as before judgment, at a rate per annum equal to (x) in
the case of overdue principal of any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.11 or (y) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans in paragraph (a) of this Section 2.11; provided, that
this paragraph (c) shall not apply to any Default or Event of Default that has
been waived by the Lenders pursuant to Section 9.08.

 

(d)                                 Accrued interest on each Loan shall be
payable by the Borrower in arrears (i) for Eurodollar Loans, at the end of each
applicable Interest Period (or every 90 days in arrears for Interest Periods
greater than 90 days) and (ii) for ABR Loans, on each Quarterly Payment Date
and on the Term Loan Maturity Date, the Incremental Maturity Date or the
Extended Maturity Date, as applicable; provided, that (x) interest accrued
pursuant to paragraph (c) of this Section 2.11 shall be payable on demand,
(y) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to its stated maturity), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (z) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

 

(e)                                  All computations of interest shall be made
by the Administrative Agent taking into account the actual number of days
occurring in the period for which such interest is payable pursuant to this
Section 2.11, and (i) if based on the Alternate Base Rate (including Alternate
Base Rate as determined by reference to the Adjusted Eurodollar Rate), a year of
365 days or 366 days, as the case may be; or (ii) if based on the Eurodollar
Rate, on the basis of a year of 360 days.

 

(f)                                   For the avoidance of doubt, interest shall
be payable on the full amount of the Loans (without taking into account any
netting of the OID Amount occurring on the Closing Date) in accordance with this
Section 2.11.

 

Section 2.12.                          Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period; or

 

43

--------------------------------------------------------------------------------



 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted Eurodollar Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereto, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.13.                          Increased Costs.  (a) If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, FDIC insurance or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or Loans made by
such Lender (including a condition similar to the events described in clause
(i) above in the form of a cost or expense, but excluding any Taxes and Other
Taxes); or

 

(iii)                               subject any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes,  (C) Connection Income Taxes, and (D) Other Taxes)
on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(iv)                              and the result of any of the foregoing shall
be to increase the cost to such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) to the Borrower or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) (except for costs or reductions that are,
or are attributable to, Indemnified Taxes, Other Taxes or Excluded Taxes) then,
upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered in connection therewith (but only to the
extent the applicable Lender is imposing such charges or additional amounts on
other similarly situated borrowers under credit facilities comparable to the
Term Loan Facility).

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or any of
the Loans made by such Lender or as a consequence of the Commitments to make any
of the foregoing, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered in
connection therewith (but only to the extent the applicable Lender is imposing
such charges or additional amounts on other similarly situated borrowers under
credit facilities comparable to the Term Loan Facility).

 

44

--------------------------------------------------------------------------------



 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section 2.13 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Promptly after any Lender has determined
that it will make a request for increased compensation pursuant to this
Section 2.13, such Lender shall notify the Borrower thereof.  Failure or delay
on the part of any Lender to demand compensation pursuant to this Section 2.13
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender pursuant to this Section 2.13 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 2.14.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.17, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurodollar Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in U.S.
Dollars of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.14 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

Section 2.15.                          Taxes.  (a) Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as
applicable, receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

 

45

--------------------------------------------------------------------------------



 

(b)                                 In addition, the Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes payable on account of any obligation of such Loan Party and
upon the execution, delivery or enforcement of, or otherwise with respect to,
the Loan Documents.

 

(c)                                  The Loan Parties shall jointly and
severally indemnify the Administrative Agent, the Collateral Agent, and each
Lender, within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by the Administrative Agent,
the Collateral Agent, or such Lender, as applicable, or required to be withheld
or deducted from a payment to the Administrative Agent, the Collateral Agent, or
such Lender, as applicable, on or with respect to any payment by or on account
of any obligation of such Loan Party under, or otherwise with respect to, any
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.15(c)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, that a certificate as
to the amount of such payment or liability and setting forth in reasonable
detail the basis and calculation for such payment or liability delivered to such
Loan Party by a Lender or the Collateral Agent (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Collateral Agent, shall be conclusive absent manifest
error.

 

(d)                                 As soon as practicable after any payment of
Taxes by a Loan Party to a Governmental Authority pursuant to this Section 2.15,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i) Any Lender (including, solely for
purposes of this Section 2.15(e), each Agent) that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.15(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 (or any applicable successor form)
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

 

46

--------------------------------------------------------------------------------



 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN or W-8BEN-E (or any applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E (or any applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(ii)                                  executed copies of IRS Form W-8ECI (or any
applicable successor form);

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E
(or any applicable successor form); or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY (or any applicable
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a

 

47

--------------------------------------------------------------------------------



 

reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                   If the Administrative Agent, Collateral
Agent or a Lender determines, in good faith and in its sole discretion, that it
has received a refund of Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.15, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.15 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, Collateral Agent or such
Lender (including any Taxes), as the case may be, as is determined by the
Administrative Agent, Collateral Agent or such Lender, as the case may be, in
good faith and in its sole discretion, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent, Collateral Agent or such Lender, as the case may be, agrees to repay as
soon as reasonably practicable the amount paid over to such Loan Party pursuant
to this paragraph (f) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent, Collateral
Agent or such Lender, as the case may be, in the event the Administrative Agent,
Collateral Agent or such Lender, as the case may be, is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Administrative Agent, Collateral
Agent or any Lender be required to pay any amount to any Loan Party pursuant to
this paragraph (f) the payment of which would place the Administrative Agent,
Collateral Agent or Lender, as the case may be, in a less favorable net
after-Tax position than the Administrative Agent or Lender would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require the Administrative Agent, Collateral Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential) to the Loan Parties or any other
Person.

 

48

--------------------------------------------------------------------------------



 

(g)                                  Each party’s obligations under this
Section 2.15 shall survive the resignation or replacement of the Administrative
Agent or any assignment of right by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

(h)                                 For purposes of this Section 2.15, the term
“applicable law” includes FATCA.

 

Section 2.16.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) Unless otherwise specified, the Borrower shall make
each payment required to be made by it hereunder (whether of principal, interest
or fees, or of amounts payable under Section 2.13, 2.14 or 2.15, or otherwise)
prior to 2:00 p.m., New York City time, on the date when due, in immediately
available funds, without condition or deduction for any defense, recoupment,
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  Subject to Section 2.15(a), all such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except that payments pursuant to Sections 2.13, 2.14,
2.15(c) and 9.05 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder of principal or interest in respect of any Loan shall in each case be
made in the currency in which such Loan was made.  All payments of other amounts
due hereunder or under any other Loan Document shall be made in U.S. Dollars. 
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim, through the application of any proceeds of
Collateral or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in

 

49

--------------------------------------------------------------------------------



 

any of its Loans to any assignee or participant, other than to the Borrower or
any Subsidiary of the Borrower (as to which this paragraph (c) shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment by the
Borrower is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
as applicable, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(b) or 2.16(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.17.                          Mitigation Obligations; Replacement of
Lenders.  (a)  If (i) any Lender requests compensation under Section 2.13,
(ii) any Loan Party is required to pay any Indemnified Taxes, Other Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, or (iii) any Lender is a Defaulting Lender,
then such Lender shall (at the request of the Loan Party) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.13 or 2.15, as applicable, in the future and (ii) would
not subject such Lender to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any Indemnified Taxes, Other
Taxes or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, or if any Lender is a Defaulting
Lender, or if any Lender is a Non-Extending Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (i)  such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(ii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or

 

50

--------------------------------------------------------------------------------



 

payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments.  Nothing in this
Section 2.17 shall be deemed to prejudice any rights that any Loan Party may
have against any Lender that is a Defaulting Lender.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.08 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then provided no Event of
Default then exists, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its Loans hereunder to one or
more assignees reasonably acceptable (other than with respect to any assignee
that is a Lender, an Affiliate of a Lender or an Approved Fund) to the
Administrative Agent, provided, that, (i) all Obligations of the Borrower owing
to such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (ii) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon.  In connection with any such assignment the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04.  Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 9.04.  In the event that a
Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice, each Lender
hereby authorizes and directs the Administrative Agent to execute and deliver
such documentation as may be required to give effect to an assignment in
accordance with Section 9.04 on behalf of a Non-Consenting Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 9.04.

 

Section 2.18.                          Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Closing Date that it is unlawful, for any
Lender or its applicable lending office to make or maintain any Eurodollar
Loans, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings, as the
case may be, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), convert all such
Eurodollar Borrowings of such Lender to ABR Borrowings on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

Section 2.19.                          Increase in Commitments.

 

(a)                                 The Borrower may, any time or from time to
time after the Closing Date by written notice to the Administrative Agent (an
“Incremental Facility Request”) request the establishment of incremental or
additional term loan facilities (each, an “Incremental Term Facility”, the
commitments thereunder, the “Incremental Term Commitments” and the loans
thereunder, the “Incremental Term Loans”).  Any such Incremental Term Facility
may be implemented by increasing the amount of loans and commitments under the
existing Term Loan Facility or by adding a new term loan facility to this
Agreement. Subject to the terms and conditions set forth in this Section 2.19,
the Incremental Term

 

51

--------------------------------------------------------------------------------



 

Facilities shall be funded on the relevant Increased Amount Date; provided, that
no Incremental Term Facility shall be incurred on such date to the extent that
the aggregate principal amount of such Incremental Term Facility when combined
with the aggregate principal amount of all Incremental Term Facilities then
outstanding exceeds (i) $150.0 million minus (ii) the aggregate commitments
under any Revolving Credit Facility incurred pursuant Section 6.01(b) then in
effect, plus (iii) the aggregate amount of any prepayments made on or prior to
the Increased Amount Date pursuant to Section 2.09(a) (and any voluntary
prepayments made in respect of an incremental term facility that is secured on a
pari passu basis with the Loans and any permanent reductions in revolving
commitments under any Revolving Credit Facility).

 

(b)                                 Each such Incremental Facility Request shall
specify the date (an “Increased Amount Date”) on which the Borrower proposes
that the Incremental Term Commitments and the date the Incremental Term Loans
shall be made available, which shall be a date not less than five (5) Business
Days after the date on which such notice is delivered to the Administrative
Agent (or such lesser number of days as may be agreed to by the Administrative
Agent in its sole discretion). The Borrower shall notify the Administrative
Agent in writing of the identity of each Lender or other Person (each, an
“Incremental Lender”) to whom the Incremental Term Commitments have been
allocated, which allocation shall be made at the Borrower’s sole discretion. Any
Lender approached to provide all or a portion of the Incremental Term
Commitments may elect or decline, in its sole discretion, to provide an
Incremental Term Commitment (it being understood that the Borrower has no
obligation to approach any Lender, and no Lender is committing to provide any
Incremental Term Commitment until such time as such Lender agrees in writing to
provide all or a portion of the Incremental Term Commitment).

 

(c)                                  As of any Increased Amount Date:

 

(i)                                     no Default or Event of Default shall
exist and be continuing or would immediately result from the incurrence of such
Incremental Term Facility; provided, that solely with respect to any Incremental
Term Facility incurred in connection with a Limited Condition Acquisition, no
Default or Event of Default under Section 7.01(b), (c), (h) or (i) shall exist
and be continuing at the time such Limited Condition Acquisition is consummated;

 

(ii)                                  the incurrence of any such Incremental
Term Facility shall be in compliance with all obligations under the Margin
Regulations;

 

(iii)                               the representations and warranties of the
Borrower contained in Article III or any other Loan Document shall be true and
correct in all material respects (provided, that, solely with respect to any
Incremental Term Facility incurred in connection with a Limited Condition
Acquisition, only the Specified Representations (conformed as necessary for such
transaction) shall be required to be true and correct in all material respects)
(provided, that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates);
provided, that, in connection with a Limited Condition Acquisition, Incremental
Lenders providing any Incremental Term Loans and the Required Lenders may waive
the conditions in this clause (iii);

 

(iv)                              for any Incremental Term Facility that
increases an existing tranche of the Loans, all terms thereof shall be on the
same terms of such existing tranche of Loans, including with respect to maturity
date and interest rates but excluding, unless any such difference in original

 

52

--------------------------------------------------------------------------------



 

issue discount or upfront fees would cause such Incremental Term Facility to not
be fungible with the Loans, original issue discount or upfront fees, and
pursuant to the same documentation (other than any amendment evidencing such
Incremental Term Facility;

 

(v)                                 to the extent that such Incremental Term
Loans are not made as part of the Term Loan Facility, the terms and provisions
of such Incremental Term Loans shall be consistent with the Term Loan Facility,
provided, that:

 

(A)                               the interest rates applicable to such
Incremental Term Loans shall be as agreed between the Borrower and the
applicable Incremental Lenders providing such Incremental Term Commitments;

 

(B)                               the final maturity date under any Incremental
Term Facility shall not be earlier than the Final Maturity Date;

 

(C)                               the amortization requirements for any
Incremental Term Facility shall be determined by the Borrower and the
Incremental Lenders thereunder so long as the Weighted Average Life to Maturity
applicable to any Incremental Term Facility shall be equal to or greater than
the Weighted Average Life to Maturity of the Loans outstanding under the Term
Loan Facility (without giving effect to any prepayments (other than
amortization));

 

(D)                               the Incremental Term Facility shall rank pari
passu or junior in right of payment and/or of security with the Term Loan
Facility or may be unsecured (and, to the extent such Incremental Term Facility
is secured on a pari passu basis such Incremental Term Facility shall be subject
to the Intercreditor Agreement and to the extent such Incremental Term Facility
is subordinated in right of payment or security, such Incremental Term Facility
shall be subject to an intercreditor agreement the terms of which shall be
reasonably satisfactory to the Administrative Agent and the Borrower);

 

(E)                                the Incremental Term Facility shall not be
(x) incurred or guaranteed by any Person who is not, or will not then be a
guarantor or (y) secured by any assets not constituting or which will not then
constitute Collateral under the Loan Documents;

 

provided, that to the extent such terms and provisions described in
Section 2.19(c)(v)(A)-(E) of the Incremental Term Facility are not consistent
with the Term Loan Facility, the terms and provisions shall be reasonably
satisfactory to the Administrative Agent unless such terms are (x) added for the
benefit of all Lenders pursuant to an Incremental Amendment (as defined below)
or (y) are only applicable to periods after the maturity date of the Term Loan
Facility;

 

(vi)                              if the All-In Yield applicable to any
Incremental Term Loans under any Incremental Term Facility shall be greater than
0.50% per annum higher than the corresponding All-In Yield on the Term Loan
Facility as of the date of incurrence, then the All-In Yield applicable to the
Term Loan Facility shall be increased to cause the then applicable All-In Yield
for the Term Loan Facility to equal the All-In Yield then applicable to the
Incremental Term Loans minus 0.50% per annum (this provision, the “MFN
Protection”); and

 

(vii)                           the terms of such Incremental Term Commitments
shall be effected pursuant to an amendment to this Agreement (an “Incremental
Amendment”) executed and delivered by the

 

53

--------------------------------------------------------------------------------



 

Borrower, the Administrative Agent and one or more Incremental Lenders;
provided, that (x) such Incremental Term Loans may participate in any mandatory
prepayment under Section 2.10 hereof on a pro rata basis (or on a basis less
than pro rata), but not on a basis that is greater than pro rata, (y) with
respect to terms not addressed by this Section 2.19(c), if such terms (other
than pricing terms) of the Incremental Term Commitments are not, taken as a
whole, substantially consistent with the terms of the Term Loan Facility, such
terms shall not be more restrictive, when taken as a whole, than the terms of
the Term Loan Facility (except for terms applying after the Term Loan Maturity
Date or the Extended Maturity Date, as applicable) and (z) no voluntary
prepayments may be made with respect to such Incremental Term Loans prior to the
Final Maturity Date unless the Loans are repaid concurrently on at least a pro
rata basis.

 

(d)                                 On any Increased Amount Date on which any
Incremental Term Commitment becomes effective or Incremental Term Loans are
funded, subject to the foregoing terms and conditions, each Incremental Lender
to the extent not already a Lender, shall become a Lender hereunder with respect
to such Incremental Term Commitment or Incremental Term Loan; provided, that any
Person that becomes an Incremental Lender that is not already a Lender hereunder
shall be reasonably satisfactory to the Administrative Agent and the Borrower to
the extent consent would be required under Section 9.04(b) for an assignment of
Loans to such Incremental Lender.

 

(e)                                  For purposes of this Agreement, any
Incremental Term Loans shall be deemed to be Loans.  Each Incremental Amendment
may, without the consent of any Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.19.

 

Section 2.20.                          Extension of Maturity Date.

 

(a)                                 Notwithstanding anything to the contrary in
the Loan Documents, the Borrower may from time to time, pursuant to the
provisions of this Section 2.20, without the consent of the Administrative Agent
or the Required Lenders, agree with one or more Lenders to extend the Term Loan
Maturity Date or the Incremental Maturity Date, as applicable, then applicable
to such Lender’s Loan, and otherwise modify the economic terms of any such Loans
or any portion thereof (including, without limitation, but subject to
Section 2.20(b) below, by modifying the interest rate, premiums or fees payable
and/or the amortization schedule in respect of such Loans or any portion thereof
(each such extension, an “Extension” and any Loans so modified, the “Extension
Loans”) pursuant to one or more written offers (each an “Extension Offer”) made
from time to time by the Borrower to all Lenders whose Loans have the same Term
Loan Maturity Date or Incremental Maturity Date, as applicable, that is proposed
to be extended under this Section 2.20, in each case on a pro rata basis (based
on the relative principal amounts of the outstanding Loans of each such Lender
holding such Loans) and on the same terms to each such Lender, which Extension
Offer may be conditioned as determined by the Borrower and set forth in such
offer. In connection with each Extension, the Borrower will provide notification
to Administrative Agent (for distribution to the applicable Lenders), no later
than 30 days (or such shorter period as Administrative Agent may agree) prior to
the maturity of the applicable Loans to be extended of the requested new
maturity date for the proposed Extension Loans (each an “Extended Maturity
Date”) and no later than five Business Days prior to the due date for Lender
responses. The Borrower and the Administrative Agent shall agree to such
procedures, if any, as may be reasonably acceptable to the Administrative Agent
and the Borrower to accomplish the purposes of this Section 2.20. In connection
with any such Extension, each applicable Lender wishing to participate in such
Extension shall, prior to the applicable due date therefor, provide the
Administrative Agent with a written notice of its desire to so participate. Any
Lender that does not respond to an Extension Offer (referred to herein as a
“Non-Extending Lender”) by the applicable due date shall be deemed to have
rejected such Extension.

 

54

--------------------------------------------------------------------------------



 

(b)                                 Each Extension shall be subject to the
following:

 

(i)                                     no Event of Default shall have occurred
and be continuing or would immediately result therefrom after giving effect to
such Extension;

 

(ii)                                  except as to interest rates, fees,
scheduled amortization, optional prepayment terms, premium, required prepayment
dates, final maturity date (which shall, subject to clause (iii) below, be
determined by the Borrower and set forth in the relevant Extension Offer) and
covenants and other provisions applicable to periods after the Final Maturity
Date of any non-Extension Loans, the Extension Loans of any Lender extended
pursuant to any Extension shall have terms that are no more favorable in any
material respect, taken as a whole, than the applicable Loans prior to the
related Extension Offer; provided, that (x) such Extension Loans may participate
in any mandatory prepayment under Section 2.10 hereof on a pro rata basis (or on
a basis less than pro rata), but not on a basis that is more favorable than pro
rata and (y) no voluntary prepayments may be made with respect to such Extension
Loans prior to the Final Maturity Date unless the non-Extension Loans are repaid
concurrently on at least a pro rata basis;

 

(iii)                               the final maturity date of the Extension
Loans shall be later than the Final Maturity Date of the Loans that are not
being so extended, and the Weighted Average Life to Maturity of the Extension
Loans shall be no shorter than the Weighted Average Life to Maturity of the
applicable Loans subject to an Extension Offer that are not so extended;

 

(iv)                              if the aggregate principal amount of Loans in
respect of which Lenders shall have accepted an Extension Offer exceeds the
maximum aggregate principal amount of Loans offered to be extended by the
Borrower pursuant to the relevant Extension Offer, then such Loans shall be
extended ratably up to such maximum amount based on the relative principal
amounts thereof (not to exceed any Lender’s actual holdings of record) with
respect to which such Lenders accepted such Extension Offer;

 

(v)                                 all documentation in respect of such
Extension shall be consistent with the foregoing; and

 

(vi)                              any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower.

 

(c)                                  The consummation and effectiveness of any
Extension will be subject to a condition set forth in the relevant Extension
Offer (a “Minimum Extension Condition”) that a minimum amount (to be determined
in the Borrower’s discretion and specified in the relevant Extension Offer, but
in no event less than $25,000,000, unless another lesser amount is agreed to by
the Administrative Agent) of Loans be tendered. For the avoidance of doubt, it
is understood and agreed that the provisions of Section 2.16 will not apply to
Extensions of Loans pursuant to Extension Offers made pursuant to and in
accordance with the provisions of this Section 2.20, including to any payment of
interest or fees in respect of any Loans that have been extended pursuant to an
Extension at a rate or rates different from those paid or payable in respect of
Loans not extended pursuant to such Extension Offer, in each case as is set
forth in the relevant Extension Offer.

 

(d)                                 The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments (collectively, “Extension
Amendments”) to this Agreement and the other Loan Documents as may be necessary
in order to establish new tranches of Loans created pursuant to an Extension
(including without limitation to effectuate the payment of different rates and
fees to be made to those

 

55

--------------------------------------------------------------------------------



 

Lenders who have agreed to extend the maturity date of their Loans), in each
case on terms consistent with this Section 2.20, and any such Extension
Amendments entered into with the Borrower by the Administrative Agent hereunder
shall be binding on the Lenders. For the avoidance of doubt, no Extension
Amendment shall modify in any respect any Loans of a Lender without the written
consent of such Lender. All Extension Loans and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with the Obligations.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to each of the Agents and the Lenders,
except as expressly provided below, with respect to itself and each Restricted
Subsidiary, that:

 

Section 3.01.                          Organization; Powers.  Each of the
Borrower and each of its Restricted Subsidiaries (a) is duly organized, validly
existing and (if applicable) in good standing under the laws of the jurisdiction
of its organization except for such failure to be in good standing which could
not reasonably be expected to have a Material Adverse Effect, (b) has all
requisite power and authority to own its property and assets material to the
conduct of the business of the Borrower and its Restricted Subsidiaries and to
carry on in all material respects its business as now conducted, (c) is
qualified to do business in each jurisdiction where such qualification is
required, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan
Documents.

 

Section 3.02.                          Authorization; No Conflicts.  The
execution, delivery and performance by the Borrower and the Loan Parties of each
of the Loan Documents to which it is a party, the borrowings hereunder and the
Transactions to occur on the Closing Date (a) have been duly authorized by all
necessary organizational action required to be obtained by the Borrower and the
Loan Parties and (b) will not (i) violate any provision of (A) law, statute,
rule or regulation or any applicable order of any court or any rule, regulation
or order of any Governmental Authority, or (B) the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
of the Loan Parties or (C) any indenture, lease, agreement or other instrument
to which the Borrower or any of the Loan Parties is a party or by which any of
them or any of their respective property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, lease, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this clause (b) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any of the Loan
Parties, other than the Liens created or permitted by the Loan Documents.

 

Section 3.03.                          Enforceability.  This Agreement has been
duly executed and delivered by the Borrower, and each Loan Document executed and
delivered by each Loan Party that is party thereto constitutes, a legal, valid
and binding obligation of such Loan Party enforceable against each such Loan
Party in accordance with its terms, subject to (a) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (c) implied covenants of good faith and fair dealing.

 

56

--------------------------------------------------------------------------------



 

Section 3.04.                          Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the
Transactions except for (a) filings by the Borrower with the SEC required
pursuant to the Acquisition Agreements or the Limited Call Acquisition (b) the
filing of UCC financing statements (or the filing of financing statements under
any other local equivalent), (c) filings with the United States Patent and
Trademark Office and the United States Copyright Office or, with respect to
intellectual property which is the subject of registration or application for
registration outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (d) routine Tax
filings, or (e) such consents, authorizations, filings or other actions that
have either (i) been made or obtained and are in full force and effect or
(ii) are listed on Schedule 3.04, and (iii) such actions, consents, approvals,
registrations or filings the failure of which to be obtained or made could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.05.                          Financial Statements.  There has
heretofore been furnished (or are publicly available) to the Lenders the
following (and the following representations and warranties are made with
respect thereto):

 

(a)                                 the audited consolidated balance sheets as
of December 31, 2017 and the related audited consolidated statements of
operations, cash flows and owners’ equity of each of EQGP and EQM for the year
ended December 31, 2017, were prepared in accordance with GAAP and fairly
present the consolidated financial position of EQGP and EQM, respectively, as of
the date thereof and its consolidated results of operations and cash flows for
the period then ended;

 

(b)                                 the unaudited interim consolidated balance
sheets of each of EQGP and EQM as of March 31, 2018, June 30, 2018 and
September 30, 2018 and the related unaudited interim consolidated statements of
operations and cash flows of each of EQGP and EQM for the fiscal quarters ended
March 31, 2018, June 30, 2018 and September 30, 2018, were prepared in
accordance with GAAP and fairly present the consolidated financial position of
EQGP and EQM, respectively, as of the date thereof and its consolidated results
of operations and cash flows for the periods then ended (subject to normal
year-end adjustments);

 

(c)                                  each of the Pro Forma Balance Sheet and Pro
Forma Income Statement as of September 30, 2018. Each such financial statement
is based on reasonable good faith estimates and assumptions made by the
management of the Borrower and fairly presents in all material respects the
consolidated financial position of the Borrower as of the date thereof and its
consolidated results of operations and cash flows for the periods then ended
(subject to normal year-end adjustments).

 

Section 3.06.                          No Material Adverse Effect.  Since
November 12, 2018, there has been no event or occurrence which has resulted in
or would reasonably be expected to result in, individually or in the aggregate,
any Material Adverse Effect.

 

Section 3.07.                          Title to Properties; Possession Under
Leases.

 

(a)                                 The Borrower and each Restricted Subsidiary
have good and valid title, in all material respects, to all Property necessary
to the conduct of their business, taken as a whole, subject to Liens permitted
pursuant to Section 6.02.

 

(b)                                 As of the Closing Date, the Borrower and
each Restricted Subsidiary have no fee owned Real Properties or leasehold
interests in any Real Property except as set forth on Schedule 3.07(b).

 

57

--------------------------------------------------------------------------------



 

(c)                                  Schedule 3.07(c) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each Restricted Subsidiary and, as to each such Restricted
Subsidiary, the percentage of each class of Equity Interests owned by the
Borrower or by any other Loan Party, indicating the ownership thereof.

 

(d)                                 As of the Closing Date, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
the Borrower or any of the other Loan Parties, except as set forth on
Schedule 3.07(d) or pursuant to the Rights Plan.

 

Section 3.08.                          Litigation; Compliance with Laws. 
(a) Except as set forth on Schedule 3.08(a), there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
knowledge of the Borrower, threatened in writing against or affecting, the
Borrower, the Restricted Subsidiaries or any business, property or rights of any
such Person which are reasonably be expected to be adversely determined (i) as
of the Closing Date, that involve any Loan Document or the Transactions or
(ii) which individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.  Neither the Borrower nor, to the knowledge of the
Borrower or any Loan Party, any of its Affiliates is in material violation of
any laws relating to terrorism or money laundering, including Executive Order
No. 13224 on Terrorist Financing, effective September 23, 2001, and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (signed into law on
October 26, 2001) (the “U.S.A. PATRIOT Act”).  None of the Loan Parties, the
Borrower or any of the Borrower’s Subsidiaries or, to the knowledge of the
Borrower or any Loan Party, any director or officer of the Borrower or any of
its Subsidiaries, is subject of Sanctions.   The Loan Parties and the
Subsidiaries thereof and their respective directors and officers, and to the
knowledge of the Loan Parties, their employees and agents (in their respective
capacities as agents for the Loan Parties and the Subsidiaries) are in
compliance with Sanctions and applicable Anti-Corruption Laws in all material
respects.  The Borrower and each Loan Parties have implemented and maintain in
effect policies and procedures designed to ensure compliance by the Loan Parties
and the Subsidiaries thereof and their respective directors, officers,
employees, agents (in their respective capacities as agents for the Loan Parties
and the Subsidiaries) and controlled Affiliates with applicable Anti-Corruption
Laws and applicable Sanctions.

 

(b)                                 (i) None of the Borrower, the Restricted
Subsidiaries or their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any currently applicable law, rule or regulation
any Governmental Authority, where such violation could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and (ii) the
Borrower and each Restricted Subsidiary holds all permits, licenses,
registrations, certificates, approvals, consents, clearances and other
authorizations from any Governmental Authority required under any currently
applicable law, rule or regulation for the operation of its business as
presently conducted, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 3.09.                          Federal Reserve Regulations.  (a) 
Neither the Borrower nor any Restricted Subsidiary is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

 

(b)                                 The commitment to make, and the making of,
the Loans and the granting and maintaining of the security interest in
connection with the obligations created thereby, will not, whether directly or
indirectly, and whether immediately, incidentally or ultimately, be a violation
of the regulations of the

 

58

--------------------------------------------------------------------------------



 

Board, including the Margin Regulations. Concurrently with the making of any
Loan hereunder, the Borrower has furnished to the Collateral Agent and each
Lender a purpose statement in conformity with the requirements of Form FR G-3 or
Form FR U-1, as applicable, referred to in the Margin Regulations.

 

Section 3.10.                          Investment Company Act.  Neither the
Borrower nor any Restricted Subsidiary is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.11.                          Use of Proceeds.  The Borrower will use
the proceeds of the Loans solely (a) to fund the Acquisition, the Limited Call
Acquisition and the transactions related thereto, (b) to pay transaction costs
and expenses incurred in connection therewith and with the other Transactions
and (c) for other general corporate purposes (other than restricted payments),
in each case not in violation of Sanctions or Anti-Corruption Laws.

 

Section 3.12.                          Tax Returns.  Except as set forth on
Schedule 3.12, the Borrower and each Restricted Subsidiary (i) has filed or
caused to be filed all federal, state, local and non-U.S. Tax returns required
to have been filed by it and (ii) has paid or caused to be paid all Taxes due
and payable by it, except in each case referred to in clauses (i) or (ii) above,
to the extent (1) failure to comply would not cause a Material Adverse Effect or
(2) the Taxes or assessments are being contested in good faith by appropriate
proceedings and the Borrower or any of its Subsidiaries (as the case may be) has
set aside on its books adequate reserves for such Taxes or assessments in
accordance with GAAP.

 

Section 3.13.                          No Material Misstatements.  (a) All
written information (other than the Projections, estimates and information of a
general economic or industry specific nature) (the “Information”) concerning the
Borrower and its Subsidiaries and the Transactions included in the Lender
Presentation or Confidential Information Memorandum or otherwise prepared by or
on behalf of the Borrower (at the Borrower’s direction) and provided to the
Administrative Agent by or on behalf of the Borrower (at the Borrower’s
direction) in connection with the Transactions, when taken as a whole, was true
and correct in all material respects, as of the date such Information was
furnished to the Administrative Agent, and, when taken as a whole, did not
contain any untrue statement of a material fact as of any such date or omit to
state any material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made, after giving effect to any supplement thereto provided by
or on behalf of the Borrower (at the Borrower’s direction).

 

(b)                                 The Projections prepared by or on behalf of
the Borrower or any of its representatives and that have been made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby have been prepared in good faith
based upon assumptions believed by the Borrower to be reasonable as of the date
such Projections were furnished to the Administrative Agent.

 

(c)                                  As of the Closing Date, the information
included in the Beneficial Ownership Certification provided prior to the Closing
Date to any Lender in connection with this Agreement is true and correct in all
material respects.

 

Section 3.14.                          Employee Benefit Plans.  (a) Each Plan
has been administered in compliance with the applicable provisions of ERISA and
the Code (and the regulations and published interpretations thereunder) except
for such noncompliance that could not reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, the excess of the present value of all
benefit liabilities under each Plan of the Borrower, and each Subsidiary of the
Borrower and the ERISA Affiliates (based on those

 

59

--------------------------------------------------------------------------------



 

assumptions used to fund such Plan), as of the last annual valuation date
applicable thereto for which a valuation is available, over the value of the
assets of such Plan could not reasonably be expected to have a Material Adverse
Effect, and the excess of the present value of all benefit liabilities of all
underfunded Plans (based on those assumptions used to fund each such Plan) as of
the last annual valuation dates applicable thereto for which valuations are
available, over the value of the assets of all such underfunded Plans could not
reasonably be expected to have a Material Adverse Effect.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other ERISA Events which have occurred or for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Any foreign pension schemes sponsored or
maintained by the Borrower and each of its Subsidiaries, if any, are maintained
in accordance with the requirements of applicable foreign law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.15.                          Solvency.  (a)  On the Closing Date
immediately after giving effect to the Transactions to occur on the Closing
Date: (i) the fair value of the assets of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise; (ii) the present
fair saleable value of the property of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Restricted Subsidiaries, on a consolidated basis, are able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such liabilities
become absolute and matured; and (iv) the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.  For
purposes of this Section 3.15, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

 

Section 3.16.                          Labor Matters.  There are no strikes
pending or threatened against the Borrower or any Restricted Subsidiary that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The hours worked and payments made to employees of the
Borrower and the Restricted Subsidiaries have not been in violation in any
material respect of the Fair Labor Standards Act or any other applicable law
dealing with such matters.  All material payments due from the Borrower or any
Restricted Subsidiary or for which any claim may be made against the Borrower or
any Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of the Borrower or any Restricted Subsidiary to the extent required by
GAAP.  Consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Restricted
Subsidiary (or any predecessor) is a party or by which the Borrower or any
Restricted Subsidiary (or any predecessor) is bound, other than collective
bargaining agreements that, individually or in the aggregate, are not material
to the Borrower and the Restricted Subsidiaries, taken as a whole.

 

Section 3.17.                          Insurance.  The Borrower and its
Restricted Subsidiaries have the insurance required to be maintained them in
accordance with Section 5.02.

 

Section 3.18.                          Status as Senior Debt; Perfection of
Security Interests.  The Obligations shall rank pari passu in right of payment
with any other senior Indebtedness or securities of the Borrower and shall
constitute senior indebtedness of the Borrower under and as defined in any
documentation documenting any junior Indebtedness of the Borrower.  Each
Collateral Agreement delivered pursuant to

 

60

--------------------------------------------------------------------------------



 

Section 4.01 and 5.10 will, upon execution and delivery thereof, be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof, subject to (a) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (c) implied covenants of good faith and fair dealing.  In
the case of the Pledged Collateral described in the Collateral Agreement, when
stock certificates representing such Pledged Collateral are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Collateral Agreement, when financing statements and other filings specified
therein in appropriate form are filed in the offices specified therein, the Lien
created by the Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof to the extent perfection can be
obtained by filing financing statements, making such other filings specified
therein or by possession, as security for the Obligations of such Loan Party.

 

Section 3.19.                          Material Non-Public Information.  As of
the Closing Date, none of the Borrower or any Restricted Subsidiary is in
possession of Material Non-Public Information with respect to EQGP or EQM (or
any of their respective Subsidiaries) that could have a Material Adverse Effect
on the market value of the EQGP Units or the EQM Units.

 

ARTICLE IV
CONDITIONS TO THE LOANS

 

Section 4.01.                          Loans.  The obligations of the Lenders to
make Loans on the Closing Date are subject to the satisfaction (or waiver
thereof in accordance with Section 9.08) of the following conditions:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (a) a counterpart of this
Agreement signed on behalf of such party or (b) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission, or electronic
transmission of a PDF copy, of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have
received, on behalf of itself, the Collateral Agent, and the Lenders on the
Closing Date, a customary written opinion of (x) Baker Botts LLP, special
counsel for the Loan Parties and (y) McGuireWoods LLP, Pennsylvania counsel for
the Loan Parties, in each case, in form and substance reasonably satisfactory to
the Administrative Agent and dated the Closing Date.

 

(c)                                  The Administrative Agent shall have
received each of the following:

 

(i)                                     a copy of the certificate or articles of
incorporation, partnership agreement or limited liability agreement, including
all amendments thereto, or other relevant constitutional documents under
applicable law of each Loan Party, (A) in the case of a corporation, certified
as of a recent date by the Secretary of State (or other similar official) and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date from such Secretary of State (or other similar official) or
(B) in the case of a partnership of or limited liability company, certified by
the Secretary or Assistant Secretary, or the general partner, managing member or
sole member, of each such Loan Party; and

 

61

--------------------------------------------------------------------------------



 

(ii)                                  a certificate of the Secretary, Assistant
Secretary, Director, Vice President, President or similar officer, or the
general partner, managing member or sole member, of each Loan Party, in each
case dated the Closing Date and certifying:

 

(A)                               that attached thereto is a true and complete
copy of the by-laws (or partnership agreement, memorandum and articles of
association, limited liability company agreement or other equivalent governing
documents) of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,

 

(B)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party (or its managing general partner or managing
member) authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

 

(C)                               that the certificate or articles of
incorporation, partnership agreement or limited liability agreement of such Loan
Party has not been amended since the date of the last amendment thereto
disclosed pursuant to clause (i) above, and

 

(D)                               as to the incumbency and specimen signature of
each officer or director executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party.

 

(d)                                 The Administrative Agent shall have received
a Borrowing Request as required by Section 2.03.

 

(e)                                  Except as set forth in Section 5.15, the
Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby.

 

(f)                                   The Lead Arrangers shall have received
(a) a customary pro forma consolidated balance sheet of the Borrower as of
September 30, 2018 (the “Pro Forma Balance Sheet”) and (b) a customary pro forma
income statement of the Borrower as of September 30, 2018 (the “Pro Forma Income
Statement”), in each case, in form reasonably acceptable to the Lead Arrangers
and prepared after giving effect to the Transactions and such other adjustments
as agreed between the Borrower and the Lead Arrangers as if such transactions or
adjustments had occurred as of such date.

 

(g)                                  The Acquisition shall have been
consummated, or shall be consummated substantially concurrently with the
Borrowings under the Term Loan Facility on the Closing Date, in accordance with
the Acquisition Agreements, without amendment, modification or waiver thereof
that is materially adverse to the Lenders (in their capacity as such) without
the consent of the Lead Arrangers (not to be unreasonably withheld, delayed,
denied or conditioned), provided, that any reduction in the purchase price shall
not be deemed to be materially adverse to the Lenders.

 

(h)                                 The Specified Representations shall be true
and correct in all material respects on the Closing Date (unless such
representations relate to an earlier date, in which case, such representations
shall have been true and correct in all material respects as of such earlier
date); provided, that, any such

 

62

--------------------------------------------------------------------------------



 

Specified Representations which are qualified by materiality, material adverse
effect or similar language shall be true and correct in all respects.

 

(i)                                     The Administrative Agent shall have
received a solvency certificate substantially in the form of Exhibit E and
signed by the chief financial officer or another Responsible Officer of the
Borrower confirming the solvency of the Borrower and its Restricted Subsidiaries
on a consolidated basis after giving effect to the Acquisition.

 

(j)                                    Since November 12, 2018, there has been
no Material Adverse Effect that is continuing to occur.

 

(k)                                 The Administrative Agent and the Lead
Arrangers shall have received all fees and other amounts previously agreed in
writing by the Administrative Agent, the Lead Arrangers, the other Agents and
the Borrower to be due and payable on or prior to the Closing Date, including,
to the extent invoiced to the Borrower at least three (3) Business Days prior to
the Closing Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document.

 

(l)                                     The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower as to the
matters set forth in clauses (g), (h) and (j) of this Section 4.01.

 

(m)                             The Administrative Agent and the Lead Arrangers
shall have received all documentation and other information required by
regulatory authorities with respect to the Borrower and the other Loan Parties
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the U.S. PATRIOT Act, that has been
reasonably requested by the Administrative Agent at least 10 days in advance of
the Closing Date.

 

(n)                                 To the extent the Borrower or any Guarantor
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three (3) Business Days prior to the Closing Date, each
Lead Arranger and each Lender that has requested in a written notice to the
Borrower and each applicable Guarantor at least 10 days prior to the Closing
Date, shall have received a Beneficial Ownership Certification in the relation
to the Borrower and each applicable Guarantor.

 

(o)                                 The Collateral Agent shall have received a
purpose statement in conformity with the requirements of Form FR G-3 or Form FR
U-1, as applicable, referred to in the Margin Regulations.

 

(p)                                 The Administrative Agent shall have received
prior to, or substantially concurrently with, the Acquisition, (i) an executed
copy of an amendment to the Existing Revolving Credit Agreement in form and
substance reasonably satisfactory to the Administrative Agent which permits the
Term Loan Facility and the Transactions and (ii) an executed copy of the
Intercreditor Agreement, executed by PNC Bank, National Association, as
administrative agent for the Existing Revolving Credit Agreement, the
Administrative Agent, Borrower and the Guarantors.

 

(q)                                 The Administrative Agent shall have received
the results of a recent search of all effective UCC financing statements (or
equivalent filings) made with respect to any personal property of any Loan Party
in the appropriate jurisdictions.

 

Notwithstanding anything to the contrary in this Section 4.01 or in any Security
Document, to the extent any security interest in any Collateral (including the
creation or perfection of any security interest)

 

63

--------------------------------------------------------------------------------



 

is not or cannot reasonably be created and/or perfected on the Closing Date
(other than any Lien on Collateral that may be perfected solely (A) by the
filing of a financing statement under the UCC or (B) by the delivery of stock
certificates of the Borrower and the other Loan Parties (to the extent required
to be delivered pursuant to the Collateral Agreement)) is not or cannot be
provided and/or perfected on the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so without undue burden or expense, then
the provision and/or perfection of security interests in such Collateral shall
not constitute conditions precedent to the effectiveness of, and initial
Borrowing under, this Agreement on the Closing Date, but instead shall be
required to be delivered, provided, and/or perfected (subject to extensions
approved by the Administrative Agent in its reasonable discretion) within ninety
(90) days following the Closing Date pursuant to reasonably satisfactory
arrangements to be mutually agreed upon.

 

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Borrowing on the Closing Date specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

From and after the Closing Date, the Borrower covenants and agrees with each
Lender that so long as the Payment in Full has not occurred, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each Restricted Subsidiary to:

 

Section 5.01.                          Existence; Businesses and Properties. 
(a)  Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise permitted under
Section 6.05 and except to the extent (other than with respect to the
preservation of the existence of the Borrower) that the failure to do so would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(b)                                 Do or cause to be done all things necessary
to (i) in the Borrower’s reasonable business judgment, obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, and (ii)  maintain all material property useful and necessary in its
business in good working order and condition (subject to casualty, condemnation
and ordinary wear and tear) (in each case except as expressly permitted by this
Agreement); in each case in this paragraph (b) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.02.                          Insurance.Maintain (either in the name of
the Borrower or in such Restricted Subsidiary’s own name) with financially sound
and responsible insurance companies, insurance with respect to their respective
properties and business in at least such amounts, against at least such risks
and with such risk retention as are customarily maintained, insured against or
retained, as the case may be, by companies of established repute engaged in the
same or a similar business, to the extent available at the time in question on
commercially reasonable terms; and will furnish to the Lenders, upon request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried.

 

64

--------------------------------------------------------------------------------



 

Section 5.03.                          Taxes; Payment of Obligations.  Pay and
discharge when due all material Taxes imposed upon it or its property, before
the same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim to the extent (i) the validity or amount
thereof shall be contested in good faith by appropriate proceedings, and the
Borrower or the applicable Restricted Subsidiary, as applicable, shall have set
aside on its books reserves in accordance with GAAP with respect thereto or
(ii) the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.04.                          Financial Statements, Reports, Etc. 
Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):

 

(a)                                 within 90 days after the end of each fiscal
year starting with the fiscal year ended December 31, 2018, the consolidated and
consolidating balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated and consolidating
statements of operations, cash flows and changes in equity for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
which consolidated financial statements shall be audited and accompanied by a
report and opinion of an independent certified public accountant of nationally
recognized standing selected by the Borrower, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than resulting
from (x) impending maturity of any Indebtedness and/or (y) any prospective
breach of the Financial Performance Covenant);

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year, starting with the fiscal
quarter ended March 31, 2019, the consolidated and consolidating balance sheet
of the Borrower and its Consolidated Subsidiaries as of the end of such quarter
and the related consolidated and consolidating statements of operations and cash
flows for such quarter and for the portion of the Borrower’s fiscal year ended
at the end of such quarter, setting forth in the case of such statements of
operations and cash flows, in comparative form the figures for the corresponding
quarter and the corresponding portion of the Borrower’s previous fiscal year,
all certified (subject to normal year-end adjustments and the absence of
footnotes) as to fairness of presentation, conformity to GAAP and consistency by
the chief financial officer or the chief accounting officer of the Borrower;

 

(c)                                  (x) concurrently with any delivery of
financial statements under (a) or (b) above, a certificate of a Financial
Officer of the Borrower (i) certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (ii) setting forth the amount, if any, of Excess
Cash Flow for such Excess Cash Flow Period and the calculation thereof in
reasonable detail and (iii) setting forth compliance with the Financial
Performance Covenant;

 

(d)                                 upon the reasonable request of the
Administrative Agent (but not more often than annually), an updated Perfection
Certificate (or, to the extent such request relates to specified information
contained in the Perfection Certificate, such information) reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (d);

 

65

--------------------------------------------------------------------------------



 

(e)                                  promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Restricted Subsidiary, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender); and

 

(f)                                   promptly upon request by the
Administrative Agent, copies of:  (i) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed with the IRS with respect to a Plan;
(ii) the most recent actuarial valuation report for any Plan; (iii) all notices
received from a Multiemployer Plan sponsor or a Plan sponsor or any governmental
agency concerning an ERISA Event; and (iv) such other documents or governmental
reports or filings relating to any Plan or Multiemployer Plan as the
Administrative Agent shall reasonably request.

 

Documents required to be delivered pursuant to this Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) (A) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website at www.equitransmidstream.com;
or (B) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent), and (ii) on which the
Borrower notifies (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents;
provided, that the Borrower shall deliver paper copies or soft copies (by
electronic mail) of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies or soft copies. 
Information required to be delivered pursuant to this Section 5.04 may also be
delivered by facsimile or electronic mail pursuant to procedures approved by the
Administrative Agent.  Except for certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any request for delivery of such
documents, and each Lender shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents.

 

Section 5.05.                          Litigation and Other Notices.  Furnish to
the Administrative Agent written notice of the following promptly after any
Responsible Officer of the Borrower or any Loan Party obtains actual knowledge
thereof:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                                 the filing or commencement of, or any
written threat or written notice of intention of any Person to file or commence,
any action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against the Borrower or any Restricted
Subsidiary as to which an adverse determination is reasonably probable and
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect;

 

(c)                                  any other development specific to the
Borrower or any Restricted Subsidiary that is not a matter of general public
knowledge and that has had, or could reasonably be expected to have, a Material
Adverse Effect; and

 

(d)                                 the occurrence of any ERISA Event, that
together with all other ERISA Events that have occurred, could reasonably be
expected to have a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------



 

Section 5.06.                          Compliance with Laws.  Comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (owned or leased), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; provided, that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.09, or to laws related to
Taxes, which are the subject of Section 5.03.

 

Section 5.07.                          Maintaining Records; Access to Properties
and Inspections.  Maintain all financial records in accordance with GAAP and
permit the Administrative Agent (or any Person designated thereby) at its own
expense or, upon the occurrence and during the continuance of an Event of
Default, any Lender to visit and inspect the financial records and the
properties of the Borrower or any Restricted Subsidiary at reasonable times,
upon reasonable prior notice to the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit the Administrative Agent (or any Person designated thereby) at its own
expense or, upon the occurrence and during the continuance of an Event of
Default, any Lender upon reasonable prior notice to the Borrower to discuss the
affairs, finances and condition of the Borrower or any Restricted Subsidiary
with the officers thereof, or the general partner, managing member or sole
member thereof, and independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract); provided, that the Administrative Agent shall not exercise such
rights more often than one time during any calendar year absent the existence of
an Event of Default; provided, further, that (a) when an Event of Default
exists, the Administrative Agent or any Lender may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and upon
reasonable advance notice and (b) the Administrative Agent and the Lenders shall
give the Borrower the opportunity to participate in any discussions with
independent accountants.

 

Section 5.08.                          Use of Proceeds.  Use the proceeds of the
Loans solely for the purposes described in Section 3.11.  Concurrently with the
making of any Loan hereunder, the Borrower will furnish to the Collateral Agent
and each Lender a purpose statement in conformity with the requirements of
Form FR G-3 or Form FR U-1, as applicable, referred to in the Margin
Regulations.

 

Section 5.09.                          Compliance with Environmental Laws. 
Comply, and make commercially reasonable efforts to cause all lessees and other
Persons occupying its properties to comply, with all Environmental Laws
applicable to its business, operations and properties; obtain and maintain in
full force and effect all material authorizations, registrations, licenses and
permits required pursuant to Environmental Law for its business, operations and
properties; and perform any investigation, remedial action or cleanup required
pursuant to the Release of any Hazardous Substances as required pursuant to
Environmental Laws, except, in each case with respect to this Section 5.09, to
the extent the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.10.                          Further Assurances.  Execute any and all
further documents, financing statements, agreements (including, without
limitation, Control Agreements) and instruments, and take all such further
actions (including the filing and recording of financing statements, and other
documents and recordings of Liens, as applicable) that the Administrative Agent
or the Collateral Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the
applicable Loan Parties, and provide to the Administrative Agent or the
Collateral Agent, from time to time upon reasonable request evidence reasonably
satisfactory to the Administrative Agent or the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

Section 5.11.                          Fiscal Year.  Cause the Borrower’s fiscal
year to end on December 31; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year

 

67

--------------------------------------------------------------------------------



 

to any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

 

Section 5.12.                          Credit Ratings.  Use its commercially
reasonable efforts to maintain a public credit rating by S&P and Moody’s (but,
in each case, not any specific rating) with respect to the Term Loan Facility
and the Borrower.

 

Section 5.13.                          Lender Meetings.  To the extent that no
public investor calls are held by the Borrower or any Public Subsidiary in
connection with an applicable fiscal quarter, the Borrower will participate in a
conference call with the Administrative Agent and the Lenders once during each
fiscal quarter within 30 days after the delivery of the financial statements
required to be delivered pursuant to Sections 5.04(a) and (b), during which the
financial condition of the Borrower and its Subsidiaries shall be discussed.

 

Section 5.14.                          Subsidiary Designation.

 

(a)                                 Unless designated as an Unrestricted
Subsidiary in accordance with Section 5.14(b), any Person that becomes a
Subsidiary of the Borrower or any of its Restricted Subsidiaries shall be
classified as a Restricted Subsidiary.

 

(b)                                 The Borrower may at any time designate any
Restricted Subsidiary of the Borrower (other than (i) EQGP (at any time prior to
a Permitted EQGP Dropdown), (ii) EQGP GP or (iii) any other Public Subsidiary
Parent), including a newly formed or newly acquired Person that would otherwise
be a Restricted Subsidiary of the Borrower, as an Unrestricted Subsidiary;
provided (i) immediately before and after such designation, no Default or Event
of Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the Financial Performance Covenant, and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance and (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” (or
equivalent term) for the purpose of any Revolving Credit Facility or any
Material Indebtedness. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s or its Restricted Subsidiary’s (as applicable) Investment
therein and shall be permitted to the extent such Investment would have been
permissible hereunder.

 

(c)                                  The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary if after giving effect to such
designation, (i) the representations and warranties of the Loan Parties
contained in each of the Loan Documents are true and correct in all material
respects (provided, that if a representation and warranty is qualified by
materiality or Material Adverse Effect, then it shall be true and correct in all
respects) on and as of such date as if made on and as of the date of such
re-designation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects as of such date), (ii) no Default
or Event of Default would exist and (iii) the Borrower complies with the
Collateral and Guarantee Requirement. The designation of an Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower or
Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary.

 

68

--------------------------------------------------------------------------------



 

Section 5.15.                          Post-Closing Obligations.

 

(a)                                 As promptly as practicable, and in any event
within the time periods after the Closing Date specified in Schedule 5.15 or
such later date as the Administrative Agent agrees to in writing, including to
reasonably accommodate circumstances unforeseen on the Closing Date, the
Borrower and each other Loan Party shall deliver the documents or take the
actions specified on Schedule 5.15 that would have been required to be delivered
or taken on the Closing Date, in each case except to the extent otherwise agreed
by the Administrative Agent.

 

ARTICLE VI
NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that until the occurrence of
the Payment in Full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit its Restricted Subsidiaries
to:

 

Section 6.01.                          Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness created hereunder and under the
other Loan Documents including any Incremental Term Facility and, in each case,
Permitted Refinancing Indebtedness in respect thereof;

 

(b)                                 Indebtedness in respect of any Revolving
Credit Facility in an aggregate principal amount not to exceed $200 million at
any time outstanding (plus, to the extent any such Revolving Credit Facility is
entered into as Permitted Refinancing Indebtedness, the amount of any accrued
and unpaid interest, premiums, fees and expenses in respect of the outstanding
principal amount immediately prior to the incurrence of such Permitted
Refinancing Indebtedness, and the amount of any reasonable fees and expenses
incurred in connection with such Permitted Refinancing Indebtedness) at any time
outstanding;

 

(c)                                  Current liabilities of the Borrower or its
Restricted Subsidiaries incurred in the ordinary course of business that is
extended in connection with the normal purchases of goods and service;

 

(d)                                 Indebtedness of any Person that becomes a
Restricted Subsidiary of the Borrower, to the extent such Indebtedness is
outstanding at the time such Person becomes a Restricted Subsidiary of the
Borrower and was not incurred in contemplation thereof, and Indebtedness assumed
by the Borrower or any Restricted Subsidiary in connection with its acquisition
(whether by merger, consolidation, acquisition of all or substantially all of
the assets or acquisition that results in the ownership of greater than fifty
percent (50%) of the Qualified Capital Stock of a Person) of another Person and,
in each case, Permitted Refinancing Indebtedness in respect thereof; provided,
that, at the time of and immediately after giving effect to the incurrence or
assumption of such Indebtedness or Permitted Refinancing Indebtedness and the
application of the proceeds thereof, as the case may be, the aggregate principal
amount of all such Indebtedness, and of all Indebtedness previously incurred or
assumed pursuant to this Section 6.01(d), and then outstanding, shall not exceed
50% of Consolidated EBITDA for the period of four full consecutive fiscal
quarters of the Borrower and its Restricted Subsidiaries (and such Person on a
pro forma basis) then most recently ended;

 

(e)                                  Indebtedness in the form of claims for
labor, materials and supplies to the extent that payment therefor shall not be
past due;

 

(f)                                   all reimbursement obligations of such
Person arising under undrawn letters of credit (including standby and
commercial);

 

69

--------------------------------------------------------------------------------



 

(g)                                  Indebtedness solely resulting from a pledge
of the membership interests or other equity interests in an Unrestricted
Subsidiary (other than EQM or any of its Subsidiaries) owned by the Borrower or
a Restricted Subsidiary securing indebtedness of such Unrestricted Subsidiary;

 

(h)                                 other Indebtedness of the Borrower so long
as, (i) no Default or Event of Default exists at the time such Indebtedness is
incurred, (ii) such Indebtedness shall not mature and no regularly scheduled
payments of principal shall be required to be made thereon, in each case, prior
to the date that is 91 days after the then Final Maturity Date, and
(iii) immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, and the Borrower would be in pro forma compliance
with the Financial Performance Covenant;

 

(i)                                     other Indebtedness of the Borrower not
otherwise permitted by this Section 6.01 in an aggregate principal amount
outstanding not to exceed $50.0 million at any time outstanding;

 

(j)                                    intercompany Indebtedness owed (i) by any
Loan Party to another Loan Party, (ii) by a Loan Party to a non-Loan Party
Restricted Subsidiary (provided, that such Indebtedness in this clause
(ii) shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent), (iii) by a non-Loan Party Restricted Subsidiary to
another non-Loan Party Restricted Subsidiary, and (iv) by a non-Loan Party
Restricted Subsidiary to a Loan Party to the extent permitted under
Section 6.04; and

 

(k)                                 Guarantees with respect to Indebtedness
permitted pursuant to this Section 6.01.

 

Section 6.02.                          Liens.  Create, incur, assume or permit
to exist any Lien on any property or assets (including stock or other securities
of any Person, including any of its Wholly Owned Subsidiaries) at the time owned
by it or on any income or revenues or rights in respect of any thereof, except
(without duplication):

 

(a)                                 any Lien created under the Loan Documents,
including in connection with any Incremental Term Facility and, in each case, in
connection with any Permitted Refinancing Indebtedness in respect thereof;

 

(b)                                 Liens securing any Revolving Credit Facility
permitted to be incurred pursuant to Section 6.01(b); provided, that, (i) to the
extent such Liens are intended to rank pari passu with the Liens securing the
Term Loan Facility, the representative of such Indebtedness is a party to the
Intercreditor Agreement and (ii) to the extent such Liens are intended to rank
junior with the Liens securing the Term Loan Facility, the representative of
such Indebtedness is a party to an intercreditor agreement the terms of which
shall be reasonably satisfactory to the Administrative Agent and the Borrower;

 

(c)                                  Liens (other than Liens imposed under
ERISA) for Taxes, assessments or governmental charges or levies not past due for
more than 60 days or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

 

(d)                                 Liens of landlords (other than to secure
Indebtedness) and Liens of carriers, warehousemen, mechanics, materialmen and
suppliers and other Liens imposed by law or pursuant to customary reservations
or retentions of title arising in the ordinary course of business, provided,
that such Liens secure only amounts not past due for more than 60 days or, if
delinquent, are unfiled and no other action has been taken to enforce the same
or are being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP have been established;

 

70

--------------------------------------------------------------------------------



 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   Liens to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 7.01(j);

 

(i)                                     leases or subleases granted to others
not interfering in any material respect with the business of the Borrower or any
of its Restricted Subsidiaries;

 

(j)                                    any interest of title of a lessor under,
and Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement;

 

(k)                                 normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions;

 

(l)                                     Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(m)                             Liens of sellers of goods to the Borrower and
any of its Restricted Subsidiaries arising under Article 2 of the Uniform
Commercial Code or similar provisions of applicable law in the ordinary course
of business, covering only the goods sold and securing only the unpaid purchase
price for such goods and related expenses;

 

(n)                                 Liens created pursuant to construction,
operating and maintenance agreements, transportation agreements and other
similar agreements and related documents entered into in the ordinary course of
business;

 

(o)                                 rights of first refusal entered into in the
ordinary course of business;

 

(p)                                 Liens consisting of any (i) rights reserved
to or vested in any municipality or governmental, statutory or public authority
to control or regulate any property of the Borrower or any Restricted Subsidiary
or to use such property, (ii) obligations or duties to any municipality or
public authority with respect to any franchise, grant, license, lease or permit
and the rights reserved or vested in any Governmental Authority or public
utility to terminate any such franchise, grant, license, lease or permit or to
condemn or expropriate any property, or (iii) zoning laws, ordinances or
municipal regulations;

 

(q)                                 Liens on deposits required by any Person
with whom the Borrower or any of its Restricted Subsidiaries enters into a Swap
Agreement, to the extent such Swap Agreements are entered into in the ordinary
course of business;

 

71

--------------------------------------------------------------------------------



 

(r)                                    any Lien on any asset of any Person
existing at the time such Person is merged or consolidated with or into the
Borrower or a Restricted Subsidiary and not created in contemplation of such
event;

 

(s)                                   any Lien existing on any asset prior to
the acquisition thereof by the Borrower or a Restricted Subsidiary, and not
created in contemplation of such acquisition;

 

(t)                                    any Lien securing any refinancing,
extension, renewal or refunding of any obligation that is secured by any Lien
permitted by any of the foregoing clauses (q) and (r), so long as the amount of
such obligation is not increased;

 

(u)                                 any Lien in favor of the Borrower and/or any
Restricted Subsidiary (other than Liens on Collateral);

 

(v)                                 Liens imposed by ERISA which do not
constitute an Event of Default and which are being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP have been provided
therefor;

 

(w)                               Liens on the membership interests or other
equity interests of an Unrestricted Subsidiary (other than membership interests
of EQM, EQGP or any of their respective Subsidiaries) owned by the Borrower or
any Subsidiary securing indebtedness of such Unrestricted Subsidiary;

 

(x)                                 Liens not otherwise permitted under this
Section 6.02 securing obligations in an aggregate amount outstanding not to
exceed $25.0 million at any time outstanding; and

 

(y)                                 Liens on any amounts held by a trustee under
any indenture issued in escrow pursuant to customary escrow arrangements pending
the release thereof, or under any indenture pursuant to customary discharge,
redemption or defeasance provisions.

 

Notwithstanding the foregoing, no Liens securing Indebtedness for borrowed money
shall be permitted to exist, directly or indirectly, on Pledged Collateral,
other than Liens in favor of the Collateral Agent and Liens permitted pursuant
to Section 6.02(a) and Section 6.02(b).

 

Section 6.03.                          Sale and Lease-back Transactions.  Enter
into any arrangement, directly or indirectly, with any Person whereby it shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred.

 

Section 6.04.                          Investments, Loans and Advances. 
Purchase, hold or acquire (including pursuant to any merger or amalgamation with
a Person that is not a Wholly Owned Subsidiary of the Borrower immediately prior
to such merger) any Equity Interests, evidences of Indebtedness or other
securities of, make or permit to exist any loans or advances (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower or the Restricted
Subsidiaries, which cash management operations shall not extend to any other
Person) to or Guarantees of the obligations of, or make or permit to exist any
investment or any other interest (each, an “Investment”, with the value of such
Investment being determined at the time such Investment is initially made), in
any other Person, except:

 

72

--------------------------------------------------------------------------------



 

(a)                                 Investments in an aggregate amount (valued
at the time of the making thereof and without giving effect to any write-downs
or write-offs thereof) not to exceed an amount equal to the portion, if any, of
the Available Basket Amount on the date of such election that the Borrower
elects to apply to this Section 6.04(a) (for the avoidance of doubt, if made
with cash, only to the extent cash is available for Investments after giving
effect to any prepayment requirements set forth in Section 2.09(c));

 

(b)                                 Investments, including Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder, by (i) a Loan Party in another Loan Party, (ii) a
non-Loan Party Restricted Subsidiary in another non-Loan Party Restricted
Subsidiary, (iii) a non-Loan Party in a Loan Party, (iv) by the Borrower or any
Restricted Subsidiary in any Person that becomes a Loan Party in accordance with
the Collateral and Guaranty Requirements, and (v) a Loan Party in a non-Loan
Party Restricted Subsidiary in an amount, in the case of this subclause (v) in
an aggregate amount after the Closing Date not to exceed $2.0 million at any
time outstanding;

 

(c)                                  Permitted Investments and Investments that
were Permitted Investments when made;

 

(d)                                 Investments arising out of the receipt by
the Borrower or any of its Restricted Subsidiaries of noncash consideration for
the sale of assets permitted under Section 6.05 (other than Section 6.05(d)):

 

(e)                                  (i) loans and advances to employees of the
Borrower or the other Loan Parties in the ordinary course of business not to
exceed $2.0 million in the aggregate at any time outstanding (calculated without
regard to write-downs or write-offs thereof) and (ii) advances of payroll
payments and expenses to employees in the ordinary course of business;

 

(f)                                   Swap Agreements permitted pursuant to
Section 6.12;

 

(g)                                  (i) Investments in Subsidiaries existing on
the Closing Date and (ii) Investments existing on the Closing Date and set forth
on Schedule 6.04 and any modification, replacement, renewal, reinvestment or
extension thereof; provided, that the amount of the original Investment is not
increased;

 

(h)                                 Investments resulting from pledges and
deposits referred to in Section 6.02(e) and (f);

 

(i)                                     additional Investments made with
proceeds of an issuance of Equity Interests (excluding proceeds received as a
result of the exercise of Cure Rights pursuant to Section 7.02 or of
Disqualified Stock) of the Borrower or the proceeds of the incurrence of any
Indebtedness permitted pursuant to Section 6.01; provided in each case that the
Collateral and Guarantee Requirements are satisfied in connection with any
applicable Investment;

 

(j)                                    the Transactions;

 

(k)                                 Guarantees by any Restricted Subsidiary of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by any Restricted
Subsidiary in the ordinary course of business;

 

(l)                                     any Permitted Acquisition;

 

(m)                             Investments directly related to a Permitted EQGP
Dropdown or a Permitted EQM Consolidation;

 

73

--------------------------------------------------------------------------------



 

(n)                                 Investments in the form of extensions of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(o)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(p)                                 advances to officers, directors and
employees of the Borrower and its Restricted Subsidiaries for travel,
entertainment, relocation and other matters in the ordinary course of business
that are reasonably expected at the time of such advances ultimately to be
treated as expenses in accordance with GAAP; and

 

(q)                                 other Investments not otherwise permitted
pursuant to this Section 6.04 in an aggregate amount at any time outstanding not
to exceed $25 million; provided, that, immediately before and immediately after
giving pro forma effect to any such Investments, no Default or Event of Default
shall have occurred and be continuing.

 

Section 6.05.                          Mergers, Consolidations, Sales of Assets
and Acquisitions.  Merge into, amalgamate with or consolidate with any other
Person, or permit any other Person to merge into, amalgamate with or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or any part of its assets (whether now owned or
hereafter acquired) including Equity Interests held by it, or issue, sell,
transfer or otherwise dispose of any Equity Interests of the Borrower or any
Restricted Subsidiary (including, for the avoidance of doubt, issuances of any
preferred stock and/or Disqualified Stock of, the Borrower or any Restricted
Subsidiary), or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
Person, except that this Section 6.05 shall not prohibit:

 

(a)                                 (i) the purchase and sale of inventory,
supplies, materials and equipment and other assets and the purchase and sale of
rights to or licenses or leases of intellectual property, in each case in the
ordinary course of business by the Borrower or any Restricted Subsidiary,
(ii) the sale of surplus, obsolete or worn out equipment or other property in
the ordinary course of business by the Borrower or any Restricted Subsidiary or
(iii) the sale of Permitted Investments or the unwinding of any Swap Agreement,
in each case, in the ordinary course of business;

 

(b)                                 (i) sales, transfers, leases or other
dispositions from any Restricted Subsidiary to a Loan Party or from any Loan
Party to another Loan Party or from a non-Loan Party Restricted Subsidiary to
another non-Loan Party Restricted Subsidiary and (ii) the forgiveness or
cancellation of the outstanding amount of the EQGP Working Capital Facility in
an aggregate principal amount not to exceed $1 million;

 

(c)                                  (A) the sale, transfer or disposition of
any Equity Interests in EQM held by the Borrower or any Restricted Subsidiary so
long as (i) at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing, (ii) the
Borrower is in compliance on a Pro Forma Basis after giving effect to such sale,
transfer or disposition, with (I) the Financial Performance Covenant computed as
at the last day of, and for the four fiscal quarter period ended on, the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered to the Administrative Agent, and (II) an Asset Coverage
Ratio on the date of such proposed sale, transfer or disposition of not less
than the lesser of (x) 2.00 to 1.00 and (y) the Asset Coverage Ratio on the date
immediately prior to such sale, transfer or disposition, (iii) the Net Proceeds
(without giving effect to the proviso set forth in clause (a) of the definition
thereof) thereof are applied in accordance with Section 2.09(b), and (iv) any
such sale, transfer or other disposition is for fair value and 100% cash
consideration;

 

74

--------------------------------------------------------------------------------



 

and (B) any sale, transfer or other disposition (other than a sale, transfer or
disposition of any Equity Interests in EQM held by the Borrower or any
Restricted Subsidiary) in which the Borrower or a Restricted Subsidiary receives
fair market value, determined in good faith by an officer of the Borrower at the
time of contractually agreeing to such disposition, and the consideration
received shall be no less than 75% in cash or Permitted Investments (with the
following being deemed to be cash for these purposes (collectively, the
“Designated Non-Cash Consideration”): (x) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet) of the
Borrower or such Restricted Subsidiary (other than contingent
liabilities, Indebtedness that is by its terms subordinated to the Obligations
or any Guarantee and liabilities to the extent owed to the Borrower or any
Restricted Subsidiary of the Borrower) that are assumed by the transferee of any
such assets pursuant to a written customary assignment and assumption agreement
that releases the Borrower or such Restricted Subsidiary from further liability
therefor, (y) any securities, notes or other obligations received by the
Borrower or any Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash within one hundred eighty
(180) days after the date of such disposition (to the extent of the cash
received in that conversion) and (z) any Designated Non-Cash Consideration
received by the Borrower or any of its Restricted Subsidiaries in such
disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) that is
at that time outstanding, not to exceed $25.0 million (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value);

 

(d)                                 Investments permitted by Section 6.04 (other
than Section 6.04(e)), Liens permitted by Section 6.02 and Dividends permitted
by Section 6.06;

 

(e)                                  licensing and cross-licensing arrangements
involving any technology or other intellectual property of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(f)                                   abandonment, cancellation or disposition
of any intellectual property of the Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

(g)                                  issuances of Equity Interests (x) by any
Restricted Subsidiary to the Borrower or any other Loan Party, and (y) by the
Borrower (other than Disqualified Stock);

 

(h)                                 issuances or distributions of Equity
Interests made in accordance with the Rights Plan;

 

(i)                                     any Permitted EQGP Dropdown, provided,
that such transaction is consummated on or prior to the EQGP Dropdown Deadline;

 

(j)                                    the Permitted EQM Consolidation; and

 

(k)                                 any sale, transfer or other disposition by
the Borrower or its Restricted Subsidiaries to EQM or its Subsidiaries of any of
the assets listed on Schedule 6.05(k) that, prior to the Closing Date, have been
used in the business of EQM and its Subsidiaries, so long as (x) such assets are
used or useful in the business of EQM and its Subsidiaries, and (y) such
dispositions occur within one (1) year of the date hereof; and

 

(l)                                     (i) a Person (including a Restricted
Subsidiary of the Borrower but not the Borrower) may be merged or consolidated
with or into the Borrower so long as (A) the Borrower shall be the continuing or
surviving entity, (B) no Default or Event of Default shall exist or be caused
thereby, and (C) the Borrower remains liable for its obligations under this
Agreement and all the rights and remedies

 

75

--------------------------------------------------------------------------------



 

hereunder remain in full force and effect, (ii) a Restricted Subsidiary of the
Borrower may merge with or into another Restricted Subsidiary of the Borrower or
any other Person, provided, that if such Restricted Subsidiary is a Guarantor
the surviving entity of such merger is a Guarantor, (iii) any Restricted
Subsidiary of the Borrower may liquidate, wind up or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided, that, with respect to the exercise of this clause (iii) in respect of
any Material Subsidiary, the Borrower is in compliance on a Pro Forma Basis
after giving effect to such sale, transfer or disposition, with (I) the
Financial Performance Covenant computed as at the last day of, and for the four
fiscal quarter period ended on, the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered to the
Administrative Agent, and (II) an Asset Coverage Ratio on the date of such
proposed sale, transfer or disposition of not less than 2.00 to 1.00, and
(iv) the Borrower or any Restricted Subsidiary may merge with EQM in a
transaction in which the Borrower or such Subsidiary survives, so long as (A) no
Default or Event of Default shall exist or be caused thereby and (B) the
Borrower is in compliance on a Pro Forma Basis after giving effect to such sale,
transfer or disposition, with (I) the Financial Performance Covenant computed as
at the last day of, and for the four fiscal quarter period ended on, the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered to the Administrative Agent, and (II) an Asset Coverage
Ratio on the date of such proposed sale, transfer or disposition of not less
than 2.00 to 1.00.

 

Section 6.06.                          Dividends and Distributions.  Declare or
pay, directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional shares of Equity Interests of the Person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any shares of any class of its Equity Interests or set aside
any amount for any such purpose (each, a “Dividend”); provided, however, that:

 

(a)                                 any Restricted Subsidiary may declare and
pay dividends to, repurchase its Equity Interests from, or make other
distributions to, the holders of any class of its Equity Interests on a pro rata
basis among holders of such class (or better, with respect to any holders that
are Loan Parties or Restricted Subsidiaries);

 

(b)                                 the Borrower may make (i) noncash
repurchases, redemptions or exchanges of Equity Interests deemed to occur upon
exercise of stock options or exchange of exchangeable shares if such Equity
Interests represent a portion of the exercise price of such options and (ii) any
issuance of securities, or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment arrangements, stock
options, stock ownership plans, including restricted stock plans, stock grants,
directed share programs and other equity based plans customarily maintained by
similar companies and the granting and performance of registration rights
approved by the board of directors of the Borrower;

 

(c)                                  so long as (x) no Default or Event of
Default (including, without limitation, any failure to comply with the Financial
Performance Covenant) shall have occurred and is continuing and (y) all required
Excess Cash Flow Prepayments have been made, the Borrower may declare and pay
dividends or make other distributions (i) in an aggregate amount up to the
portion, if any, of the Available Basket Amount on the date of such dividend
payment or distribution that the Borrower elects to apply to this
Section 6.06(c) and (ii) from the proceeds of any issuance of Equity Interests
of the Borrower permitted to be issued under this Agreement (other than proceeds
from the issuance of Disqualified Stock or Equity Interests issued in connection
with exercise of the Cure Right) or incurrences of Indebtedness permitted
pursuant to Section 6.01;

 

76

--------------------------------------------------------------------------------



 

(d)                                 Dividends in respect of Equity Interests
issued in connection with the Rights Plan;

 

(e)                                  the payment of any dividend within 75 days
after the date of declaration thereof, if at said date of declaration such
payment would have complied with the provisions of this Agreement;

 

(f)                                   the payment of cash in lieu of the
issuance of fractional shares of Equity Interests upon conversion or exchange of
securities convertible into or exchangeable for Equity Interests of the
Borrower; and

 

(g)                                  to the extent constituting Dividends, the
Separation Payments.

 

Section 6.07.                          Transactions with Affiliates.  (a)  Sell
or transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transaction with, any of its
Affiliates, unless such transaction is upon terms substantially as favorable to
the Borrower or such Restricted Subsidiary, as applicable, as would be obtained
in a comparable arm’s-length transaction with a Person that is not an Affiliate;
provided, that this clause (a) shall not apply to any transaction or series of
related transactions involving payments or an aggregate consideration not in
excess of $10.0 million.

 

(b)                                 The foregoing paragraph (a) shall not
prohibit, to the extent otherwise permitted under this Agreement,

 

(i)                                     the Transactions;

 

(ii)                                  any Permitted EQGP Dropdown,

 

(iii)                               any Permitted EQM Consolidation,

 

(iv)                              any issuance of securities, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options, stock ownership plans, including
restricted stock plans, stock grants, directed share programs and other equity
based plans customarily maintained by similar companies and the granting and
performance of registration rights approved by the board of directors of the
Borrower;

 

(v)                                 transactions among the Borrower and the
Restricted Subsidiaries;

 

(vi)                              any indemnification agreement or any similar
arrangement entered into with directors, officers, consultants and employees of
the Borrower in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Borrower in
the ordinary course of business;

 

(vii)                           transactions pursuant to permitted agreements in
existence on the Closing Date and set forth on Schedule 6.07 or any amendment
thereto to the extent such amendment is not adverse to the Lenders in any
material respect;

 

(viii)                        any employment agreement or employee benefit plan
entered into by the Borrower or any Restricted Subsidiary in the ordinary course
of business or consistent with past practice and payments pursuant thereto;

 

(ix)                              transactions otherwise permitted under
Section 6.04 and Section 6.06;

 

77

--------------------------------------------------------------------------------



 

(x)                                 transactions with any Affiliate for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business in a manner consistent with past practice;

 

(xi)                              any transaction in respect of which the
Borrower delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the board of directors of the Borrower from an accounting,
appraisal or investment banking firm, in each case of nationally recognized
standing that is (A) in the good faith determination of the Borrower qualified
to render such letter and (B) reasonably satisfactory to the Administrative
Agent, which letter states that such transaction is on terms that are not
substantially less favorable to the Borrower or such Restricted Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a Person that is not an Affiliate;

 

(xii)                           if such transaction is with a Person in its
capacity as a holder (A) of Indebtedness of the Borrower or such Restricted
Subsidiary where such Person is treated no more favorably than the other holders
of Indebtedness of the Borrower or any such Restricted Subsidiary or (B)  of
Equity Interests of the Borrower or such Restricted Subsidiary where such Person
is treated no more favorably than the other holders of Equity Interests of the
Borrower or such Restricted Subsidiary;

 

(xiii)                        the provision of credit support by the Borrower or
any Restricted Subsidiary for its Restricted Subsidiaries as it deems
appropriate in the ordinary course of business;

 

(xiv)                       a transaction or transactions that are not on an
arm’s length basis or are not on terms as favorable as could have been obtained
from a third party, provided, that such transaction or transactions occurs
within a related series of transactions, which, in the aggregate, are on an
arm’s length basis and are on terms as favorable as could have been obtained
from a third party;

 

(xv)                          non-material transactions with any officer,
director, employee or Affiliate that are not on an arm’s length basis or are not
on terms as favorable as could have been obtained from a third party but are in
the ordinary course of the Borrower’s or such Subsidiary’s business, so long as,
in each case, after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing;

 

(xvi)                       corporate sharing agreements with respect to tax
sharing and general overhead and administrative matters;

 

(xvii)                    a transaction with an Affiliate if such transaction
has been approved by the conflicts committee of the general partner of EQM or of
the EQGP GP; and

 

(xviii)                 transactions with an Affiliate pursuant to agreements or
other arrangements entered into in connection with the Spin-Off (as such
agreements or arrangements may be amended, restated, supplemented, modified,
renewed or replaced), including the Separation Payments.

 

Section 6.08.                          Limitation on Changes in Business. 
Engage in any material line of business other than the midstream oil and gas
business or any business substantially related or incidental thereto (including
the ownership of Equity Interests of Persons engaged in such businesses).

 

78

--------------------------------------------------------------------------------



 

Section 6.09.                          Limitation on Modifications of
Organizational Documents; Limitation on Prepayment of Subordinated Indebtedness;
Limitations on Restricted Agreements.(a)  Except in connection with a Permitted
EQM Consolidation involving a merger, consolidation or other combination or
consolidation of interests of the Borrower, amend or modify, or permit the
amendment or modification of, in any manner materially adverse to the Lenders,
or grant any waiver or release under or terminate in any manner (if such
granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation or by-laws or partnership agreement or
limited liability company operating agreement of the Borrower or EQGP (if it is
a Restricted Subsidiary of the Borrower);

 

(b)                                 Make, or offer to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Subordinated
Indebtedness or on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Subordinated Indebtedness, except for
(A) payments of interest and prepayments in an aggregate amount up to the
portion, if any, of the Available Basket Amount on the date of such prepayment
that the Borrower elects to apply to this clause 6.09(b)(A), (B) prepayments
with the proceeds of Equity Interests (other than Disqualified Stock and those
received in connection with the exercise of the Cure Right), (C) payments of
regularly scheduled fees, regularly scheduled interest and regularly scheduled
principal in respect of Subordinated Indebtedness incurred in compliance with
Section 6.01, or (D) prepayments with the proceeds of Permitted Refinancing
Indebtedness in respect thereof; or

 

(c)                                  Enter into or, to the extent of its
Borrower Power, permit EQM or any Subsidiary of EQM to enter into any agreement
or instrument that by its terms restricts, (i) in the case of any such
Restricted Subsidiary or EQM or any Subsidiary of EQM, the payment of dividends
or distributions or the making of cash advances by such Restricted Subsidiary or
EQM or Subsidiary of EQM to the Borrower or any Subsidiary that is a direct or
indirect parent of such Person or, (ii) in the case of the Borrower or any of
its Restricted Subsidiaries, the granting of Liens by the Borrower or any of its
Restricted Subsidiaries pursuant to the Security Documents, in each case other
than those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

 

(A)                               restrictions imposed by applicable law;

 

(B)                               in the case of clause (i), contractual
encumbrances or restrictions in effect on the Closing Date and under any
agreements related to any permitted renewal, extension or refinancing of any
agreements containing such encumbrances or restrictions that do not expand the
scope of any such encumbrance or restriction;

 

(C)                               in the case of clause (i), any restriction on
a Subsidiary imposed pursuant to an agreement entered into for the sale or
disposition of all or substantially all the Equity Interests or assets of such
Subsidiary permitted hereunder pending the closing of such sale or disposition;

 

(D)                               in the case of clause (i), customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures entered into in the ordinary course of business;

 

(E)                                customary provisions contained in leases or
licenses of intellectual property and other similar agreements entered into in
the ordinary course of business;

 

79

--------------------------------------------------------------------------------



 

(F)                                 customary provisions restricting subletting
or assignment of any lease governing a leasehold interest;

 

(G)                               customary provisions restricting assignment of
any agreement entered into in the ordinary course of business;

 

(H)                              customary restrictions and conditions contained
in any agreement relating to the sale of any asset permitted under Section 6.05
pending the consummation of such sale;

 

(I)                                   in the case of clause (i), any agreement
in effect at the time such Person becomes a Subsidiary of the Borrower, so long
as such agreement was not entered into in contemplation of such Person becoming
such a Subsidiary;

 

(J)                                   in the case of clause (i), any agreement
in the articles or certificate of incorporation or by-laws or partnership
agreement or limited liability company operating agreement of EQM, as may be
amended, restated, supplemented or otherwise modified as permitted hereunder;

 

(K)                               existing under, by reason of or with respect
to applicable law;

 

(L)                                provisions in any documentation necessary or
reasonably required to consummate the Permitted EQGP Dropdown or any Permitted
EQM Consolidation;

 

(M)                            any agreement or document delivered in connection
with any Indebtedness incurred under or permitted by any Revolving Credit
Facility, any refinancing of the foregoing and any restrictions contained in any
Revolving Credit Facility; provided, that the restrictions and encumbrances in
such other Indebtedness of the types described in this Section 6.09(c) shall
not, taken as a whole, be materially more restrictive than those in the Existing
Revolving Credit Agreement as in effect on the Closing Date (except to the
extent such restrictions or encumbrances are reasonably acceptable to the
Administrative Agent); and

 

(N)                               any agreement or document delivered in
connection with any Indebtedness incurred under or permitted by the EQM Credit
Agreement, EQM Notes or the EQM Notes Indenture, any refinancing of the
foregoing and any restrictions contained in the EQM Credit Agreement, EQM Notes
or the EQM Notes Indenture; provided, that the restrictions and conditions in
such other Indebtedness shall not have terms or conditions, taken as a whole,
materially more restrictive than those in the EQM Credit Agreement as in effect
on the Closing Date.

 

Section 6.10.                          Financial Performance Covenant. 
Beginning with the fiscal quarter ending on March 31, 2019, the Borrower will
not permit the Debt Service Coverage Ratio for the Test Period ending as of the
end of such fiscal quarter and each fiscal quarter thereafter to be less than
1.10 to 1.00 (the “Financial Performance Covenant”); provided, however, that
compliance with this Section 6.10 shall be suspended upon the occurrence and
during the continuance of either of the following: (a) the Borrower obtaining
and maintaining an Investment Grade Rating from two of S&P, Moody’s and Fitch,
in each case with a stable or better outlook or (ii) the Term Loan Facility
receiving and maintaining an

 

80

--------------------------------------------------------------------------------



 

Investment Grade Rating from two of S&P, Moody’s and Fitch, in each case with a
stable or better outlook.

 

Section 6.11.                          Equity Interests in EQM and EQGP. 
Create, incur, assume or permit to exist any Lien on any incentive distribution
rights, Equity Interests or other ownership interest in EQM or EQGP (at any time
prior to the consummation of a Permitted EQGP Dropdown) (including general
partnership interests) held directly or indirectly by the Borrower and the
Restricted Subsidiaries other than pursuant to the Loan Documents and any
Revolving Credit Facility; provided, that, for the avoidance of doubt, this
Section 6.11 shall not apply to Equity Interests held directly or indirectly by
EQGP if it is a Subsidiary of EQM.

 

Section 6.12.                          Swap Agreement.  Enter into any Swap
Agreement, other than Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary of the Borrower, or to hedge currency exposure or to hedge commodity
prices, which, in each case, are entered into for bona fide risk mitigation
purposes and that are not speculative in nature.

 

Section 6.13.                          Restricted/Unrestricted Subsidiaries. 
The Borrower:

 

(a)                                 will not, and will not permit the Borrower
or any Restricted Subsidiary to, incur, assume, guarantee or be or become liable
for any Indebtedness of any Unrestricted Subsidiary;

 

(b)                                 will not, and will not permit any Restricted
Subsidiary to, enter into any credit agreement for a senior credit facility, a
loan agreement for a senior credit facility, a note purchase agreement for the
sale of promissory notes or an indenture governing capital markets debt
instruments as a borrower, issuer or guarantor (the “Relevant Debt”), the terms
of which would, upon the occurrence of a default under any Indebtedness of an
Unrestricted Subsidiary, (i) result in, or permit the holder of any Relevant
Debt to declare a default on such Relevant Debt or (ii) cause the payment of any
Relevant Debt to be accelerated or payable before the fixed date on which the
principal of such Relevant Debt is due and payable. Notwithstanding the
foregoing, neither the Borrower nor any Restricted Subsidiary is prohibited from
entering into any Revolving Credit Facility;

 

(c)                                  will not permit any Unrestricted Subsidiary
to hold any incentive distribution rights, Equity Interests or other ownership
interest in or any Indebtedness of EQM, EQGP GP, any other Public Subsidiary
Parent, the Borrower or any Restricted Subsidiary;

 

(d)                                 will not, and will not permit any Restricted
Subsidiary to, create, assume, incur or suffer to exist any Lien on or in
respect of any of its Property (other than any of its interest in the Equity
Interests of an Unrestricted Subsidiary) for the benefit of an Unrestricted
Subsidiary;

 

(e)                                  will not and will not permit any Restricted
Subsidiary to, sell, assign, pledge, or otherwise transfer any of its Properties
to any Unrestricted Subsidiary, or make or permit to exist any loans, advances,
or capital contributions to, or make any investment in, or purchase or commit to
purchase any stock or other securities or evidences of indebtedness of or
interests in, any Unrestricted Subsidiary or in any of its Properties, in each
case, if prohibited by Article VI; and

 

(f)                                   will operate each Unrestricted Subsidiary
in such a manner as to make it apparent to all creditors of such Unrestricted
Subsidiary that such Unrestricted Subsidiary is a legal entity separate and
distinct from the Borrower and all of the Restricted Subsidiaries and as such is
responsible for its debts

 

81

--------------------------------------------------------------------------------



 

without recourse to the Borrower and its Restricted Subsidiaries (other than
with respect to any Lien on Equity Interests of Unrestricted Subsidiaries
permitted by clause (d) above).

 

ARTICLE VII
EVENTS OF DEFAULT

 

Section 7.01.                          Events of Default.  In case of the
happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished by the
Borrower or any other Loan Party; provided, that, except in the case of any
representation or warranty made with respect to financial statements, the fact,
event or circumstance resulting in such incorrect representation or warranty is
capable of being cured, connected or otherwise remedied, the Borrower or the
applicable Guarantor shall have 30 days to cure, correct or otherwise remedy the
incorrect representation or warranty, which 30 day period shall commence at the
earlier of (i) written notice of such incorrect representation or warranty being
given to the Borrower by the Administrative Agent and (ii) a responsible officer
of the Borrower has obtaining knowledge of such incorrect representation or
warranty;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or in the payment of any Fee or any other amount (other
than an amount referred to in (b) above, but including any amount payable
pursuant to Section 2.09(e)) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of five (5) Business Days;

 

(d)                                 default shall be made in the due observance
or performance by the Borrower or any Restricted Subsidiaries of any covenant,
condition or agreement contained in Section 5.01(a) (solely with respect to
existence of each Loan Party in its jurisdiction of organization), 5.05(a),
5.08, or in Article VI;

 

(e)                                  default shall be made in the due observance
or performance by the Borrower or any Restricted Subsidiary of any covenant,
condition or agreement of such Person contained in any Loan Document (other than
those specified in paragraphs (b), (c) and (d) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender or group of Lenders holding 25% of the
aggregate principal amount of Loans at such time to the Borrower;

 

(f)                                   (i) any “Event of Default” or similar term
(as defined in the applicable Revolving Credit Facility) occurs under any
Revolving Credit Facility then in effect, (ii) the Borrower or any Restricted
Subsidiary shall fail to pay any principal, interest, fee or any other amount
when due in respect of any Material Indebtedness of the Borrower or such
Restricted Subsidiary, as applicable, (iii) any breach or default by the
Borrower or any of its Material Subsidiaries or EQM or any of its Material
Subsidiaries or EQGP (unless it is a Subsidiary of EQM and then, only to the
extent it constitutes a Material Subsidiary of EQM)with respect to any term in
any Material Indebtedness of the Borrower or any of its Material Subsidiaries or
EQM or any of its Material Subsidiaries or EQGP (unless it is a Subsidiary of
EQM and then, only to the extent it constitutes a Material Subsidiary of EQM)
beyond the grace period or the giving

 

82

--------------------------------------------------------------------------------



 

of any notice, if any, provided therefor if the effect of such breach or default
is to cause, or to permit the holder or holders of such Material Indebtedness
(or a trustee on behalf of such holder or holders), to cause, such Material
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or (iv) EQM or
any Material Subsidiary shall fail to pay the principal of any Material
Indebtedness when due; provided, that this clause (f) shall not apply to
(A) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness or (B) the delivery of any notice of the voluntary termination of
commitments, prepayment or redemption of Indebtedness not prohibited pursuant to
this Agreement;

 

(g)                                  there shall have occurred a Change in
Control;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the Borrower or any of its Material
Subsidiaries or EQM or any of its Material Subsidiaries or EQGP (unless it is a
Subsidiary of EQM and then, only to the extent it constitutes a Material
Subsidiary of EQM), or of a substantial part of the property or assets of the
Borrower or any of its Material Subsidiaries or EQM or any of its Material
Subsidiaries or EQGP (unless it is a Subsidiary of EQM and then, only to the
extent it constitutes a Material Subsidiary of EQM), taken as a whole, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Material Subsidiaries or EQM or any of its Material Subsidiaries or EQGP (unless
it is a Subsidiary of EQM and then, only to the extent it constitutes a Material
Subsidiary of EQM), or for a substantial part of the property or assets of the
Borrower or any of its Material Subsidiaries or EQM or any of its Material
Subsidiaries or EQGP (unless it is a Subsidiary of EQM and then, only to the
extent it constitutes a Material Subsidiary of EQM), taken as a whole, or
(iii) the winding-up or liquidation of the Borrower or any of its Material
Subsidiaries or EQM or any of its Material Subsidiaries or EQGP (unless it is a
Subsidiary of EQM and then, only to the extent it constitutes a Material
Subsidiary of EQM), except to the extent permitted by Section 6.05 or with
respect to any Subsidiary of EQM, to the extent that EQM has determined in good
faith that such liquidation or winding-up is in the best interests of EQM and is
not materially disadvantageous to the Lenders; and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any of its Material
Subsidiaries or EQM or any of its Material Subsidiaries or EQGP (unless it is a
Subsidiary of EQM and then, only to the extent it constitutes a Material
Subsidiary of EQM), shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for, request or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Material Subsidiaries or EQM or any of its Material Subsidiaries or EQGP
(unless it is a Subsidiary of EQM and then, only to the extent it constitutes a
Material Subsidiary of EQM), or for a substantial part of the property or assets
of the Borrower or any of its Material Subsidiaries or EQM or any of its
Material Subsidiaries or EQGP (unless it is a Subsidiary of EQM and then, only
to the extent it constitutes a Material Subsidiary of EQM), taken as a whole,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

83

--------------------------------------------------------------------------------



 

(j)                                    the failure by the Borrower or any
Restricted Subsidiary to pay one or more final judgments aggregating in excess
of $25.0 million (net of any amounts which are covered by insurance or bonded
and/or to the extent not fully indemnified by (x) EQT Corporation or (y) any
other Person who has acknowledged liability for such judgment and has either
provided credit support for such indemnity obligations that is reasonably
acceptable to the Administrative Agent or otherwise has an Investment Grade
Rating), which judgments are not discharged or effectively waived or stayed for
a period of 30 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or such
Restricted Subsidiary to enforce any such judgment;

 

(k)                                 one or more ERISA Events shall have occurred
that, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     (i) any Loan Document shall for any
reason be asserted in writing by the Borrower or any Guarantor not to be a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend the
Collateral that is not immaterial to the Borrower and the Guarantor on a
consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any Guarantor not to be, a valid and perfected security interest
(having the priority required by this Agreement or the relevant Security
Document) in the securities, assets or properties covered thereby, except to the
extent that (x) any such loss of perfection or priority results from the failure
of the Collateral Agent or the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreement or to file UCC continuation statements or (y) any such loss
of validity, perfection or priority is the result of any failure by the
Collateral Agent or the Administrative Agent to take any action necessary to
secure the validity, perfection or priority of the Liens or (iii) the Guarantees
pursuant to the Collateral Agreement by any Guarantor of any of the Obligations
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by the Borrower or, any
Guarantor not to be in effect or not to be legal, valid and binding obligations;

 

then, and in every such event (other than an event with respect to Borrower or
any of its Material Subsidiaries or EQM or any of its Material Subsidiaries or
EQGP (unless it is a Subsidiary of EQM and then, only to the extent it
constitutes a Material Subsidiary of EQM) described in paragraph (h) or
(i) above), and at any time thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Lenders, shall, by notice
to the Borrower, take any or all of the following actions, at the same or
different times:  (i) terminate forthwith the Commitments, (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and in the case of any event with respect to the
Borrower or any of its Material Subsidiaries or EQM or any of its Material
Subsidiaries or EQGP (unless it is a Subsidiary of EQM and then, only to the
extent it constitutes a Material Subsidiary of EQM) described in paragraph
(h) or (i) above, the Commitments shall automatically terminate, the principal
of the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

84

--------------------------------------------------------------------------------



 

Section 7.02.                          The Borrower’s Right to Cure. 
Notwithstanding anything to the contrary contained in Section 7.01, in the event
that the Borrower fails to comply (or has anticipated a failure to comply) with
the requirements of the Financial Performance Covenant, the Borrower shall be
permitted, on or prior to the 10th day following the date the certificate
calculating such Financial Performance Covenant is required to be delivered
pursuant to Section 5.04(c), to cure such failure to comply (the “Cure Right”)
by requesting that such financial covenant(s) be recalculated by increasing
Consolidated EBITDA for the fiscal quarter most recently ended by an amount
equal to the Cure Amount and prepaying the Loans in an amount equal to the Cure
Amount pursuant to Section 2.09(b).  Notwithstanding anything herein to the
contrary, (i) in each four-fiscal-quarter period there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) the Cure Right
shall not be exercised more than five times during the term of this Agreement,
(iii) the increase to Consolidated EBITDA represented by the Cure Amount shall
be solely for the purpose of curing the failure to comply with the Financial
Performance Covenant in question (and shall be taken into account in subsequent
Test Periods that include the fiscal quarter ended immediately prior to the
exercise of the Cure Right) and not for any other purpose under this Agreement,
including determining the availability of any basket amounts, and (iv) if, after
giving effect to the foregoing recalculations, the Borrower shall then be in
compliance with the requirements of the Financial Performance Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement.  “Cure
Amount” shall mean the minimum amount which, if added to Consolidated EBITDA for
the Test Period in respect of which a default in respect of a Financial
Performance Covenant occurred, would cause the Financial Performance Covenant
for such Test Period to be satisfied and made as proceeds of an issuance of
common Equity Interests of the Borrower.

 

ARTICLE VIII
THE AGENTS

 

Section 8.01.                          Appointment and Authority.  (a) Each of
the Lenders hereby irrevocably appoints Goldman Sachs Bank USA to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Each of the Lenders hereby irrevocably appoints Goldman
Sachs Bank USA as Syndication Agent and Goldman Sachs Bank USA as Documentation
Agent hereunder to act as Syndication Agent and Documentation Agent,
respectively, in accordance with the terms hereof and the other Loan Documents. 
As of the Closing Date, neither Goldman Sachs Bank USA, in its capacity as
Syndication Agent, nor Goldman Sachs Bank USA, in its capacity as Documentation
Agent, shall have any obligations but shall be entitled to all benefits of this
Article VIII.

 

(b)                                 PNC Bank National Association shall act as
the Collateral Agent under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Specified Swap Counterparty and a
potential Cash Management Bank) hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent, and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the

 

85

--------------------------------------------------------------------------------



 

direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 8.12) as
though the Collateral Agent, or such co-agents, sub-agents and
attorneys-in-fact, were expressly referred to in such provisions.

 

(c)                                  Except as provided in Sections 8.06, 8.07,
8.08 and 8.12, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, any appointees thereof and the
Lenders and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

Section 8.02.                          Rights as a Lender.  Any Person serving
as an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include a Person serving as
an Agent hereunder in its individual capacity.  Such Person and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.

 

Section 8.03.                          Exculpatory Provisions.  No Agent shall
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, no
Agent:

 

(a)                                 shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided, that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law;

 

(c)                                  shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity;

 

(d)                                 shall be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.08 and 7.01) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.

 

(e)                                  shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii)

 

86

--------------------------------------------------------------------------------



 

the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent; and

 

(f)                                   shall be deemed to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to such Agent by the Borrower, a Subsidiary of the
Borrower, or a Lender.

 

The Administrative Agent shall use commercially reasonable efforts to monitor
compliance with Section 9.04(b)(ii)(F), but notwithstanding anything to the
contrary contained herein or in any other Loan Document, in no event shall the
Administrative Agent have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information
(other than in violation of Section 9.16), to any Disqualified Institution,
except due to the Administrative Agent’s gross negligence, willful misconduct or
bad faith as determined in a final and nonappealable judgment by a court of
competent jurisdiction.

 

Section 8.04.                          Reliance by Agents.  Any Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Any Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
any Agent may presume that such condition is satisfactory to such Lender unless
such Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.  Any Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 8.05.                          Delegation of Duties.  Any Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by such Agent.  Any Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent.  No Agent shall be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 8.06.                          Resignation of the Agents.  Any Agent may
at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor with the consent of the Borrower (not to be
unreasonably withheld or delayed), which shall be a financial institution with
an office in the United States, or an Affiliate of any such financial
institution with an office in the United States and having a

 

87

--------------------------------------------------------------------------------



 

combined capital and surplus of at least $1,000,000,000.  During an Agent
Default Period, the Borrower and the Required Lenders may remove the relevant
Agent subject to the execution and delivery by the Borrower and the Required
Lenders of a customary removal and liability release agreements reasonably
satisfactory to the relevant Agent, which removal shall be effective upon the
acceptance of appointment by a successor as such Agent.  Upon any proposed
removal of an Agent during an Agent Default Period, the Required Lenders shall
have the right to appoint a successor with the consent of the Borrower (not to
be unreasonably withheld or delayed), which shall be a financial institution
with an office in the United States, or an Affiliate of any such financial
institution with an office in the United States and having a combined capital
and surplus of at least $1,000,000,000.  In the case of the resignation of an
Agent, if no such successor shall have been so appointed by the Required Lenders
or the Borrower and shall not have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Collateral Agent on behalf of the Secured Parties under any
of the Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security, as bailee, until such time as a successor Collateral Agent
is appointed), (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders and the
Borrower appoint a successor Administrative Agent as provided for above in this
Section 8.06 and (c) the Borrower and the Lenders agree that in no event shall
the retiring Agent or any of its Affiliates or any of their respective officers,
directors, employees, agents, advisors or representatives have any liability to
the Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the failure of a successor Agent to be appointed and
to accept such appointment.  Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) or
removed Agent, and the retiring or removed Agent shall be discharged from all of
its duties and obligations hereunder and under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 8.06).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article (including
Section 8.12) and Section 9.05 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.

 

Section 8.07.                          Non-Reliance on the Agents and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon any Agent, Lead Arranger or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent, Lead Arranger or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 8.08.                          No Other Duties, Etc.  Anything herein to
the contrary notwithstanding, none of the Lead Arrangers shall not have any
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent or a Lender
hereunder.  Each Lead Arranger is an intended third party beneficiary hereunder
in accordance with the terms hereof.

 

88

--------------------------------------------------------------------------------



 

Section 8.09.                          Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.10, 8.12,
and 9.05) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10, 8.12, and 9.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Section 8.10.                          Collateral and Guaranty Matters.  Each of
the Lenders (including in its capacities as a potential Cash Management Bank and
a potential Specified Swap Counterparty) and each of the Cash Management Banks
and Specified Swap counterparties, by their acceptance of the benefits of the
Loan Documents, irrevocably authorizes the Administrative Agent and the
Collateral Agent (i) to enter the Intercreditor Agreement and any other
intercreditor agreement expressly referenced in this Agreement and (ii) release
guarantees, Liens and security interests created by the Loan Documents in
accordance with the provisions of Section 9.18 without further or additional
consents being delivered by any Agent or any Lender.  Upon request by the
Administrative Agent or the Collateral Agent at any time, the Required Lenders
will confirm in writing such Agent’s authority provided for in the previous
sentence. In the event of any conflict between the terms of this Agreement and
the Intercreditor Agreement, the Intercreditor Agreement shall govern.

 

Section 8.11.                          Secured Cash Management Agreements and
Secured Swap Agreements.  No Cash Management Bank or Specified Swap Counterparty
that obtains the benefits of the Security Documents or any Collateral by virtue
of the provisions hereof or of the Security Documents shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article VIII to
the contrary, no Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made

 

89

--------------------------------------------------------------------------------



 

with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Swap Agreements unless such Agent has received written notice of
such Obligations, together with such supporting documentation as such Agent may
request, from the applicable Cash Management Bank or Specified Swap
Counterparty, as the case may be.

 

Section 8.12.                          Indemnification.  Each Lender agrees
(i) to reimburse the Administrative Agent and the Collateral Agent, on demand,
in the amount of its pro rata share (based on its Commitments hereunder (or if
such Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of its applicable outstanding Loans)) of any
reasonable expenses incurred for the benefit of the Lenders by the
Administrative Agent or the Collateral Agent, as applicable, including
reasonable counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrower and (ii) to indemnify and hold harmless the Administrative
Agent, the Collateral Agent, the Lead Arrangers and any of their respective
directors, officers, employees or agents, on demand, in the amount of such
pro rata share, from and against any and all liabilities, Taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as Administrative Agent, Collateral
Agent or Lead Arranger or any of them in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted by it
or any of them under this Agreement or any other Loan Document, to the extent
the same shall not have been reimbursed by the Borrower, including in connection
with any proceeding brought by any Lender, provided that no Lender shall be
liable to the Administrative Agent or the Collateral Agent for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements to the extent found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence or wilful misconduct of such Person or its
directors, officers, employees or agents.

 

Section 8.13.                          Appointment of Supplemental Collateral
Agents.  (a) It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations or other
institutions to transact business as agent or trustee in such jurisdiction.  It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Collateral Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that the Collateral Agent appoint an additional institution as
a separate trustee, co-trustee, collateral agent, collateral sub-agent or
collateral co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Collateral Agent” and
collectively as “Supplemental Collateral Agents”).

 

(b)                                 In the event that the Collateral Agent
appoints a Supplemental Collateral Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Collateral Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Collateral Agent to the extent, and
only to the extent, necessary to enable such Supplemental Collateral Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Collateral Agent shall run to and be
enforceable by either the Collateral Agent or such Supplemental Collateral
Agent, and (ii) the provisions of this Article and of Section 9.05 that refer to
the Administrative Agent, the Collateral Agent or the Agents shall inure to the
benefit of such Supplemental Collateral Agent and all references

 

90

--------------------------------------------------------------------------------



 

therein to the Administrative Agent, the Collateral Agent or the Agents shall be
deemed to be references to the Administrative Agent, the Collateral Agent or the
Agents and/or such Supplemental Collateral Agent, as the context may require.

 

(c)                                  Should any instrument in writing from any
Loan Party be required by any Supplemental Collateral Agent so appointed by the
Collateral Agent for more fully and certainly vesting in and confirming to it
such rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Collateral Agent.  In case any Supplemental Collateral Agent, or a successor
thereto, shall die, become incapable of acting, resign or be removed, all the
rights, powers, privileges and duties of such Supplemental Collateral Agent, to
the extent permitted by law, shall vest in and be exercised by the Collateral
Agent until the appointment of a new Supplemental Collateral Agent.

 

Section 8.14.                          Withholding.  To the extent required by
any applicable law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax.  If any
payment has been made to any Lender by the Administrative Agent without the
applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the IRS or
any other Governmental Authority, or the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due the Administrative Agent under
this Section 8.14. The agreements in this Section 8.14 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

Section 8.15.                          Enforcement.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent or the Collateral Agent
in accordance with Section 7.01 and the Security Documents for the benefit of
all the Lenders or Secured Parties, as applicable; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent,
as applicable) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 9.06 (subject to the terms
of Section 2.16(c)), or (c) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law; and provided, further, that if at any
time there is no Person acting as the Administrative Agent or the Collateral
Agent, as applicable, hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent or the Collateral Agent, as applicable, pursuant to Section 7.01 and the
Security Documents, as applicable and (ii) in addition to the matters set forth
in clauses (b) and (c) of the

 

91

--------------------------------------------------------------------------------



 

preceding proviso and subject to Section 2.16(c), any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

 

Section 8.16.                          Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and the Lead Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) of one or more Benefit Plans in
connection with the Loans or the Commitments,

 

(ii)                                  the prohibited transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable so as to exempt from the prohibitions of
Section 406 of ERISA and Section 4975 of the Code such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

 

(i)                                     none of the Agents or their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by

 

92

--------------------------------------------------------------------------------



 

the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, letters of credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21, as amended from time to time) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)–(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, letters of credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, letters of credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, letters of credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Agents or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, letters of credit,
the Commitments or this Agreement.

 

(c)                                  The Agents hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that each such Person has a financial interest in the
transactions contemplated hereby in that each such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
letters of credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, letters of credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, letters of credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

(d)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender, to, and (y) covenants, from the date
such Person became a Lender to the date such Person ceases being a Lender, for
the benefit of the Agents and their respective Affiliates that:

 

(i)                                     such Lender either (A) does not, in the
ordinary course of business, extend or maintain credit secured, directly or
indirectly, by any Margin Stock and/or (B) has complied with all of its
obligations under the Margin Regulations in connection with the Transactions;
and

 

(ii)                                  (A) such Lender’s Commitment and
agreements hereunder are based on its own independent credit analysis of the
Borrower and its subsidiaries, without reliance upon the Agents

 

93

--------------------------------------------------------------------------------



 

or any of their respective Affiliates, and based solely on the financial
statements of the Borrower and its Affiliates and such other documents and
information provided by the Borrower as such Lender may deem appropriate and
(B) such Lender has not relied upon any information (written or oral) supplied
by or on behalf of the Agents or any of their respective Affiliates in making
the decision to enter into this Agreement.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01.                          Notices.  (a)  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy as follows:

 

(i)                               if to the Borrower, to Equitrans Midstream
Corporation, at 625 Liberty Avenue, Suite 2000, Pittsburgh, PA 15222, Attention:
Tobin Nelson, Email TNelson@equitransmidstream.com; with a copy to Baker Botts
LLP, at 910 Louisiana Street, Houston, Texas 77002, Attention: Rachael Lichman
E-mail: rachael.lichman@bakerbotts.com;

 

(ii)                                  if to the Administrative Agent, to Goldman
Sachs Bank USA, at 2001 Ross Ave, 29th Floor, Dallas, TX, 75201, Attention: SBD
Operations, E-mail: gs-dallasadminagency@ny.email.gs.com and
gssbdagencyborrowernotices@ny.email.gs.com, with a copy to Latham & Watkins LLP,
at 885 Third Avenue, New York, NY 10022-4834, Attention: Alf Xue E-mail:
alfred.xue@lw.com;

 

(iii)                               if to the Collateral Agent, to PNC Bank,
National Association, 225 Fifth Avenue - 4th Floor, Pittsburgh, PA 15222,
Attention: Tracy J. DeCock, Telephone: (412) 762-9999, Facsimile:  (412)
762-4718, Electronic Mail: tracy.decock@pnc.com; and

 

(iv)                              if to any Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to service of process, or to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender.  Each of the Administrative Agent, the Collateral Agent and
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided further that approval of such procedures may
be limited to particular notices or communications.

 

(c)                                  All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by telecopy or (to the extent permitted by
paragraph (b) above) electronic means prior to 5:00 p.m. (New York City time) on
such date, or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.

 

(d)                                 Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

94

--------------------------------------------------------------------------------



 

Section 9.02.                          Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Borrower and the other
Loan Parties herein, in the other Loan Documents and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans and
the execution and delivery of the Loan Documents, regardless of any
investigation made by such Persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any Fee or any other amount payable under this Agreement or any other
Loan Document is outstanding and unpaid or any Commitments remain in effect. 
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained in Section 2.13, 2.15
and 9.05) shall survive the payment in full of the principal and interest
hereunder and the termination of the Commitments or this Agreement.

 

Section 9.03.                          Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the Agents
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agents and each Lender and their respective permitted successors and assigns.

 

Section 9.04.                          Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and registered assigns
permitted hereby, except that (i) (other than as permitted by Section 6.04) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and
registered assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section 9.04), the Lenders, the Agents and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents and the
Lenders, and the Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower; provided, that (1) no consent of
the Borrower shall be required for an assignment to a Lead Arranger, Lender, an
Affiliate of a Lead Arranger or Lender or an Approved Fund or, if an Event of
Default pursuant to Section 7.01(b), 7.01(c), 7.01(h) or 7.01(i) with respect to
the Borrower has occurred and is continuing, any other assignee, (2) the
Borrower shall be deemed to have consented to any such assignment of any Loans
unless it shall have objected thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received notice thereof to a
Responsible Officer of the Borrower, (3) the liability of the Borrower to an
assignee that is an Approved Fund or Affiliate of the assigning Lender under
Section 2.13 or 2.15 shall be limited to the amount, if any, that would have
been payable hereunder by the Borrower in the absence of such assignment and
(4) so long as no Event of Default has occurred and is continuing, but subject
to clauses (1), (2) and (3) of this proviso, the Borrower may withhold its
consent if the costs or the Taxes payable by the Borrower to

 

95

--------------------------------------------------------------------------------



 

the assignee under Sections 2.13 or 2.15 shall be greater than they would have
been for the assignor;

 

(B)                               the Administrative Agent; provided, that no
consent of the Administrative Agent shall be required for an assignment of a
Loan to a Person that is a Lead Arranger, Lender, an Affiliate of a Lead
Arranger or a Lender or Approved Fund immediately prior to giving effect to such
assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans or
contemporaneous assignments to related Approved Funds that equal at least U.S.
$1.0 million in the aggregate, the amount of the Commitment and / or Loans, as
applicable, of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than U.S. $1.0 million
and increments of U.S. $1.0 million in excess thereof unless the Borrower and
the Administrative Agent otherwise consent; provided, that no such consent of
the Borrower shall be required if an Event of Default under paragraph (b), (c),
(h) or (i) of Section 7.01 with respect to the Borrower has occurred and is
continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of the Term Loan Facility under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any other administrative information that the Administrative Agent may
reasonably request;

 

(E)                                no such assignment shall be made to (x) a
Defaulting Lender or (y) the Borrower or any of its Affiliates; and

 

(F)                                 notwithstanding anything to the contrary
herein, no such assignment shall be made to (x) a natural person or (y) a
Disqualified Institution unless consented to by the Borrower, and any such
assignment shall be deemed null and void.

 

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance the

 

96

--------------------------------------------------------------------------------



 

assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender hereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.13, 2.14, 2.15 and 9.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall not be
effective as an assignment hereunder.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Lead Arranger
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)                                 The parties to each assignment shall deliver
to the Administrative Agent a processing and recordation fee in the amount of
U.S. $3,500; provided, however, no processing and recordation fee shall be due
for assignments to or by any Lead Arranger or any of their Affiliates; and
provided, further, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. Upon its receipt (or waiver) of the processing and recording fee
described in the preceding sentence, a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, any administrative information
reasonably requested by the Administrative Agent (unless the assignee shall
already be a Lender hereunder) and any written consent to such assignment
required by paragraph (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Acceptance and record the information contained
therein in the Register.  No assignment (including any assignment under
paragraph (e)) shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b).

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (other than a natural Person or a Disqualified
Institution, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Agents and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans (or
other rights or obligations), which entries shall be conclusive absent manifest
error, provided, that no Lender shall have any obligation to disclose all or any
portion of such register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the

 

97

--------------------------------------------------------------------------------



 

extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations or Section 1.163-5(b) of the Proposed United
States Treasury Regulations (or, in each case, any amended or successor
version).  Such Lender shall treat each Person whose name is recorded in such
register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Any agreement or instrument (oral or
written) pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to exercise rights under and to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.04(a)(i) or
clause (i) through (v) of the first proviso to Section 9.08(b) that affects such
Participant and (y) no other agreement (oral or written) in respect of the
foregoing with respect to such Participant may exist between such Lender and
such Participant.  Subject to paragraph (c)(ii) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits (and
subject to the requirements and limitations) of Section 2.13, 2.14 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment (and become a party to this Agreement) pursuant to paragraph (b) of
this Section 9.04 (it being understood that the documentation required under
Section 2.15(e) shall be delivered to the participating Lender); provided that
such Participant agrees to be subject to the provisions of Section 2.17 as if it
were an assignee under paragraph (b) of this Section 9.04.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.13, 2.14 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.  A
Participant shall not be entitled to the benefits of Section 2.15 to the extent
such Participant fails to comply with Section 2.15(e) as though it were a Lender
(it being understood that the documentation required under Section 2.15(e) shall
be delivered to the participating Lender).

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement and
its promissory note, if any, to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto, and any such pledgee (other than a pledgee that is the Federal Reserve
Bank or any other central bank) shall acknowledge in writing that its rights
under such pledge are in all respects subject to the limitations applicable to
the pledging Lender under this Agreement or the other Loan Documents.

 

(e)                                  Any Lender may, so long as no Default or
Event of Default has occurred and is continuing and, to the extent Loans are
purchased at a discount, at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to the Borrower or any
Restricted Subsidiary through (x) Dutch auctions open to all Lenders on a pro
rata basis in accordance with procedures to be agreed by the Administrative
Agent (or other applicable agent managing such auction)

 

98

--------------------------------------------------------------------------------



 

or (y) notwithstanding any other provision in this Agreement, open market
purchase on a pro rata or non-pro rata basis; provided, that, in connection with
assignments pursuant to clauses (x) and (y) above, (a) the principal amount of
such Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower or such Restricted Subsidiary shall be
deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Loans of the remaining Lenders shall reflect such cancellation and
extinguishing of the Loans then held by the Borrower and (c) the Borrower shall
promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Loans, and the Administrative Agent, upon receipt
of such notice, shall reflect the cancellation of the applicable Loans in the
Register.

 

Section 9.05.                          Expenses; Indemnity.  (a) The Borrower
agrees to pay all reasonable and documented out-of-pocket expenses incurred by
the Agents, the Lead Arrangers and their respective Affiliates in connection
with the preparation of this Agreement and the other Loan Documents, or by the
Agents, the Lead Arrangers and their respective Affiliates in connection with
the syndication of the Commitments or the administration of this Agreement
(including reasonable and documented out of pocket expenses incurred in
connection with due diligence and including, but limited in respect of fees,
expenses and disbursements of counsel, to the reasonable fees, disbursements and
the charges for no more than one counsel for all such Agents, Lead Arrangers and
Affiliates, taken as a whole, in each jurisdiction where a Loan Party is
organized or a material portion of the Collateral is located) or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the Transactions hereby contemplated shall be
consummated) or incurred by the Agents, the Lead Arrangers and their respective
Affiliates or any Lender in connection with the enforcement or protection of
their rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made hereunder, including, but limited in respect of
fees, expenses and disbursements of counsel, to the reasonable and documented
out-of-pocket fees, disbursements and the charges for no more than one counsel
for all such Agents, Lead Arrangers and Affiliates, taken as a whole, and, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of no more than one counsel in each jurisdiction where
Collateral is located.

 

(b)                                 The Borrower agrees to indemnify the Agents,
the Lead Arrangers, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable and documented counsel fees, charges
and disbursements, incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated hereby or thereby, (ii) the
use of the proceeds of the Loans or (iii) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not the Borrower, any
other Loan Party or any Indemnitee initiated or is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a final and nonappealable judgment of a court of competent jurisdiction (x) to
have resulted from the gross negligence, bad faith, material breach of this
Agreement or any of the Loan Documents or willful misconduct of such Indemnitee
or any of its Related Parties acting at its direction or (y) to arise from
disputes solely among Indemnitees if such dispute does not involve any action or
inaction by the Loan Parties.  Subject to and without limiting the generality of
the foregoing sentence, the Borrower agrees to indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,

 

99

--------------------------------------------------------------------------------



 

damages, liabilities and related expenses, including reasonable and documented
counsel or consultant fees, out of pocket charges and disbursements, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (A) an Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Substance at, under, on or from any Real
Property currently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries or by any predecessor of the Borrower or any of its
Subsidiaries, or any property at which the Borrower or any of its Subsidiaries
has sent Hazardous Substances for treatment, storage or disposal, in each case,
whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee, provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a final and nonappealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith, material breach of this Agreement
or any of the Loan Documents or willful misconduct of such Indemnitee or any of
its Related Parties acting at its direction or would have arisen as against the
Indemnitee regardless of this Agreement or any other Loan Document or any
Borrowings hereunder.  In no event shall any party hereto be liable to any other
party hereto for any consequential, indirect, special or punitive damages. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, willful misconduct
or bad faith of such Indemnitee. The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, any Lead
Arranger or any Lender.  All amounts due under this Section 9.05 shall be
payable promptly upon on written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

 

(c)                                  This Section 9.05 shall not apply to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

Section 9.06.                          Right of Set-off.  If an Event of Default
shall have occurred and be continuing, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of any Loan Party against any and all
obligations of the Loan Parties, now or hereafter existing under this Agreement
or any other Loan Document held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that to the
extent prohibited by applicable law as described in the definition of “Excluded
Swap Obligation”, no amounts received from, or set off with respect to, any
guarantor shall be applied to any Excluded Swap Obligations of such guarantor. 
The rights of each Lender under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender may
have.

 

Section 9.07.                          Applicable Law.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

100

--------------------------------------------------------------------------------



 

Section 9.08.                          Waivers; Amendment.  (a) No failure or
delay of the Agents or any Lender in exercising any right or power hereunder or
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower or any other Loan Party in any case shall
entitle such Person to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Either this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (x) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and (y) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by each party thereto and the Collateral Agent and
consented to by the Required Lenders; provided, however, that no such agreement
shall:

 

(i)                                     decrease or forgive the principal amount
of, or extend the final maturity of, or decrease the rate of interest on, any
Loan, without the prior written consent of each Lender directly and adversely
affected thereby (it being understood that the waiver of interest provided in
Section 2.11(c) shall only require the consent of the Required Lenders),

 

(ii)                                  increase or extend the Commitment of any
Lender or decrease the fees payable to any Lender without the prior written
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default shall not
constitute an increase in the Commitments of any Lender),

 

(iii)                               extend or waive any scheduled amortization
or reduce the amount due on any scheduled amortization or extend any date on
which payment of interest on any Loan or any Fee is due or extend any payments
made on any basis other than a pro rata basis, without the prior written consent
of each Lender adversely affected thereby (it being understood that waivers of
Defaults or Events of Default shall not constitute such an extension or waiver),

 

(iv)                              amend or modify the provisions of this
Section 9.08 or the definition of the term “Required Lenders” or any other
provision hereof or of any other Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or under any other Loan Document, without the prior written consent of
each Lender adversely affected thereby (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Loans and Commitments are included on the
Closing Date), and

 

(v)                                 except as permitted hereunder, release all
or substantially all the Collateral or release all or substantially all of the
value of the Guarantee of the Guarantors, without the prior written consent of
each Lender;

 

101

--------------------------------------------------------------------------------



 

provided further that no such agreement shall (x) amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under the other Loan Documents without the prior written consent of
the Administrative Agent or the Collateral Agent, as applicable, or (y) amend,
modify or waive this Agreement or any other Loan Document so as to alter the
ratable treatment of Obligations arising under the Loan Documents and
Obligations arising under Secured Swap Agreements or the definition of
“Specified Swap Counterparty”, “Swap Agreement”, “Specified Swap Agreement”,
“Obligations” or “Secured Parties” (as such terms (or terms with similar
meanings) are defined in this Agreement or any applicable Loan Document), in
each case in a manner adverse to any Specified Swap Counterparty without the
written consent of any such Specified Swap Counterparty.  Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.08
and any consent by any Lender pursuant to this Section 9.08 shall bind any
assignee of such Lender.

 

(c)                                  Without the consent of the Lead Arrangers
or any Lender, the Loan Parties and the Administrative Agent and/or Collateral
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, and the Borrower and subject to
Section 2.09(e), (i) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Loans
and the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

 

(e)                                  In addition, notwithstanding the foregoing,
this Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the relevant Replacement Term
Loans (as defined below) and subject to Section 2.09(e), to permit the
refinancing of all outstanding Loans (“Refinanced Term Loans”) with a
replacement “B” term loan tranche hereunder which shall be Loans hereunder
(“Replacement Term Loans”); provided, that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (ii) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (iii) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.

 

(f)                                   Notwithstanding the foregoing, any Loan
Document may be amended, modified, supplemented or waived with the written
consent of the Administrative Agent and the Borrower without the need to obtain
the consent of any Lender (but with the consent of the Collateral Agent if the
Collateral Agent is party to such Loan Document) if such amendment,
modification, supplement or waiver is executed and delivered in order to
(i) cure an ambiguity, omission, mistake or defect in such Loan Document
(ii) make administrative and operational changes not adverse to any Lender or
(iii) adhere to

 

102

--------------------------------------------------------------------------------



 

local law or the reasonable advice of local counsel; provided, that in
connection with this paragraph (f), in no event will the Administrative Agent be
required to substitute its judgment for the judgment of the Lenders or the
Required Lenders, and the Administrative Agent may in all circumstances seek the
approval of the Required Lenders, the affected Lenders or all Lenders in
connection with any such amendment, modification, supplement or waiver.

 

(g)                                  Notwithstanding anything to the contrary in
any Loan Document, (i) the Borrower and the Administrative Agent may enter into
any Incremental Amendment in accordance with Section 2.19, (ii) the Borrower and
the Administrative Agent may enter into any amendment described in the
definition of “Eurodollar Rate”, and (iii) the requisite parties set forth in
Section 2.20 may enter into any amendment described in Section 2.20, and, in
each case, such amendment shall be effective to amend the terms of this
Agreement and the other applicable Loan Documents, in each case, without any
further action or consent of any other party to any Loan Document. In addition,
in connection with the incurrence of any Loans intended to be secured on a pari
passu or junior basis in right of priority to the Obligations or intended to be
unsecured pursuant to any Incremental Amendment, the Borrower, the
Administrative Agent and/or the Collateral Agent may, without the need to obtain
consent of any other Lender, make changes to the Loan Documents reasonably
satisfactory to the Borrower, the Administrative Agent and/or the Collateral
Agent to reflect the status of such Loans.

 

Section 9.09.                          Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender,
shall be limited to the Maximum Rate, provided, that such excess amount shall be
paid to such Lender on subsequent payment dates to the extent not exceeding the
legal limitation.

 

Section 9.10.                          Entire Agreement.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.  Any previous agreement among or representations from the parties or
their Affiliates with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents.  Notwithstanding the foregoing, the Fee
Letter shall survive the execution and delivery of this Agreement and remain in
full force and effect.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

Section 9.11.                          Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS.  EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT

 

103

--------------------------------------------------------------------------------



 

AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12.                          Severability.  In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby.  The parties shall
endeavour in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 9.13.                          Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one contract, and
shall become effective as provided in Section 9.03.  Delivery of an executed
counterpart to this Agreement by facsimile transmission or an electronic
transmission of a PDF copy thereof shall be as effective as delivery of a
manually signed original.  Any such delivery shall be followed promptly by
delivery of the manually signed original.

 

Section 9.14.                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 9.15.                          Jurisdiction; Consent to Service of
Process.  (a) Each of the Borrower, each other Loan Party, the Agents and the
Lenders hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  The Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address specified for the Loan Parties
in Section 9.01.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement (other than Section 8.09 or Section 8.15) shall affect
any right that any Lender or Agent may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or any other Loan Party or their properties in the courts of any
jurisdiction.

 

(b)                                 Each of the Borrower, the Agents, and the
Lenders hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any New York State or
federal court sitting in New York County.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

Section 9.16.                          Confidentiality.  Each of the Lenders and
each of the Agents agrees that it shall maintain in confidence any information
relating to the Borrower and its Subsidiaries and their respective Affiliates
furnished to it by or on behalf of the Borrower or the other Loan Parties or
such Subsidiary or Affiliate (other than information that (x) has become
generally available to the public other than as a

 

104

--------------------------------------------------------------------------------



 

result of a disclosure by such party in breach of this Agreement, (y) has been
independently developed by such Lender or such Agent without using any
information obtained in a manner that would violate this Section 9.16 or (z) was
available to such Lender or such Agent from a third party having, to such
Person’s actual knowledge, no obligations of confidentiality to the Borrower or
any of its Subsidiaries or any such Affiliate) and shall not reveal the same
other than to its directors, trustees, officers, employees, agents and advisors
with a need to know or to any Person that approves or administers the Loans on
behalf of such Lender (so long as each such Person shall have been instructed to
keep the same confidential in accordance with this Section 9.16), except: (i) to
the extent necessary to comply with law or any legal process or the regulatory
or supervisory requirements of any Governmental Authority or self-regulatory
organization (including bank examiners), the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(ii) as part of reporting or review procedures to Governmental Authorities
(including bank examiners) or the National Association of Insurance
Commissioners, (iii) to its parent companies, Affiliates or auditors (so long as
each such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (iv) in connection with the exercise of any
remedies under any Loan Document or in order to enforce its rights under any
Loan Document in a legal proceeding, (v) to any prospective assignee of, or
prospective Participant (in each case, other than any Disqualified Institution)
in, any of its rights under this Agreement (so long as such Person shall have
been advised of the confidential nature of such information and agree to be
bound by the terms of this Section 9.16 (including by means of a click-through),
(vi) to any direct or indirect contractual counterparty in Swap Agreements or
such contractual counterparty’s professional advisor (so long as each such
contractual counterparty agrees to be bound by the provisions of this
Section 9.16 or on terms at least as restrictive as those set forth in this
Section 9.16 and each such professional advisor shall have been instructed to
keep the same confidential in accordance with this Section 9.16), and (vii) with
the Borrower’s consent.  If a Lender or an Agent is requested or required to
disclose any such information (other than to its bank examiners and similar
regulators (including self-regulatory organizations), or to internal or external
auditors) pursuant to or as required by law or legal process or subpoena, to the
extent reasonably practicable it shall give prompt notice thereof to the
Borrower so that the Borrower may seek an appropriate protective order at the
Borrower’s sole expense and such Lender or Agent will cooperate with the
Borrower (or the applicable Subsidiary or Affiliate) in seeking such protective
order. Notwithstanding anything to the contrary herein, in no event shall any
disclosure of confidential information be made to a Disqualified Institution.

 

Section 9.17.                          Communications.  (a)  Delivery.  (i) Each
Loan Party hereby agrees that it will use all reasonable efforts to provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to this Agreement
and any other Loan Document, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(A) relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (B) relates to the payment of any principal
or other amount due under this Agreement prior to 5:00 p.m. (New York City time)
on the scheduled date therefor, (C) provides notice of any Default or Event of
Default under this Agreement or (D) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent at the address referenced in Section 9.01(a)(ii).  Nothing in this
Section 9.17 shall prejudice the right of the Agents, the Lead Arrangers or any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document.

 

105

--------------------------------------------------------------------------------



 

(ii)                                  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents.  Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.

 

(b)                                 Posting.  Each Loan Party further agrees
that the Administrative Agent may make the Communications available to the
Lenders by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”).  The Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on the Platform and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its Affiliates or their respective securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC” to the extent the Borrower determines that such Borrower Materials
contain material non-public information with respect to the Borrower or its
Affiliates or their respective securities for purposes of United States Federal
and state securities laws.  Notwithstanding anything herein to the contrary, the
financial statements delivered pursuant to Section 5.04(a) and (b) and the
certificates delivered pursuant to Section 5.04(c) shall be deemed suitable for
posting on a portion of the Platform designated “Public Side Information.”

 

(c)                                  Platform. The Platform is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
accuracy or completeness of the Communications, or the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the Communications. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent, the Collateral Agent or
any of its or their Affiliates or any of their respective officers, directors,
employees, agents advisors or representatives (collectively, “Agent Parties”)
have any liability to the Loan Parties, any Lender or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s or the Collateral Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

 

106

--------------------------------------------------------------------------------



 

Section 9.18.                          Release of Liens and Guarantees.  In the
event that any (a) Loan Party conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of its assets (including the Equity
Interests of any of its Subsidiaries) to a Person that is not (and is not
required to become) a Loan Party in a transaction not prohibited by the Loan
Documents, (b) any assets or property of any Loan Party constitutes or becomes
an Excluded Asset or (c) any property or asset is owned or held by an
Unrestricted Subsidiary, the Liens under the Loan Documents on such assets shall
automatically be released and the Administrative Agent and the Collateral Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent and
the Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower and at the Borrower’s expense to
evidence such automatic release of the Liens created by the Loan Documents in
respect of such Equity Interests or assets that are the subject of such
disposition.  In the event a Loan Party becomes an Unrestricted Subsidiary or
otherwise would not be required to become a Guarantor after the Closing Date in
accordance with the Collateral and Guarantee Requirements, such Loan Party shall
automatically be released from its Guarantee of the Obligations; provided, that,
if in compliance with the terms and provisions of the Loan Documents, any
Guarantor (i) ceases to be a Subsidiary of a Loan Party or (ii) becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder, to the extent a Loan Party continues to hold any Equity Interests in
such Person, after giving pro forma effect to the transaction that causes such
Person to be an Excluded Subsidiary of the type described in clause (c) of the
definition thereof or no longer a Subsidiary of a Loan Party, the Borrower shall
be deemed to have made a new Investment in such Person for purposes of
Section 6.04 (as if such Person were then newly acquired) and such Investment
must constitute an Investment permitted by Section 6.04 at such time.  Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests or assets shall no longer be deemed to be made once
such Equity Interests or assets are so conveyed, sold, leased, assigned,
transferred or disposed of.  The Security Documents, the guarantees made
therein, the Security Interest (as defined therein) and all other security
interests granted thereby shall terminate, and each Loan Party shall
automatically be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall be automatically
released, when the Payment in Full has occurred.  At such time, the
Administrative Agent and the Collateral Agent agree to promptly take such
actions as are reasonably requested, including a customary payoff letter without
a release of claims by the Loan Parties, by the Borrower at the Borrower’s
expense to evidence and effectuate such termination and release of the
guarantees, Liens and security interests created by the Loan Documents.
Notwithstanding anything to the contrary in the Loan Documents, the Collateral
Agent shall have no obligation to release any Collateral or guarantees under any
Loan Document unless it shall have first received a certificate from a
Responsible Officer of the Borrower certifying that such release is permitted
under the Loan Documents, and the Collateral Agent may rely conclusively on any
such certificate from a Responsible Officer of the Borrower as to whether such
release is permitted.  Any such certificate from a Responsible Officer of the
Borrower shall be full warranty and protection to the Collateral Agent for any
action taken, suffered or omitted by it under the provisions of this Agreement
and the other Loan Documents.

 

Section 9.19.                          U.S.A. PATRIOT Act and Similar
Legislation.  Each Lender hereby notifies each Loan Party that pursuant to the
requirements of the U.S.A. PATRIOT Act and similar legislation, as applicable,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow the Lenders to identify such Loan Party in
accordance with such legislation.  Each Loan Party agrees to furnish such
information promptly upon request of a Lender.  Each Lender shall be responsible
for satisfying its own requirements in respect of obtaining all such
information.

 

Section 9.20.                          Judgment.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in one currency into another currency, the parties hereto agree, to the

 

107

--------------------------------------------------------------------------------



 

fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first mentioned currency with such other
currency at the Administrative Agent’s principal office in New York City on the
Business Day preceding that on which final judgment is given.

 

Section 9.21.                          No Fiduciary Duty.  Each Agent, each Lead
Arranger each Lender and their respective Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower and the other Loan Parties.  The Borrower
hereby agrees that subject to applicable law, nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lenders and the Loan Parties,
their equityholders or their Affiliates.  The Borrower hereby acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Loan Parties, on the other, (ii) in connection therewith and with the
process leading to such transaction none of the Lenders is acting as the agent
or fiduciary of any Loan Party, its management, equityholders, creditors or any
other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its Affiliates has advised or is currently advising such Loan
Party on other matters including the Transaction) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents,
(iv) the Borrower and each other Loan Party has consulted its own legal and
financial advisors to the extent it has deemed appropriate and (v) the Lenders
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates and no Lender has an
obligation to disclose any such interests to the Borrower or its Affiliates. 
The Borrower further acknowledges and agrees that it is responsible for making
its own independent judgment with respect to such transactions and the process
leading thereto.

 

Section 9.22.                          Acknowledgment and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

108

--------------------------------------------------------------------------------



 

[SIGNATURE PAGES FOLLOW]

 

109

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

EQUITRANS MIDSTREAM CORPORATION,

 

as Borrower

 

 

 

 

By:

/s/ Kirk R. Oliver

 

Name: Kirk R. Oliver

 

Title: Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT - EQUITRANS MIDSTREAM CORPORATION]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA.,

 

as Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

Name: Charles D. Johnston

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT - EQUITRANS MIDSTREAM CORPORATION]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Kyle T. Helfrich

 

Name: Kyle T. Helfrich

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT - EQUITRANS MIDSTREAM CORPORATION]

 

--------------------------------------------------------------------------------